 

Exhibit 10.2

 

 

Bacterin International Holdings, Inc.

 

6.00% CONVERTIBLE SENIOR NOTES DUE 2021

 



 

 

INDENTURE

 

Dated as of July 31, 2015

 



 

 

Wilmington Trust, National Association

 

as Trustee

 



 



 

 

 

 

 

CROSS REFERENCE TABLE*

 

Trust     Indenture     Act   Indenture Section   Section       310 (a)(1)  
7.10 (a)(2)   7.03; 7.10 (a)(3)   N.A. (a)(4)   N.A. (a)(5)   N.A. (b)   7.08;
7.10 (c)   N.A. 311 (a)   7.12 (b)   7.12 (c)   N.A. 312 (a)   2.08 (b)   12.03
(c)   12.03 313 (a)   7.06 (b)(1)   N.A. (b)(2)   7.06 (c)   7.06 (d)   7.06 314
(a)   4.03 (b)   N.A. (c)(1)   12.04 (c)(2)   12.04 (c)(3)   N.A. (d)   N.A. (e)
  12.05 (f)   N.A. 315 (a)   7.01(b) (b)   7.05 (c)   7.01(a) (d)   7.01(c) (e)
  6.12 316 (a) (last sentence) 2.14(b) (a)(1)(A)   6.06 (a)(1)(B)   6.05 (a)(2)
  N.A. (b)   6.08 (c)   1.05 317 (a)(1)   6.09 (a)(2)   6.10 (b)   2.07 318 (a)
  12.01

 

N.A. means not applicable.

* This Cross Reference Table is not part of the Indenture.

 

 

 

 

TABLE OF CONTENTS

 

  Page     Article 1 DEFINITIONS AND INCORPORATION BY REFERENCE 1     Section
1.01 Definitions 1 Section 1.02 Other Definitions 8 Section 1.03 Incorporation
by Reference of TIA 9 Section 1.04 Rules of Construction 9 Section 1.05 Acts of
Holders 10       Article 2 THE NOTES 11     Section 2.01 Designation, Amount and
Issuance of Notes 11 Section 2.02 Form of Notes 11 Section 2.03 Denomination of
Notes 13 Section 2.04 Payments 13 Section 2.05 Execution and Authentication 15
Section 2.06 Registrar, Paying Agent and Conversion Agent 16 Section 2.07 Money
and Securities Held in Trust 18 Section 2.08 Holder Lists 18 Section 2.09
Restrictive Legends 19 Section 2.10 Transfer and Exchange; Transfer Restrictions
19 Section 2.11 Replacement Notes 25 Section 2.12 Temporary Notes 26 Section
2.13 Cancellation 26 Section 2.14 Outstanding Notes 26 Section 2.15 Persons
Deemed Owners 27 Section 2.16 Repurchases 27 Section 2.17 CUSIPs 27      
Article 3 REPURCHASE AT THE OPTION OF THE HOLDER 28     Section 3.01 Fundamental
Change Permits Holders to Require the Company to Repurchase the Notes 28 Section
3.02 Fundamental Change Notice 28 Section 3.03 Fundamental Change Repurchase
Notice 30 Section 3.04 Withdrawal of Fundamental Change Repurchase Notice 31
Section 3.05 Effect of Fundamental Change Repurchase Notice 32 Section 3.06
Notes Repurchased in Part 32 Section 3.07 Covenant to Comply With Securities
Laws Upon Repurchase of Notes 33 Section 3.08 Deposit of Fundamental Change
Repurchase Price 33 Section 3.09 Covenant Not to Repurchase Notes Upon Certain
Events of Default 33

 

- i -

 

 

Article 4 COVENANTS 34     Section 4.01 Payment of Notes. 34 Section 4.02 144A
Information 34 Section 4.03 Reports 34 Section 4.04 Additional Interest 35
Section 4.05 Compliance Certificate 35 Section 4.06 Restriction on Purchases by
the Company and by Affiliates of the Company 36 Section 4.07 Corporate Existence
36 Section 4.08 Par Value Limitation. 36 Section 4.09 Stay, Extension and Usury
Laws 36 Section 4.10 Further Instruments and Acts 37       Article 5
CONSOLIDATION, MERGER AND SALE OF ASSETS 37     Section 5.01 Company May
Consolidate, Merge or Sell Its Assets Only on Certain Terms 37 Section 5.02
Successor Substituted 37       Article 6 DEFAULTS AND REMEDIES 38     Section
6.01 Events of Default 38 Section 6.02 Acceleration 40 Section 6.03 Other
Remedies 40 Section 6.04 Sole Remedy for Failure to Report 41 Section 6.05
Waiver of Past Defaults 42 Section 6.06 Control by Majority 42 Section 6.07
Limitation on Suits 42 Section 6.08 Rights of Holders To Receive Payment 43
Section 6.09 Collection Suit by Trustee 43 Section 6.10 Trustee May File Proofs
of Claim 43 Section 6.11 Priorities 44 Section 6.12 Undertaking for Costs 44    
  Article 7 TRUSTEE 44     Section 7.01 Duties of Trustee 44 Section 7.02 Rights
of Trustee 45 Section 7.03 Individual Rights of Trustee 47 Section 7.04
Trustee’s Disclaimer 47 Section 7.05 Notice of Defaults 47 Section 7.06 Reports
by Trustee to the Holders 47 Section 7.07 Compensation and Indemnity 47 Section
7.08 Replacement of Trustee 48 Section 7.09 Successor Trustee by Merger 49
Section 7.10 Eligibility; Disqualification 50

 

- ii -

 

 

Section 7.11 Trustee’s Application for Instructions from the Company 50 Section
7.12 Preferential Collection of Claims Against the Company 50       Article 8
SATISFACTION AND DISCHARGE 50     Section 8.01 Discharge of Liability on Notes
50 Section 8.02 Repayment to the Company 51       Article 9 AMENDMENTS,
SUPPLEMENTS AND WAIVERS 51     Section 9.01 Without Consent of Holders 51
Section 9.02 With Consent of Holders 52 Section 9.03 Compliance with TIA 53
Section 9.04 Execution of Supplemental Indentures 53 Section 9.05 Notices of
Supplemental Indentures 53 Section 9.06 Effect of Supplemental Indentures 53
Section 9.07 Revocation and Effect of Consents, Waivers and Actions 54 Section
9.08 Notation on, or Exchange of, Notes 54 Section 9.09 Trustee to Sign
Amendments 54       Article 10 CONVERSIONS 55     Section 10.01 Right To Convert
55 Section 10.02 Conversion Procedures 55 Section 10.03 Settlement Upon
Conversion. 57 Section 10.04 Common Stock Issued Upon Conversion. 58 Section
10.05 Adjustment of Conversion Rate 58 Section 10.06 Voluntary Adjustments 67
Section 10.07 Adjustments Upon Certain Fundamental Changes 68 Section 10.08
Effect of Recapitalization, Reclassification, Consolidation, Merger or Sale 70
Section 10.09 No Responsibility of Trustee or Conversion Agent 72       Article
11 NO RIGHT OF REDEMPTION AT THE OPTION OF THE COMPANY 72     Article 12
MISCELLANEOUS 73     Section 12.01 TIA Controls 73 Section 12.02 Notices 73
Section 12.03 Communications by Holders with Other Holders 74 Section 12.04
Certificate and Opinion as to Conditions Precedent 74 Section 12.05 Statements
Required in Certificate or Opinion 74 Section 12.06 Separability Clause 75
Section 12.07 Rules by Trustee 75 Section 12.08 Governing Law and Waiver of Jury
Trial 75 Section 12.09 No Recourse Against Others 75 Section 12.10 Calculations
75 Section 12.11 Successors 75

 

- iii -

 

 

Section 12.12 Multiple Originals 76 Section 12.13 Table of Contents; Headings 76
Section 12.14 Force Majeure 76 Section 12.15 Submission to Jurisdiction 76
Section 12.16 Legal Holidays 76 Section 12.17 No Security Interest Created 76
Section 12.18 Benefits of Indenture 76 Section 12.19 Withholding Taxes 77
Section 12.20 U.S.A. Patriot Act 77 Section 12.21 Change of Company’s Legal Name
77

 

Form of Note A-1 Form of Restricted Stock Legend B-1 Form of Certificate of
Transfer C-1 Form of Certificate from Transferee D-1

 

- iv -

 

 

INDENTURE, dated as of July 31, 2015, between Bacterin International Holdings,
Inc., a Delaware corporation (the “Company”), and Wilmington Trust, National
Association, a national banking association, as trustee (the “Trustee”).

 

Each party agrees as follows for the benefit of the other party and for the
equal and ratable benefit of the Holders (as defined below) of the Company’s
6.00% Convertible Senior Notes due 2021:

 

Article 1


DEFINITIONS AND INCORPORATION BY REFERENCE

 

Section 1.01         Definitions.

 

“Additional Interest” has the meaning ascribed to it in the Registration Rights
Agreement.

 

“Affiliate” of any specified Person means any other Person, directly or
indirectly, controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control,” when used with respect to any specified Person, means the power to
direct or cause the direction of the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.

 

“Applicable Procedures” means, with respect to any transfer or transaction
involving a Global Note or any beneficial interest therein, the rules and
procedures of the Depositary for such Note, in each case to the extent
applicable to such transfer or transaction and as in effect from time to time.

 

“Authorized Denomination” means, with respect to a Note, a principal amount
thereof equal to $1,000 or any integral multiple of $1,000 in excess thereof.

 

“Bankruptcy Law” means Title 11, United States Code, or any similar U.S.
federal, state or non-U.S. law for the relief of debtors.

 

“Board of Directors” means the board of directors of the Company or a committee
of such board duly authorized to act for it.

 

“Board Resolution” means a written copy of one or more resolutions certified by
the Secretary or an Assistant Secretary of the Company to have been duly adopted
by the Board of Directors and to be in full force and effect on the date of such
certification, and delivered to the Trustee.

 

“Business Day” means any day other than a Saturday, a Sunday or a day on which
the Federal Reserve Bank of New York is authorized or required by law or
executive order to close or be closed.

 

- 1 -

 

“Capital Stock” means, for any Person, any and all shares, interests, rights to
purchase, warrants, options, participations or other equivalents of, or
interests in (however designated), the equity of such Person, but excluding any
debt securities convertible into such equity.

 

“Close of Business” means 5:00 p.m., New York City time.

 

“Common Stock” means the shares of the common stock of the Company, $0.000001
par value per share.

 

“Company” means the party named as such in the first paragraph of this Indenture
until a successor or assignee replaces it pursuant to the applicable provisions
hereof and, thereafter, means the successor or assignee.

 

“Company Order” means a written request or order signed in the name of the
Company by any Officer.

 

“Conversion Price” means, at any time, (i) $1,000 divided by (ii) the Conversion
Rate in effect at such time.

 

“Conversion Rate” means, initially, 257.5163 shares of Common Stock per $1,000
principal amount of Notes, subject to adjustment as provided herein.

 

“Corporate Trust Office” means the corporate trust office of the Trustee at
which the trust created by this Indenture will be administered, which office, as
of the Issue Date, is located at Wilmington Trust, National Association, Global
Corporate Capital Markets, 50 South Sixth Street, Suite 1290, Minneapolis, MN
55402, Attention: Bacterin International Holdings, Inc. Account Manager, and may
later be located at such other address as the Trustee, upon delivering notice to
the Holders, the Paying Agent, the Conversion Agent, the Registrar and the
Company, designates.

 

“Custodian” means any receiver, trustee, assignee, liquidator, custodian or
similar official under any Bankruptcy Law.

 

“Default” means any event which is (or after notice, passage of time or both
would be) an Event of Default.

 

“Depositary” means DTC; provided that the Company may at any time, upon
delivering notice to the Holders, the Trustee, the Registrar, the Paying Agent
and the Conversion Agent, appoint a successor Depositary.

 

“DTC” means The Depository Trust Company.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Fundamental Change” means an event that will be deemed to occur if any of the
following occurs:

 

- 2 -

 

(a)          a “person” or “group” within the meaning of Section 13(d) of the
Exchange Act, other than the Company or the Subsidiaries, has become the direct
or indirect “beneficial owner” (as defined below) of shares of the Company’s
common equity representing more than 50% of the voting power of the Company’s
common equity;

 

(b)          the consummation of:

 

(i)          any sale, lease or other transfer in one transaction or a series of
transactions of all or substantially all of the consolidated assets of the
Company and the Subsidiaries to any person; or

 

(ii)         any transaction or series of related transactions in connection
with which (whether by means of exchange, liquidation, consolidation, merger,
combination, reclassification, recapitalization, acquisition or otherwise) all
of the Common Stock is exchanged for, converted into, acquired for, or
constitutes solely the right to receive, other securities, other property,
assets or cash, but excluding any merger, consolidation, share exchange or
acquisition of the Company with or by another Person pursuant to which the
Persons that “beneficially owned” (as defined below), directly or indirectly,
the shares of the Company’s Voting Stock immediately prior to such transaction
beneficially own, directly or indirectly, immediately after such transaction,
shares of the surviving, continuing or acquiring corporation’s Voting Stock
representing more than 50% of the total outstanding voting power of all
outstanding classes of Voting Stock of the surviving, continuing or acquiring
corporation in substantially the same proportions vis-à-vis each other as
immediately prior to such transaction; or

 

(c)          the Company’s stockholders approve any plan or proposal for the
liquidation or dissolution of the Company.

 

A transaction or event described in clause (a) or (b) above will not constitute
a Fundamental Change, however, if at least 90% of the consideration received or
to be received by the holders of the Common Stock, excluding cash payments for
fractional shares or dissenters rights, in connection with the transaction or
transactions, consists of shares of common stock traded on any of the NASDAQ
Capital Market, the NASDAQ Global Market, the NASDAQ Global Select Market, the
NYSE MKT LLC or the New York Stock Exchange (or any of their respective
successors) or which will be so traded or quoted when issued or exchanged in
connection with such transaction or event and as a result of such transaction or
event, the Notes become convertible or exchangeable solely into such
consideration (excluding cash payable in lieu of any fractional share) in
accordance with Section 10.08 hereof.

 

For the purposes of this definition of “Fundamental Change,” whether a person is
a “beneficial owner” or whether shares are “beneficially owned” will be
determined in accordance with Rule 13d-3 under the Exchange Act.

 

“Global Note” means a Note represented by a certificate substantially in the
form set forth in Exhibit A that is duly executed by the Company and
authenticated by the Trustee, as provided herein, and deposited with the
Trustee, as custodian for the Depositary.

 

“Global Note Legend” means the legend identified as such in Exhibit A hereto.

 

- 3 -

 

“Holder” means a Person in whose name a Note is registered in the Register.

 

“Indenture” means this Indenture, as amended or supplemented from time to time
in accordance with the terms of this Indenture.

 

“Indirect Participant” means a Person who holds a beneficial interest in a
Global Note through a Participant.

 

“Initial Purchaser” means Leerink Partners LLC.

 

“Institutional Accredited Investor Global Note” means a Global Note that is an
Institutional Accredited Investor Note.

 

“Institutional Accredited Investor Note” means (i) each Note that, at the time
of its original issuance, was not a Rule 144A Note, and each Note issued in
exchange therefor or substitution thereof; and (ii) each Institutional
Accredited Investor Note issued pursuant to Section 2.10(e)(i) in exchange for,
or upon the transfer of, another Note, and each Note issued in exchange therefor
or substitution thereof; provided, however, that a Note will cease to be an
Institutional Accredited Investor Note at such time, if any, as such Note is
transferred to, or exchanged for, a Note that does not bear the Restricted Note
Legend or that is a Rule 144A Note.

 

“Institutional Accredited Investor Physical Note” means a Physical Note that is
an Institutional Accredited Investor Note.

 

“Issue Date” means July 31, 2015.

 

“Last Reported Sale Price” of the Common Stock on any date means the closing
sale or trading price (or, if no closing sale or trading price is reported, the
average of the last bid and last ask prices or, if more than one in either case,
the average of the average last bid and the average last ask prices) per share
on such date as reported in composite transactions for the principal U.S.
national or regional securities exchange on which the Common Stock is traded. If
the Common Stock is not listed for trading on a U.S. national or regional
securities exchange on such date, the “Last Reported Sale Price” of the Common
Stock will be the last quoted bid price per share for the Common Stock in the
over-the-counter market on such date as reported by OTC Markets Group Inc. or a
similar organization. If the Common Stock is not so quoted, the “Last Reported
Sale Price” will be the average of the mid-point of the last bid and last ask
prices per share for the Common Stock on the relevant date from each of at least
three (3) nationally recognized independent investment banking firms selected by
the Company for this purpose. The “Last Reported Sale Price” will be determined
without regard to after-hours trading or any other trading outside of regular
trading session hours.

 

“Market Disruption Event” means the occurrence or existence during the one-half
hour period ending on the scheduled close of trading on the principal U.S.
national or regional securities exchange or other market on which the Common
Stock is listed for trading or trades of any material suspension or limitation
imposed on trading (by reason of movements in price exceeding limits permitted
by the stock exchange or otherwise) in the Common Stock or in any options
contracts or futures contracts relating to the Common Stock.

 

- 4 -

 

“Non-Affiliate Legend” means the legend identified as such in Exhibit A hereto.

 

“Notes” means the Company’s 6.00% Convertible Senior Notes due 2021 issued under
this Indenture.

 

“Officer” means the Chairman of the Board, the Vice Chairman, the Chief
Executive Officer, the President, the Chief Financial Officer, any Executive
Vice President, any Senior Vice President, any Vice President, the Treasurer or
the Secretary of the Company.

 

“Officers’ Certificate” means a written certificate containing the information
specified in Sections 12.04 and 12.05 hereof, signed in the name of the Company
by any two Officers, and delivered to the Trustee; provided, that, if such
certificate is given pursuant to Section 4.05 hereof, (i) one of the Officers
signing such certificate must be the Chief Financial Officer of the Company; and
(ii) such certificate need not contain the information specified in Sections
12.04 and 12.05 hereof.

 

“Open of Business” means 9:00 a.m., New York City time.

 

“Opinion of Counsel” means a written opinion containing the information
specified in Sections 12.04 and 12.05 hereof, from legal counsel satisfactory to
the Trustee. The counsel may be an employee of, or counsel to, the Company who
is satisfactory to the Trustee.

 

“Option” means the Initial Purchaser’s option to purchase up to nine million
seven hundred fifty thousand dollars ($9,750,000) aggregate principal amount of
additional Notes as provided for in the Rule 144A Purchase Agreement.

 

“Participant” means, with respect to the Depositary a Person who has an account
with the Depositary.

 

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, or government or any agency or political
subdivision thereof.

 

“Physical Note” means a Note (other than a Global Note) that is represented by a
certificate substantially in the form set forth in Exhibit A that is duly
executed by the Company and authenticated by the Trustee as provided herein and
registered in the name of the Holder of such Note.

 

“Preliminary Offering Memorandum” means the Preliminary Offering Memorandum
relating to the offering of the Notes dated July 13, 2015.

 

“Pricing Term Sheet” means the pricing term sheet relating to the Preliminary
Offering Memorandum and distributed in connection with the pricing of the
initial offering of Notes.

 

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date hereof, among the Company, the Initial Purchaser and the other
parties named therein.

 

- 5 -

 

“Restricted Note Legend” means the legend identified as such set forth in
Exhibit A hereto, or any other similar legend indicating the restricted status
of the Notes under the Securities Act.

 

“Restricted Stock Legend” means a legend in the form set forth in Exhibit B
hereto or any other similar legend indicating the restricted status of the
Common Stock under the Securities Act.

 

“Rule 144” means Rule 144 under the Securities Act (or any successor provision),
as it may be amended from time to time.

 

“Rule 144A” means Rule 144A under the Securities Act (or any successor
provision), as it may be amended from time to time.

 

“Rule 144A Global Note” means a Global Note that is a Rule 144A Note.

 

“Rule 144A Note” means (i) each Note that, on the original issue date thereof,
was issued and sold in reliance upon Rule 144A, and each Note issued in exchange
therefor or substitution thereof; and (ii) each Rule 144A Note issued, pursuant
to Section 2.10(e)(ii), in exchange for, or upon the transfer of, another Note,
and each Note issued in exchange therefor or substitution thereof; provided,
however, that a Note will cease to be a Rule 144A Note at such time, if any, as
such Note is transferred to, or exchanged for, a Note that does not bear the
Restricted Note Legend or that is an Institutional Accredited Investor Note.

 

“Rule 144A Physical Note” means a Physical Note that is a Rule 144A Note.

 

“Rule 144A Purchase Agreement” means that certain Purchase Agreement, dated as
of July 27, 2015, between the Company and the Initial Purchaser.

 

“SEC” means the Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Significant Subsidiary” means any Subsidiary that is a “significant subsidiary”
of the Company within the meaning of Rule 1-02(w) of Regulation S-X promulgated
under the Exchange Act.

 

“Stock Price” means, for any Make-Whole Fundamental Change, (i) if the holders
of the Common Stock receive only cash in consideration for their shares of
Common Stock in such Make-Whole Fundamental Change and such Make-Whole
Fundamental Change is of the type described in clause (b) of the definition of
Fundamental Change, the amount of cash paid per share of the Common Stock in
such Make-Whole Fundamental Change; and (ii) otherwise, the average of the Last
Reported Sale Price per share of the Common Stock over the five consecutive
Trading Days ending on, and including, the Trading Day immediately preceding the
Make-Whole Fundamental Change Effective Date for such Make-Whole Fundamental
Change.

 

- 6 -

 

“Subsidiary” means a Person more than 50% of the outstanding Voting Stock of
which is owned, directly or indirectly, by the Company or by one or more other
Subsidiaries of the Company, or by the Company and one or more other
Subsidiaries of the Company.

 

“TIA” means the Trust Indenture Act of 1939, as amended and in effect from time
to time.

 

“Trading Day” means a day on which (i) trading in the Common Stock (or other
security for which a Last Reported Sale Price must be determined) generally
occurs on the NASDAQ Global Market or, if the Common Stock (or such other
security) is not then listed on the NASDAQ Global Market, on the principal other
U.S. national or regional securities exchange on which the Common Stock (or such
other security) is then listed or, if the Common Stock (or such other security)
is not then listed on a U.S. national or regional securities exchange, on the
principal other market (including, without limitation, the OTCQX marketplace) on
which the Common Stock (or such other security) is then listed or admitted for
trading; and (ii) there is no Market Disruption Event; provided, however, that
if the Common Stock (or such other security) is not so listed or traded, then
“Trading Day” means a Business Day.

 

“Transfer Agent” means, initially, American Stock Transfer & Trust Company, LLC,
in its capacity as the transfer agent for the Common Stock, and any successor
entity acting in such capacity.

 

“Transfer-Restricted Security” means any Note or share of Common Stock issued
upon conversion thereof that constitutes a “restricted security” (as defined in
Rule 144); provided, however, that such Note or share will cease to be a
Transfer-Restricted Security upon the earliest to occur of the following events:

 

(A)         such Note or share is sold or otherwise transferred pursuant to a
registration statement that was effective under the Securities Act at the time
of such sale or transfer;

 

(B)         such Note or share is sold or otherwise transferred pursuant to an
available exemption (including Rule 144) from the registration and
prospectus-delivery requirements of, or in a transaction not subject to, the
Securities Act and, immediately after such sale or transfer, such Note or share
ceases to constitute a “restricted security” (as defined in Rule 144); and

 

(C)         such Note or share becomes eligible for resale, by a Person that is
not an Affiliate of the Company and that has not been an Affiliate of the
Company during the immediately preceding three (3) months, pursuant to Rule 144
without any limitations thereunder as to volume, manner of sale, availability of
current public information or notice.

 

“Trust Officer” means any officer within the corporate trust department of the
Trustee (or any successor group of the Trustee) and also means, with respect to
a particular corporate trust matter with respect to this Indenture, any other
officer of the Trustee to whom such matter is referred because of his or her
knowledge of and familiarity with the particular subject, in each case with
direct responsibility for the administration of this Indenture.

 

- 7 -

 

“Trustee” means the party named as the “Trustee” in the first paragraph of this
Indenture until a successor replaces it pursuant to the applicable provisions of
this Indenture and, thereafter, means such successor. The foregoing sentence
will likewise apply to any such subsequent successor or successors.

 

“Uniform Commercial Code” means the New York Uniform Commercial Code as in
effect on the Issue Date.

 

“Voting Stock” of a Person means Capital Stock of such Person of the class or
classes pursuant to which the holders thereof have the general voting power
under ordinary circumstances to elect at least a majority of the board of
directors, managers or trustees of such Person (irrespective of whether or not
at the time Capital Stock of any other class or classes will have or might have
voting power by reason of the happening of any contingency).

 

Section 1.02         Other Definitions.

 

Term:

 

Section Defined in:

“Act”   1.05 “Additional Shares”   10.07(a) “Agent Members”   2.02(c) “Averaging
Period”   10.05(e) “Conversion Agent”   2.06(a) “Conversion Consideration”  
10.03(a)(i) “Conversion Date”   10.02(a) “Conversion Notice”   10.02(a)
“Defaulted Amount”   2.04(c) “Default Interest”   2.04(c) “Effective Date”  
1.01(a)(x)(III) “Event of Default”   6.01(a) “Ex-Dividend Date”   1.01(a)(x)(IV)
“Expiration Date”   10.05(e) “Expiration Time”   10.05(e) “Fundamental Change
Notice”   3.02(a) “Fundamental Change Notice Date”   3.02(a) “Fundamental Change
Repurchase Date”   3.01(c) “Fundamental Change Repurchase Notice”   3.03(a)(i)
“Fundamental Change Repurchase Price”   3.01(b) “Initial Notes”   2.01(b)
“Interest Payment Date”   2.04(a)(ii) “Make-Whole Fundamental Change”   10.07(a)
“Make-Whole Fundamental Change Effective Date”   10.07(b) “Maturity Date”  
2.04(a)(i) “Paying Agent”   2.06(a) “Reference Property”   10.08(a) “Reference
Property Unit”   10.08(a) “Register”   2.06(a)

 

- 8 -

 

 

Term:

 

Section Defined in:

“Registrar”   2.06(a) “Regular Record Date”   2.04(a)(ii) “Reorganization Event”
  5.01 “Reorganization Successor Corporation”   5.01(a)(ii) “Reporting Event of
Default”   6.04(a) “Special Interest”   6.04(a) “Special Regular Record Date”  
2.04(c)(i) “Spin-Off”   10.05(c)(ii) “Successor Person”   10.08(a) “Temporary
Notes”   2.12 “Valuation Period”   10.05(c)(ii)

 

Section 1.03         Incorporation by Reference of TIA. Whenever this Indenture
refers to a provision of the TIA, the provision is incorporated by reference in
and made a part of this Indenture.

 

The following TIA terms used in this Indenture have the following meanings:

 

(a)          “Commission” means the SEC;

 

(b)          “indenture securities” means the Securities;

 

(c)          “indenture security holder” means a Holder;

 

(d)          “indenture to be qualified” means this Indenture;

 

(e)          “indenture trustee” or “institutional trustee” means the Trustee;
and

 

(f)          “obligor” on the indenture securities means the Company or any
successor.

 

All other terms used in this Indenture that are defined by the TIA, by the TIA
by reference to another statute or by rules under the TIA, and not otherwise
defined herein, have the respective meanings ascribed to them in such
definitions.

 

Section 1.04         Rules of Construction. In this Indenture:

 

(a)          a term has the meaning assigned to it;

 

(b)          an accounting term not otherwise defined has the meaning assigned
to it and will be construed in accordance with U.S. generally accepted
accounting principles;

 

(c)          “or” is not exclusive;

 

(d)          “including” means including, without limitation;

 

(e)          words in the singular include the plural, and words in the plural
include the singular, unless the context requires otherwise;

 

- 9 -

 

(f)          “herein,” “hereof” and other words of similar import refer to this
Indenture as a whole and not to any particular Article, Section or other
subdivision of this Indenture, unless the context requires otherwise;

 

(g)          all references to $, dollars, cash payments or money refer to
United States currency; and

 

(h)          unless the context requires otherwise, all references to interest
on the Notes will (i) include any Additional Interest payable pursuant to the
Registration Rights Agreement and any Special Interest payable pursuant to
Section 6.04 hereof; and (ii) for the avoidance of doubt, not include any
Default Interest payable on a Defaulted Amount pursuant to Section 2.04 hereof.

 

Section 1.05         Acts of Holders. Any request, demand, authorization,
direction, notice, consent, waiver or other action provided by this Indenture to
be given or taken by Holders may be embodied in and evidenced by one or more
instruments of substantially similar tenor signed by such Holders in person or
by an agent duly appointed in writing; and, except as herein otherwise expressly
provided, such action will become effective when such instrument or instruments
are delivered to the Trustee and to the Company. Such instrument or instruments
(and the action embodied therein and evidenced thereby) are herein sometimes
referred to as the “Act” of Holders signing such instrument or instruments.
Proof of execution of any such instrument or of a writing appointing any such
agent will be sufficient for any purpose of this Indenture and conclusive in
favor of the Trustee and the Company, if made in the manner provided in this
Section 1.05.

 

The fact and date of the execution by any Person of any such instrument or
writing may be proved by the affidavit of a witness of such execution or by a
certificate of a notary public or other officer authorized by law to take
acknowledgments of deeds, certifying that the individual signing such instrument
or writing acknowledged to such officer the execution thereof. Where such
execution is by a signer acting in a capacity other than such signer’s
individual capacity, such certificate or affidavit will also constitute
sufficient proof of such signer’s authority. The fact and date of the execution
of any such instrument or writing, or the authority of the Person executing the
same, may also be proved in any other manner that the Trustee deems sufficient.

 

Any request, demand, authorization, direction, notice, consent, waiver or other
Act of the Holder of any Note will bind every future Holder of the same Note and
the Holder of every Note issued upon the registration of transfer thereof or in
exchange therefor or in lieu thereof in respect of anything done, omitted or
suffered to be done by the Trustee, the Company, the Paying Agent, the
Conversion Agent or the Registrar in reliance thereon, whether or not notation
of such action is made upon such Note.

 

If the Company will solicit from the Holders any request, demand, authorization,
direction, notice, consent, waiver or other Act, the Company may, at its option,
by or pursuant to a Board Resolution, fix in advance a record date for the
determination of Holders entitled to give such request, demand, authorization,
direction, notice, consent, waiver or other Act, but the Company will have no
obligation to do so. If such a record date is fixed, such request, demand,
authorization, direction, notice, consent, waiver or other Act may be given
before or after such record date, but only the Holders of record at the Close of
Business on such record date will be deemed to be Holders for the purposes of
determining whether Holders of the requisite proportion of outstanding Notes
have authorized or agreed or consented to such request, demand, authorization,
direction, notice, consent, waiver or other Act, and, for that purpose, the
outstanding Notes will be computed as of such record date; provided that no such
authorization, agreement or consent by the Holders on such record date will be
deemed effective unless it will become effective pursuant to the provisions of
this Indenture not later than six months after the record date.

 

- 10 -

 

Article 2


THE NOTES

 

Section 2.01         Designation, Amount and Issuance of Notes.

 

(a)          Designation. The Notes will be designated as “6.00% Convertible
Senior Notes due 2021.”

 

(b)          Initial Notes. The initial aggregate principal amount of Notes to
be originally issued, authenticated and delivered on the Issue Date under this
Indenture is sixty five million dollars ($65,000,000). If the Initial Purchaser
exercises the Option, then there will be originally issued, authenticated and
delivered up to an additional nine million seven hundred fifty thousand dollars
($9,750,000) principal amount of additional Notes pursuant to such exercise (the
Notes issued pursuant to the immediately preceding sentence, and the Notes, if
any, issued pursuant to this sentence, collectively, the “Initial Notes”).

 

(c)          Additional Notes. Without the consent of any Holder, and
notwithstanding anything to the contrary in Section 2.01(b) hereof, the Company
may increase the aggregate principal amount of the Notes issued under this
Indenture by originally issuing additional Notes with the same terms as the
Initial Notes (except, to the extent applicable, with respect to the issue date,
the issue price and the date as of which interest shall begin to accrue
(including pre-issuance accrued interest) on, and the first Interest Payment
Date (and related Regular Record Date) for, such additional Notes), which Notes
will, subject to the foregoing, be considered to be part of the same series of
Notes as those initially issued hereunder; provided, however, that if any such
additional Notes are not fungible with other Notes issued hereunder for federal
income tax purposes, then such additional Notes shall have a separate CUSIP
number.

 

(d)          Issuance of Notes Upon Transfers, Exchanges, Etc. From time to
time, the Company may issue and execute, and the Trustee may authenticate, Notes
delivered upon registration of transfer of, or in exchange for, or in lieu of,
other Notes pursuant to Sections 2.10, 2.11, 2.12, 3.06 and 10.02 hereof.

 

Section 2.02         Form of Notes.

 

(a)          General. The Notes will be substantially in the form of Exhibit A
hereto, but may include any notations, legends or endorsements required by any
applicable law (or regulation promulgated thereunder), stock exchange rule or
usage, or any insertions, omissions or other variations otherwise permitted or
required by this Indenture. Whenever any such notation, legend or endorsement,
or any such insertion, omission or other variation is applicable to a Note, the
Company will provide such notation, legend or endorsement, or such insertion,
omission or other variation to the Trustee in writing.

 

- 11 -

 

Each Note will bear a Trustee’s certificate of authentication substantially in
the form set forth in Exhibit A hereto.

 

Notes will bear the legends, if any, required by Section 2.09.

 

The terms and provisions contained in the Notes will constitute, and are hereby
expressly made, a part of this Indenture and, to the extent applicable, the
Company and the Trustee, by their execution and delivery of this Indenture,
expressly agree to such terms and provisions and to be bound thereby. However,
to the extent that any provision of any Note conflicts with the express
provisions of this Indenture, the provisions of this Indenture will govern and
control.

 

(b)          Form of Initial and Subsequent Notes Upon Original Issuance. The
Initial Notes will initially be issued in the form of Global Notes. Additional
Notes issued pursuant to Section 2.01(c) may be initially issued as Global Notes
or Physical Notes.

 

(c)          Global Notes. Each Global Note will represent the aggregate
principal amount of then outstanding Notes endorsed thereon, which aggregate
principal amount may, from time to time, be reduced or increased to reflect
transfers, exchanges, conversions or repurchases by the Company.

 

Only the Trustee, or the custodian holding such Global Note for the Depositary,
at the direction of the Trustee, may endorse a Global Note to reflect the amount
of any increase or decrease in the aggregate principal amount of then
outstanding Notes represented thereby, and whenever the Holder of a Global Note
delivers instructions to the Trustee to increase or decrease the aggregate
principal amount of then outstanding Notes represented by a Global Note in
accordance with Section 2.10 hereof, the Trustee, or the custodian holding such
Global Note for the Depositary, at the direction of the Trustee, will endorse
such Global Note to reflect such increase or decrease in the aggregate principal
amount of then outstanding Notes represented thereby. None of the Trustee, the
Company or any agent of the Trustee or the Company will have any responsibility
or bear any liability for any aspect of the records relating to, or payments
made on account of, the ownership of any beneficial interest in a Global Note or
with respect to maintaining, supervising or reviewing any records relating to
such beneficial interest.

 

Neither any member of, or participant in, the Depositary (collectively, the
“Agent Members”) nor any other Person on whose behalf an Agent Member may act
will have any rights under this Indenture with respect to any Global Note or
under such Global Note, and the Company, the Trustee and any agent of the
Company or the Trustee, may, for all purposes, treat the Depositary, or its
nominee, if any, as the absolute owner and Holder of such Global Note.

 

The Holder of a Global Note may grant proxies and otherwise authorize any
Person, including Agent Members and Persons that may hold interests through
Agent Members, to take any action that such Holder is entitled to take under
this Indenture or the Notes with respect to such Global Note, and,
notwithstanding the foregoing, nothing herein will prevent the Company, the
Trustee, the Paying Agent or any agent of the Company, the Trustee or the Paying
Agent from giving effect to any written certification, proxy or other
authorization furnished by such Holder or impair, as between the Depositary, its
Agent Members and any other Person on whose behalf an Agent Member may act, the
operation of their respective customary practices governing the exercise of the
rights of a Holder of any interest in any Global Note.

 

- 12 -

 

Section 2.03         Denomination of Notes. The Notes will be issuable in
registered form without coupons in denominations of any Authorized Denomination.

 

Section 2.04         Payments.

 

(a)          General.

 

(i)          Payment at Maturity. Unless earlier paid or deemed paid pursuant to
any of Sections 3.05 or 10.03 hereof, the Notes will mature on July 15, 2021
(the “Maturity Date”) and, on the Maturity Date, the Company will pay each
Holder of Notes $1,000 in cash for each $1,000 principal amount of Notes held,
together with accrued and unpaid interest to, but not including, the Maturity
Date (with such interest to be payable to the Holder of such Notes as of the
Close of Business on the Regular Record Date immediately preceding the Maturity
Date).

 

(ii)         Payment of Interest. Each Note will accrue interest at a rate equal
to 6.00% per annum from the most recent date to which interest has been paid or
duly provided for, or, if no interest has been paid or duly provided for, the
Issue Date (or such other date provided for in Section 2.01(c) with respect to
Notes issued in accordance with such Section) until, subject to Section 2.04(c),
the date the principal amount of such Note is paid or deemed to be paid, as the
case may be, pursuant to clause (i) of this Section 2.04(a) or any of Sections
3.05 or 10.03 hereof. Additional Interest will accrue on the Notes to the extent
provided in the Registration Rights Agreement and Special Interest will accrue
on the Notes to the extent provided in Section 6.04 hereof, in each case in
addition to interest accruing on the Notes pursuant to the immediately preceding
sentence.

 

Except as otherwise provided herein (including Section 2.01(c) with respect to
additional Notes issued pursuant to such Section and including Section 3.01(b)
and Section 10.02(d)), interest will be payable in arrears on April 15, 2016
and, thereafter, semi-annually in arrears on January 15 and July 15 of each year
(each, an “Interest Payment Date”) to the Holder of each such Note as of the
Close of Business on the January 1 or July 1 (or April 1, 2016, in the case of
the interest payment due on April 15, 2016), as the case may be, and whether or
not on a Business Day, immediately preceding the applicable Interest Payment
Date (each such date, a “Regular Record Date”). Interest on a Note that has been
converted or repurchased after a Regular Record Date and on or before the
related Interest Payment Date will be paid in the manner set forth in Section
3.01(b) and Section 10.02(d), as applicable. Interest will be computed on the
basis of a 360-day year comprised of twelve 30-day months.

 

(iii)        Method of Payment. The Company will pay, or cause the Paying Agent
to pay, the principal of, the Fundamental Change Repurchase Price for, and the
interest due on, any Global Note to the Depositary by wire transfer of
immediately available funds on the relevant payment date.

 

- 13 -

 

The Company will pay, or cause the Paying Agent to pay, the principal of and the
Fundamental Change Repurchase Price for any Physical Note by check or wire
transfer, in the manner set forth below, to the applicable Holder of such Note
at the office of the Paying Agent on the relevant payment date upon surrender
thereof to the Paying Agent and, if applicable, satisfaction of any other
requirements therefor set forth in Article 3. The Company will pay, or cause the
Paying Agent to pay, interest due, on an Interest Payment Date, on (and, subject
to the immediately preceding sentence, the principal of or the Fundamental
Change Repurchase Price for) any Physical Note to the applicable Holder of such
Note (i) by check mailed to such Holder’s registered address; or (ii) if such
Holder delivers, not later than the Regular Record Date relating to such
Interest Payment Date (or, with respect to the payment of the principal of or
the Fundamental Change Repurchase Price for such Note, the date that is fifteen
(15) days immediately preceding the Maturity Date or related Fundamental Change
Repurchase Date, as applicable), a written request to the Registrar that the
Company make such payments by wire transfer to an account of such Holder within
the United States, by wire transfer of immediately available funds to such
account, which request shall remain in effect until such Holder notifies the
Registrar, in writing, to the contrary.

 

(b)          Interest Rights Preserved. Subject to the provisions of Section
2.04(c) hereof, and, to the extent applicable, Sections 2.10 and 2.11 hereof,
each Note delivered under this Indenture upon registration of transfer of, or in
exchange for, or in lieu of, any other Note will carry any rights to the payment
and accrual of interest that were carried by the relevant surrendered Note,
Notes, or portion(s) thereof.

 

(c)          Defaulted Amounts. Whenever any amount payable on a Note
(including, the principal of, the Fundamental Change Repurchase Price for, and
interest on, such Note) has become due and payable, but the Company fails to
punctually pay or to duly provide for such amount (any such amount, a “Defaulted
Amount”), in each case regardless of whether such failure constitutes an Event
of Default, then such Defaulted Amount will forthwith cease to be payable to the
Holder of such Note on the relevant payment date by virtue of its having been
due such payment on such payment date, but will instead, to the extent permitted
under applicable law, accrue interest (“Default Interest”) at a rate equal to
6.00% per annum plus 100 basis points from, and including, such payment date and
to, but excluding, the date on which such Defaulted Amount is paid by the
Company in accordance with either clause (i) or (ii) below.

 

(i)          The Company may elect to pay any Defaulted Amount and Default
Interest on such Defaulted Amount to the Persons in whose names the Notes (or
their respective predecessor Notes) are registered at the Close of Business on a
special record date for the payment of such Defaulted Amount and Default
Interest (a “Special Regular Record Date”) fixed in accordance with the
following procedures:

 

(A)         At least twenty five (25) days before the date on which the Company
proposes to pay such Defaulted Amounts and Default Interest thereon, the Company
will deliver to the Trustee written notice of (I) the proposed payment date for
such Defaulted Amounts and Default Interest thereon; and (II) the aggregate
amount of such Defaulted Amounts and Default Interest thereon.

 

- 14 -

 

(B)         Upon delivering such notice to the Trustee, the Company will either
(I) deposit with the Trustee an amount of money, in immediately available funds,
equal to the aggregate amount of such Defaulted Amounts and Default Interest
thereon; or (II) take other actions as are necessary to ensure that an amount of
money, in immediately available funds, equal to the aggregate of such Defaulted
Amounts and Default Interest thereon will be deposited with the Trustee by 11:00
a.m., New York City time, on or prior to the proposed payment date, and in
either case, upon receipt of such money, the Trustee will hold such money in
trust for the benefit of the Persons entitled to such Defaulted Amounts and
Default Interest pursuant to this Section 2.04(c)(i).

 

(C)         Upon (i) delivery of such notice; and (ii) the Company’s deposit of
such money or taking of such other action(s) set forth in clause (B) above, the
Company will promptly fix a Special Regular Record Date for the payment of such
Defaulted Amounts and Default Interest thereon, which Special Regular Record
Date will be not more than fifteen (15) calendar days and not less than ten (10)
calendar days prior to the proposed payment date, and notify the Trustee and the
Holders of the Special Regular Record Date and the date on which such Defaulted
Amounts and Default Interest thereon will be paid by the Company.

 

(D)         After such notice has been delivered by the Company, such Defaulted
Amounts and Default Interest thereon will be paid to the Persons in whose names
the Notes (or their respective predecessor Notes) are registered at the Close of
Business on the Special Regular Record Date specified in such notice and such
Defaulted Amounts and Default Interest thereon will no longer be payable
pursuant to the following clause (ii) of this Section 2.04(c).

 

(ii)         The Company may pay any Defaulted Amounts and Default Interest on
such Defaulted Amounts in any other lawful manner that is not inconsistent with
the requirements of any securities exchange or automated quotation system on
which the Notes are then listed (or, if applicable, have been approved for
listing) or designated for issuance, and upon such notice as may be required by
such exchange or automated quotation system, if, after notice given by the
Company to the Trustee of the proposed payment pursuant to this clause, such
manner of payment will be deemed practicable by the Trustee. The Trustee will
not have any duty or responsibility to any Holder to determine whether any
Default Interest is payable, or, if any Default Interest is payable, the amount
of such Default Interest that is payable.

 

Section 2.05         Execution and Authentication.

 

(a)          In General. A Note will be valid only if executed by the Company
and authenticated by the Trustee.

 

(b)          Execution. A Note will be deemed to have been executed by the
Company when an Officer signs such Note on behalf of the Company. The Officer’s
signature may be manual or facsimile (including .pdf), and such Officer’s
signature will be valid whether or not such signatory remains an Officer at the
time the Trustee authenticates such Note.

 

- 15 -

 

(c)          Authentication. A Note will be deemed authenticated when an
authorized signatory of the Trustee manually signs the certificate of
authentication on such Note. An authorized signatory of the Trustee will
manually sign the certificate of authentication on a Note only if (i) the
Company delivers such Note to the Trustee; (ii) such Note is validly executed by
the Company in accordance with Section 2.05(b) hereof; (iii) the Company
delivers an Officers’ Certificate and an Opinion of Counsel to the Trustee; and
(iv) the Company delivers, before or with such Note, a Company Order setting
forth (A) a request that the Trustee authenticate such Note; (B) the principal
amount of such Note; (C) the name of the Holder of such Note; (D) the date on
which such Note is to be authenticated; and (E) any insertions, omissions or
other variations, notations, legends or endorsements permitted under Section
2.02 hereof and applicable to such Note. The Company Order shall specify that
the Trustee shall deliver such Note to the Holder or the Depositary, and the
Trustee will promptly deliver such Note at the Company’s expense in accordance
with such Company Order.

 

The Trustee or the Company may appoint an authenticating agent. If the Trustee
appoints an authenticating agent and such authenticating agent is reasonably
acceptable to the Company, such authenticating agent may authenticate a Note
whenever the Trustee may authenticate such Note. For purposes of this provision,
each reference in this Indenture to authentication by the Trustee will be deemed
to include authentication by an authenticating agent, and an authenticating
agent will have the same rights to deal with the Company as the Trustee would
have if it were performing the duties that the authentication agent was validly
appointed to undertake.

 

Section 2.06         Registrar, Paying Agent and Conversion Agent.

 

(a)          General. The Company will maintain an office or agency in the
continental United States where Notes may be presented for registration of
transfer or for exchange (the “Registrar”), an office or agency where the Notes
may be presented for payment or repurchase (the “Paying Agent”), an office or
agency where the Notes may be presented for conversion (the “Conversion Agent”)
and an office or agency where notices and demands to, or upon, the Company with
respect to the Notes and this Indenture may be made.

 

The Registrar will keep a register for the recordation of, and will record, the
names and addresses of Holders, the Notes held by each Holder and the transfer,
exchange, repurchase and conversion of Notes (the “Register”). Absent manifest
error, the entries in the Register will be conclusive and the parties may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Holder hereunder for all purposes of this Indenture. The Register will be
in written form or in any form capable of being converted into written form
within a reasonably prompt period of time.

 

The Company may have one or more Registrars, one or more Paying Agents, one or
more Conversion Agents and one or more places where notices and demands to, or
upon, the Company with respect to the Notes and this Indenture may be made.
Before appointing any Registrar, Paying Agent or Conversion Agent that is not
otherwise a party to this agreement, the Company will enter into an appropriate
agency agreement with such Registrar, Paying Agent or Conversion Agent, as the
case may be, which agency agreement will implement the provisions of this
Indenture that relate to such replacement or additional registrar, paying agent
or conversion agent, as the case may be. The term Registrar includes any
additional registrars named pursuant to this Indenture. The term Paying Agent
includes any additional paying agent named pursuant to this Indenture. The term
Conversion Agent includes any additional conversion agent named pursuant to this
Indenture. Upon the occurrence of any Event of Default under Section 6.01(a)(ix)
or 6.01(a)(x) hereof with respect to the Company, the Trustee shall be the
Paying Agent.

 

- 16 -

 

(b)          Initial Designations. The Company initially appoints the Trustee as
each of the Registrar, the Paying Agent, and Conversion Agent, and the Notes
initially may be presented for registration of transfer or for exchange,
payment, repurchase and conversion to the Trustee, in its capacity as the
Registrar, Paying Agent or Conversion Agent, as the case may be, at the
Corporate Trust Office. Notices and demands to, or upon, the Company with
respect to the Notes and this Indenture may be made at the office of the Company
identified in Section 12.02 hereof.

 

(c)          Removal, Resignation and Replacement. The Company may remove any
Registrar, Paying Agent or Conversion Agent by delivering written notice to the
Trustee and to such Registrar, Paying Agent or Conversion Agent; provided,
however, that no such removal will become effective unless (i) after such
removal, at least one Registrar, Paying Agent and Conversion Agent will remain;
(ii) a successor has accepted appointment as Registrar, Paying Agent or
Conversion Agent, as the case may be, the Company and such successor have
entered into an agency agreement in accordance with Section 2.06(a) hereof, and
the Company has delivered written notice of such appointment and a copy of such
agency agreement to the Trustee; or (iii) the Company has delivered written
notice to the Trustee that the Trustee will serve as the successor Registrar,
Paying Agent or Conversion Agent, as the case may be, in accordance with Section
2.06(d) hereof; and provided, further, that the right to effect any such change
or removal in no way relieves the Company of its obligation to maintain a
Registrar, Paying Agent and Conversion Agent in the continental United States.
The Company may also change the place where notices and demands to, or upon, the
Company with respect to the Notes and this Indenture may be made, or reduce the
number of such places; provided, however, that the right to effect any such
change or reduction in no way relieves the Company of its obligation to maintain
a place in the continental United States where notices and demands to, or upon,
the Company with respect to the Notes and this Indenture may be made.

 

In addition, the Registrar, Paying Agent or Conversion Agent may resign at any
time by delivering written notice of such resignation to each of the Company and
the Trustee; provided, however, that if the Trustee is serving as Registrar,
Paying Agent or Conversion Agent, the Trustee may resign from such capacity only
if it also resigns as Trustee in accordance with Section 7.08 hereof. If, after
any such resignation, at least one Registrar, Paying Agent and Conversion Agent
does not remain, the Trustee will immediately be deemed to serve such empty
office or agency in accordance with Section 2.06(d) hereof.

 

(d)          Failure to Maintain an Office or Agency. If the Company fails to
maintain in the continental United States, a Registrar, Paying Agent, Conversion
Agent or place where notices and demands to, or upon, the Company with respect
to the Notes and this Indenture may be made, the Trustee will act as the
Registrar, Paying Agent, Conversion Agent, or place, as the case may be, and the
office where the Notes may be presented for registration of transfer or for
exchange, presented for payment or repurchase or surrendered for conversion will
be the Corporate Trust Office. In each such case, the Trustee will be entitled
to compensation for such action pursuant to Section 7.07 hereof. In the event
the Trustee so acts as such place where notices and demands to, or upon, the
Company with respect to the Notes and this Indenture may be made, the Trustee
will be under no obligation to forward or otherwise deliver any such notice or
demand to the Company and will in no event be held liable in connection with its
acting as such place.

 

- 17 -

 

(e)          Notices. Promptly upon the effectiveness of any removal or
appointment of a Registrar, Paying Agent or Conversion Agent, or upon any change
in the location of the office of any Registrar, Paying Agent or Conversion
Agent, or of the place where notices and demands to, or upon, the Company with
respect to the Notes and this Indenture may be made, the Company will deliver to
each Holder, with a copy to the Trustee, notice of such removal, appointment or
change in location, as the case may be, which notice will include a brief
description of the removal, appointment or change in location, as the case may
be, and list the name and address of each continuing (and newly appointed, if
applicable) Registrar, Paying Agent and Conversion Agent and place where notices
and demands to, or upon, the Company with respect to the Notes and this
Indenture may be made.

 

Section 2.07         Money and Securities Held in Trust.

 

Except as otherwise provided herein, by no later than 11:00 a.m., New York City
time, on each due date for a payment on any Note, the Company will deposit with
the Paying Agent an amount of money in immediately available funds, if deposited
on the due date sufficient to make such payment when due.

 

The Company will require that each Paying Agent (other than the Trustee, if the
Trustee is a Paying Agent) agree in writing that it will (i) segregate all money
and securities it holds for making payments with respect to the Notes; (ii) hold
such money and securities in trust for the benefit of Holders; and (iii) notify
the Trustee, in writing, as promptly as practicable, if the Company defaults in
making any payment on the Notes.

 

If any such default has occurred and is continuing, the Paying Agent will, upon
receiving a written request from the Trustee, promptly pay to the Trustee all of
the money and securities it holds in trust. In addition, at any time, the
Company may require a Paying Agent to pay all money and securities that it holds
for making payments with respect to the Notes to the Trustee and to account for
any money and securities it has disbursed. After delivering all of such money
and securities to the Trustee pursuant to this Section 2.07, the Paying Agent
(in its capacity as such) will have no further liability for such money and
securities.

 

Section 2.08         Holder Lists.

 

The Trustee will preserve in as current a form as is reasonably practicable the
most recent list available to it of the names and addresses of Holders. If the
Trustee is not the Registrar, the Company will furnish to the Trustee, (i)
within five Business Days after each Regular Record Date, a list of the names
and addresses of Holders as of such Regular Record Date; and (ii) at such other
times as the Trustee may request in writing, within 30 days after receipt by the
Company of such request, a list of the names and addresses of Holders as of no
more than fifteen (15) days immediately prior to the date such list is
furnished, in each case, in such form as the Trustee may reasonably require.

 

- 18 -

 

Section 2.09         Restrictive Legends.

 

(a)          Global Note Legend. Each Global Note will bear the Global Note
Legend.

 

(b)          Non-Affiliate Legend. Each Note will bear the Non-Affiliate Legend.

 

(c)          Restricted Note Legend. Each Note that is a Transfer-Restricted
Security will bear the Restricted Note Legend. If a Note is issued in exchange
for, in substitution of, or to effect a partial conversion of, another Note
(such other Note being referred to as the “old Note” for purposes of this
Section 2.09(c)), including pursuant to Section 2.10(b), Section 2.10(c),
Section 2.11 or Section 10.02(c), then, unless the Company determines otherwise
in its reasonable discretion, such Note will bear the Restricted Note Legend if
such old Note bore the Restricted Note Legend at the time of such exchange or
substitution, or on the related Conversion Date with respect to such conversion,
as applicable; provided, however, that such Note need not bear the Restricted
Note Legend if such Note does not constitute a Transfer-Restricted Security
immediately after such exchange or substitution, or as of such Conversion Date,
as applicable.

 

(d)          Acknowledgement and Agreement by the Holders. A Holder’s acceptance
of any Note bearing any legend required by this Section 2.09 will constitute
such Holder’s acknowledgement of, and agreement to comply with, the restrictions
set forth in such legend.

 

(e)          Restricted Stock Legend.

 

(i)          Each share of Common Stock issued upon conversion of any Note will
bear the Restricted Stock Legend if such Note was (or would have been had it not
been converted) a Transfer-Restricted Security at the time such share was
issued; provided, however, that such share need not bear the Restricted Stock
Legend if the Company determines, in its reasonable discretion, that such share
need not bear the Restricted Stock Legend.

 

(ii)         Notwithstanding anything to the contrary in this Section 2.09(e), a
share of Common Stock issued upon conversion of any Note need not bear a
Restricted Stock Legend if such share is issued in an uncertificated form that
does not permit affixing legends thereto, provided the Company takes measures
(including the assignment thereto of a “restricted” CUSIP number) that it
reasonably deems appropriate to enforce the transfer restrictions referred to in
the Restricted Stock Legend.

 

Section 2.10         Transfer and Exchange; Transfer Restrictions.

 

(a)          Provisions Applicable to All Transfers and Exchanges.

 

(i)          Subject to this Section 2.10, Physical Notes and beneficial
interests in Global Notes may be transferred or exchanged from time to time and
the Registrar will record each such transfer or exchange in the Register.

 

- 19 -

 

(ii)         Each Note issued upon transfer or exchange of any other Note (such
other Note being referred to as the “old Note” for purposes of this clause (ii))
or portion thereof in accordance herewith will be the valid obligation of the
Company, evidencing the same indebtedness, and entitled to the same benefits
hereunder, as such old Notes or portion thereof, as applicable.

 

(iii)        None of the Company, the Trustee, the Registrar, the Paying Agent
and the Conversion Agent will impose any service charge on any Holder for any
transfer, exchange or conversion of Notes, but the Company, the Trustee, the
Registrar and the Conversion Agent may require payment of a sum sufficient to
cover any transfer tax or similar governmental charge that may be imposed in
connection with any transfer, exchange or conversion of Notes, other than
exchanges or transfers pursuant to Section 2.12, Article 3, Article 10 or
Section 9.08 not involving any transfer.

 

(iv)        Notwithstanding anything to the contrary herein or in the Notes, the
Company, the Trustee and the Registrar will not be required to register the
transfer of or exchange any Note that (1) has been surrendered for conversion,
except to the extent that any portion of such Note is not subject to conversion;
or (2) is subject to a Fundamental Change Repurchase Notice validly delivered
pursuant to Section 3.03, except to the extent that any portion of such Note is
not subject to a Fundamental Change Repurchase Notice or the Company fails to
pay the applicable Fundamental Change Repurchase Price when due.

 

(v)         The Trustee will have no obligation or duty to monitor, determine or
inquire as to compliance with any transfer restrictions imposed hereunder or
under applicable law with respect to any Note, other than to require the
delivery of such certificates or other documentation or evidence as expressly
required hereby and to examine the same to determine substantial compliance as
to form with the requirements hereof.

 

(vi)        Each Note issued upon transfer of, or in exchange for, another Note
will bear each legend, if any, required by Section 2.09.

 

(vii)       Upon satisfaction of the requirements hereof to effect a transfer or
exchange of any Note, the Company will cause such transfer or exchange to be
effected as soon as reasonably practicable but in no event later than the third
(3rd) Business Day after the date of such satisfaction.

 

(viii)      Neither the Trustee nor any agent shall have any responsibility or
liability for any actions taken or not taken by the Depositary.

 

(ix)         The Company will bear responsibility for obtaining any necessary
CUSIP number(s) in respect of Notes not bearing a Restricted Note Legend and
causing such Notes to be available through the facilities of the Depositary,
when and if applicable.

 

(b)          Transfers and Exchanges of Global Notes.

 

(i)          Subject to clause (ii) below, no Global Note may be transferred or
exchanged in whole except (A) by the Depositary to a nominee of the Depositary;
(B) by a nominee of the Depositary to the Depositary or to another nominee of
the Depositary; or (C) by the Depositary or any such nominee to a successor
Depositary or a nominee of such successor Depositary

 

- 20 -

 

(ii)         No Global Note (or portion thereof) may be transferred to, or
exchanged for, a Physical Note; provided, however, that a Global Note will be
exchanged, pursuant to customary procedures, for Physical Notes if:

 

(A)         (x) the Depositary notifies the Company or the Trustee that the
Depositary is unwilling or unable to continue as depositary for such Global
Note; or (y) the Depositary ceases to be a “clearing agency” registered under
Section 17A of the Exchange Act and, in each case, the Company fails to appoint
a successor Depositary within ninety (90) days of such notice or cessation;

 

(B)         an Event of Default has occurred and is continuing and the Company,
the Trustee or the Registrar has received a written request from any owner of a
beneficial interest in such Global Note to exchange such beneficial interest for
one or more Physical Notes; or

 

(C)         the Company, in its sole discretion, by delivering a written request
to the Registrar, the Trustee and the owner(s) of beneficial interest(s) in such
Global Note, permits the exchange of any such beneficial interest for one or
more Physical Notes at the request of such owner(s).

 

In such event, the Company will execute, and the Trustee, upon receipt of an
Officers’ Certificate and a Company Order for the authentication and delivery of
Notes, will authenticate and deliver (x) in the case of clause (B) above, one or
more Physical Notes to such beneficial owner having an aggregate principal
amount equal to the principal amount of such beneficial interest referred to in
clause (B) above; and (y) in the case of clause (A) or (C) above, one or more
Physical Notes to each owner of a beneficial interest in such Global Note, with
such Physical Notes having, with respect to each such owner, an aggregate
principal amount equal to the beneficial interest of such owner in such Global
Note, and, and, in each case, if the remaining principal amount of such Global
Note immediately after such exchange is zero, then the Trustee will, upon
delivery of such Global Note to the Trustee, cancel such Global Note.

 

(iii)        Upon satisfaction of the requirements hereof to effect a transfer
or exchange of any Global Note (or any portion thereof in an Authorized
Denomination):

 

(A)         the Trustee will reflect any resulting decrease of the principal
amount of such Global Note by notation on the “Schedule of Increases and
Decreases of Global Note” forming part of such Global Note (and, if such
notation results in such Global Note having a principal amount of zero, the
Company may (but is not required to) instruct the Trustee to cancel such Global
Note pursuant to Section 2.13);

 

- 21 -

 

(B)         if required to effect such transfer or exchange, then the Trustee
will reflect any resulting increase of the principal amount of any other Global
Note by notation on the “Schedule of Increases and Decreases of Global Note”
forming part of such other Global Note;

 

(C)         if required to effect such transfer or exchange, then the Company
will issue, execute and deliver, and the Trustee will authenticate, in each case
in accordance with Section 2.05, a new Global Note bearing each legend, if any,
required by Section 2.09; and

 

(D)         if such Global Note (or portion thereof) is to be exchanged for one
or more Physical Notes, then the Company will issue, execute and deliver, and
the Trustee will authenticate, in each case in accordance with Section 2.05, one
or more Physical Notes registered in such name(s) and in Authorized
Denominations (not to exceed, in the aggregate, the principal amount of such
Global Note (or portion thereof)) as the Depositary specifies, or as otherwise
determined pursuant to customary procedures, and bearing each legend, if any,
required by Section 2.09.

 

(iv)        Each transfer or exchange of a beneficial interest in any Global
Note will be made in accordance with the Applicable Procedures.

 

(c)          Transfers and Exchanges of Physical Notes.

 

(i)          Subject to this Section 2.10, a Holder of a Physical Note may (x)
transfer such Physical Note (or any portion thereof in an Authorized
Denomination) to one or more other Person(s); (y) exchange such Physical Note
(or any portion thereof in an Authorized Denomination) for one or more other
Physical Notes in Authorized Denominations having an aggregate principal amount
equal to the aggregate principal amount of the Physical Note (or portion
thereof) to be exchanged; and (z) if then permitted by the Applicable
Procedures, transfer such Physical Note (or any portion thereof in an Authorized
Denomination) in exchange for a beneficial interest in a Global Note; provided,
however, that, to effect any such transfer or exchange, such Holder must:

 

(A)         surrender such Physical Note to be transferred or exchanged to the
office of the Registrar, together with any endorsements or instruments of
transfer reasonably required by the Company, the Trustee or the Registrar; and

 

(B)         deliver such certificates, documentation or evidence as may be
required pursuant to Section 2.10(d).

 

(ii)         Upon the satisfaction of the requirements hereof to effect a
transfer or exchange of any Physical Note (such Physical Note being referred to
as the “old Physical Note” for purposes of this Section 2.10(c)(ii)) of a Holder
(or any portion of such old Physical Note in an Authorized Denomination):

 

(A)         such old Physical Note will be promptly cancelled pursuant to
Section 2.13;

 

- 22 -

 

(B)         if such old Physical Note is to be transferred or exchanged only in
part, then the Company will issue, execute and deliver, and the Trustee will
authenticate, in each case in accordance with Section 2.05, one or more Physical
Notes that (x) are in Authorized Denominations and have an aggregate principal
amount equal to the principal amount of such old Physical Note not to be
transferred or exchanged; (y) are registered in the name of such Holder; and (z)
bear each legend, if any, required by Section 2.09;

 

(C)         in the case of a transfer:

 

(I)         to the Depositary or a nominee thereof that will hold its interest
in such old Physical Note (or portion thereof) to be so transferred in the form
of one or more Global Notes, the Trustee will reflect an increase of the
principal amount of one or more existing Global Notes by notation on the
“Schedule of Increases and Decreases of Global Note” forming part of such Global
Note(s), which increase(s) are in Authorized Denominations and aggregate to the
principal amount to be so transferred, and which Global Note(s) bear each
legend, if any, required by Section 2.09; provided, however, that if such
transfer cannot be so effected by notation on one or more existing Global Notes
(whether because no Global Notes bearing each legend, if any, required by
Section 2.09 then exist, because any such increase will result in any Global
Note having an aggregate principal amount exceeding the maximum aggregate
principal amount permitted by the Depositary or otherwise), then the Company
will issue, execute and deliver, and the Trustee will authenticate, in each case
in accordance with Section 2.05, one or more Global Notes that (x) are in
Authorized Denominations and have an aggregate principal amount equal to the
principal amount to be so transferred; and (y) bear each legend, if any,
required by Section 2.09; and

 

(II)        to a transferee that will hold its interest in such old Physical
Note (or portion thereof) to be so transferred in the form of one or more
Physical Notes, the Company will issue, execute and deliver, and the Trustee
will authenticate, in each case in accordance with Section 2.05, one or more
Physical Notes that (x) are in Authorized Denominations and have an aggregate
principal amount equal to the principal amount to be so transferred; (y) are
registered in the name of such transferee; and (z) bear each legend, if any,
required by Section 2.09; and

 

(D)         in the case of an exchange, the Company will issue, execute and
deliver, and the Trustee will authenticate, in each case in accordance with
Section 2.05, one or more Physical Notes that (x) are in Authorized
Denominations and have an aggregate principal amount equal to the principal
amount to be so exchanged; (y) are registered in the name of the Person to whom
such old Physical Note was registered; and (z) bear each legend, if any,
required by Section 2.09.

 

- 23 -

 

(d)          Requirement to Deliver Documentation and Other Evidence. If a
Holder of any Note that is identified by a “restricted” CUSIP number or that
bears a Restricted Note Legend, or is a Transfer-Restricted Security, requests
to:

 

(i)          cause such Note to be identified by an “unrestricted” CUSIP number;

 

(ii)         remove such Restricted Note Legend; or

 

(iii)        register the transfer of such Note to the name of another Person,

 

then the Company and the Trustee may refuse to effect such identification,
removal or transfer, as applicable, unless there is delivered to the Company and
the Trustee such certificates or other documentation or evidence as the Company
or the Trustee may reasonably require in order to determine that such
identification, removal or transfer, as applicable, complies with the Securities
Act and other applicable securities laws (which may include certifications in
the forms set forth in Exhibit C and Exhibit D hereto with such revisions as the
Company or the Trustee reasonably deems appropriate); provided, however, that no
such certificates, documentation or evidence need be so delivered if such
request is being made in connection with a sale or other transfer of such Note
pursuant to an effective registration statement under the Securities Act, or
after such Note has been sold or otherwise transferred pursuant to an effective
registration statement under the Securities Act, unless the Company determines,
in its reasonable discretion, that giving effect to such request would violate
the Securities Act.

 

(e)          Special Transfer Restrictions.

 

(i)          Transfers of Interests from a Rule 144A Note to an Institutional
Accredited Investor Note. A Rule 144A Physical Note or a beneficial interest in
a Rule 144A Global Note may not be transferred to a Person who takes delivery
thereof in the form of an Institutional Accredited Investor Physical Note or a
beneficial interest in an Institutional Accredited Investor Global Note unless:

 

(A)         in the case such Person is to take such delivery in the form of a
beneficial interest in an Institutional Accredited Investor Global Note, the
transferor delivers to the Registrar (1) a written order from a Participant or
an Indirect Participant given to the Depositary in accordance with the
Applicable Procedures directing the Depositary to credit or cause to be credited
a beneficial interest in such Institutional Accredited Investor Global Note in
an amount equal to the interest to be transferred; and (2) instructions given in
accordance with the Applicable Procedures containing information regarding the
Participant account to be so credited, or, in lieu of the foregoing, such other
instructions or documentation as the Registrar may reasonably require in order
to comply with the Applicable Procedures in connection with such transfer;

 

(B)         without limiting the generality of Section 2.10(d), such transferor
delivers to the Registrar a certificate substantially in the form set forth in
Exhibit C hereto, including the certification set forth in Item 4 thereof; and

 

- 24 -

 

(C)         without limiting the generality of Section 2.10(d), such transferee
Person delivers to the Registrar a certificate substantially in the form set
forth in Exhibit D hereto, including the certification set forth in Item 1(b)
thereof; and

 

(ii)         Transfers of Interests from an Institutional Accredited Investor
Note to a Rule 144A Note. An Institutional Accredited Investor Physical Note or
a beneficial interest in an Institutional Accredited Investor Global Note may
not be transferred to a Person who takes delivery thereof in the form of a Rule
144A Physical Note or a beneficial interest in a Rule 144A Global Note unless:

 

(A)         in the case such Person is to take such delivery in the form of a
beneficial interest in a Rule 144A Global Note, the transferor delivers to the
Registrar (1) a written order from a Participant or an Indirect Participant
given to the Depositary in accordance with the Applicable Procedures directing
the Depositary to credit or cause to be credited a beneficial interest in such
Institutional Accredited Investor Global Note in an amount equal to the interest
to be transferred; and (2) instructions given in accordance with the Applicable
Procedures containing information regarding the Participant account to be so
credited, or, in lieu of the foregoing, such other instructions or documentation
as the Registrar may reasonably require in order to comply with the Applicable
Procedures in connection with such transfer;

 

(B)         without limiting the generality of Section 2.10(d), such transferor
delivers to the Registrar a certificate substantially in the form set forth in
Exhibit C hereto, including the certification set forth in Item 3 thereof; and

 

(C)         without limiting the generality of Section 2.10(d), such transferee
Person delivers to the Registrar a certificate substantially in the form set
forth in Exhibit D hereto, including the certification set forth in Item 1(a)
thereof; and

 

Section 2.11         Replacement Notes.

 

If (a)(i) a mutilated Note is surrendered to the Registrar; or (ii) the Holder
of a Note claims that such Note has been lost, destroyed or stolen and provides
the Company and the Trustee with (A) evidence of such loss, theft or destruction
that is reasonably satisfactory to the Company and the Trustee; and (B) any
amount or kind of security or indemnity that the Trustee requests to protect
itself and the Company requests to protect itself, the Trustee and the
Registrar, from any loss that it may suffer upon replacement of such Note; and,
in either case, (b) such Holder satisfies any other reasonable requirements of
the Company and the Trustee, including the payment of any tax or other
governmental charge that may be imposed in connection with the replacement of
such Note, then, unless the Company or the Trustee receives notice that such
Note has been acquired by a bona fide purchaser, the Company will, in accordance
with Section 2.05 hereof, promptly execute and deliver to the Trustee, and the
Trustee, upon receipt of a Company Order, in accordance with Section 2.05
hereof, and the documents required by Sections 12.04 and 12.05 hereof, will
promptly authenticate and deliver, in the name of such Holder, a replacement
Note having the same aggregate principal amount as the Note that was mutilated
or claimed to be lost, destroyed or stolen, bearing any restrictive legends
required by Section 2.09 hereof and with a certificate number not
contemporaneously outstanding.

 

- 25 -

 

Every new Note issued pursuant to this Section 2.11 in exchange for any
mutilated Note, or in lieu of any destroyed, lost or stolen Note, will
constitute an original contractual obligation of the Company and any other
obligor upon the Notes, regardless of whether the mutilated, destroyed, lost or
stolen Note will be at any time enforceable by anyone, and will be entitled to
all benefits of (and will be subject to all the limitations set forth in) this
Indenture equally and proportionately with any and all other Notes duly issued
hereunder.

 

Section 2.12         Temporary Notes. Until Physical Notes are ready for
delivery, the Company may execute and the Trustee or an authenticating agent
appointed by the Trustee will, upon receipt of a Company Order, authenticate and
deliver temporary Notes (printed or lithographed) (“Temporary Notes”). Temporary
Notes will be issuable in any Authorized Denomination, and substantially in the
form of Physical Notes, but with such omissions, insertions and variations as
may be appropriate for Temporary Notes, all as may be determined by the Company.
Every such Temporary Note will be executed by the Company and authenticated by
the Trustee or such authenticating agent upon the same conditions and in
substantially the same manner, and with the same effect, as the Physical Notes.
Without unreasonable delay the Company will prepare, execute and deliver to the
Trustee or such authenticating agent Physical Notes (other than any Global Note)
and thereupon any or all Temporary Notes (other than any Global Note) may be
surrendered in exchange therefor, at each office or agency maintained by the
Company pursuant to Section 2.06 hereof and the Trustee or such authenticating
agent will authenticate and deliver in exchange for such Temporary Notes
Physical Notes having an aggregate principal amount equal to such Temporary
Notes. Such exchange will be made by the Company at its own expense and without
any charge therefor. Until so exchanged, the Temporary Notes will, in all
respects, be entitled to the same benefits and subject to the same limitations
under this Indenture as Physical Notes authenticated and delivered hereunder.

 

Section 2.13         Cancellation. At any time, the Company may deliver Notes to
the Trustee for cancellation. Whenever any Note is surrendered to the Registrar,
Conversion Agent or Paying Agent for registration of transfer, exchange,
conversion, repurchase or payment, the Registrar, Conversion Agent or Paying
Agent, as the case may be, will promptly forward such Note to the Trustee. Upon
receipt of any such Note, the Trustee, in its customary manner, will promptly
cancel and dispose of such Note. The Company may not issue new Notes to replace
Notes that it has repurchased, paid or delivered to the Trustee for cancellation
or that a Holder has converted pursuant to Article 10 hereof.

 

Section 2.14         Outstanding Notes. At any time, Notes outstanding are
limited to all Notes authenticated by the Trustee except (i) those cancelled by
it; (ii) those delivered to it for cancellation; and (iii) those deemed not
outstanding under Sections 3.05 and 10.02 hereof and clauses (a) and (b) of this
Section 2.14.

 

(a)          If a Note is replaced pursuant to Section 2.11 hereof, such Note
will cease to be outstanding at the time of its replacement unless the Trustee
and the Company receive proof satisfactory to them that such Note is held by a
bona fide purchaser.

 

- 26 -

 

(b)          In addition, any Notes that are owned by Affiliates of the Company
will be disregarded and deemed not to be outstanding for purposes of determining
whether the Holders of the requisite aggregate principal amount of Notes have
given or concurred in any request, demand, authorization, direction, notice,
consent, waiver or other action hereunder, except that, in determining whether
the Trustee shall be protected in relying upon any such request, demand,
authorization, direction, notice, consent or waiver, only Notes that a Trust
Officer of the Trustee actually knows to be so owned shall be so disregarded.
Subject to the foregoing, only Notes outstanding at the time of any such
determination will be considered in such determination (including determinations
pursuant to Article 6 and Article 9 hereof).

 

Section 2.15         Persons Deemed Owners. Prior to due presentment of a Note
for registration of transfer, the Company, the Trustee and any agent of the
Company or the Trustee may treat the Person in whose name such Note is
registered in the Register as the owner of such Note for the purpose of
receiving the payment of the principal, Fundamental Change Repurchase Price of,
and interest, if any, on, such Note, for the purpose of conversion of such Note
and for all other purposes whatsoever with respect to such Note, and none of the
Company, the Trustee or any agent of the Company or the Trustee will be affected
by any notice to the contrary.

 

Section 2.16         Repurchases. The Company may, from time to time, repurchase
Notes in open market purchases or in negotiated transactions without delivering
prior notice to Holders.

 

Section 2.17         CUSIPs.

 

(a)          Whenever “CUSIP” and “ISIN” numbers are generally in use, the
Company will use CUSIP and ISIN numbers with respect to the Notes, which CUSIP
and ISIN numbers (i) for Notes that are Transfer-Restricted Securities, will be
restricted numbers; and (ii) for Notes that are not Transfer-Restricted
Securities, will be unrestricted numbers. Whenever the Company uses CUSIP and
ISIN numbers, the Trustee will also use CUSIP and ISIN numbers in each notice it
delivers to the Holders; provided, however, that neither the Company nor the
Trustee will be responsible for any defect in any CUSIP or ISIN number that
appears on any Note, check, advice of payment or notice. The Company will
promptly notify the Trustee in writing in the event of any change in the CUSIP
or ISIN numbers.

 

(b)          In addition, if, when any shares of Common Stock are issued upon
conversion of a Note, CUSIP and ISIN numbers are generally in use, the Company
will use CUSIP and ISIN numbers with respect to such shares of Common Stock,
which CUSIP and ISIN numbers (i) for shares of Common Stock to which the
restrictions on transfer set forth in the Restricted Stock Legend apply, will be
restricted numbers; and (ii) for shares of Common Stock to which the
restrictions on transfer set forth in the Restricted Stock Legend do not apply,
will be unrestricted numbers.

 

(c)          Whenever any of the CUSIP or ISIN numbers with respect to the Notes
or the shares of Common Stock issuable upon conversion of the Notes change,
cease to be used, or begin to be used, the Company will deliver prompt written
notice of such change, cessation, or beginning to each of the Trustee and the
Holders.

 

- 27 -

 

Article 3


REPURCHASE AT THE OPTION OF THE HOLDER

 

Section 3.01         Fundamental Change Permits Holders to Require the Company
to Repurchase the Notes.

 

(a)          General. If a Fundamental Change occurs at any time prior to the
Maturity Date, each Holder will have the right, at its option, to require the
Company to repurchase all of the Holder’s Notes, or any portion thereof in an
Authorized Denomination, on the Fundamental Change Repurchase Date for such
Fundamental Change for an amount of cash equal to the Fundamental Change
Repurchase Price for such Fundamental Change Repurchase Date and such Notes.

 

(b)          Fundamental Change Repurchase Price. The “Fundamental Change
Repurchase Price” means, for any Notes to be repurchased on any Fundamental
Change Repurchase Date, a price equal to 100% of the principal amount of such
Notes, plus accrued and unpaid interest, if any, on such Notes to, but
excluding, such Fundamental Change Repurchase Date; provided, however, that if
such Fundamental Change Repurchase Date occurs after a Regular Record Date, but
on or prior to the Interest Payment Date corresponding to such Regular Record
Date, the Fundamental Change Repurchase Price for such Notes will be 100% of the
principal amount of such Notes, and accrued and unpaid interest, if any, on such
Notes to, but excluding, such Interest Payment Date (assuming, solely for these
purposes, that such Notes remained outstanding through such Interest Payment
Date) will be payable, on such Fundamental Change Repurchase Date, to the Holder
of such Notes as of the Close of Business on such Regular Record Date.

 

(c)          Fundamental Change Repurchase Date. The “Fundamental Change
Repurchase Date” means, for any Fundamental Change, the date specified by the
Company in the Fundamental Change Notice for such Fundamental Change, which date
will be not less than twenty (20) Business Days, nor more than thirty five (35)
Business Days, immediately following the Fundamental Change Notice Date for such
Fundamental Change.

 

Section 3.02         Fundamental Change Notice.

 

(a)          General. On or before the Business Day immediately following the
effective date of a Fundamental Change, the Company will deliver to each Holder
(and to any beneficial owners of a Global Note, as required by applicable law),
the Trustee, the Conversion Agent and the Paying Agent (in compliance with the
Applicable Procedures, if applicable) written notice of such Fundamental Change
and of the resulting repurchase right (the “Fundamental Change Notice,” and the
date of such delivery, the “Fundamental Change Notice Date”). Simultaneously
with delivering any Fundamental Change Notice to the Holders, the Trustee, the
Conversion Agent and the Paying Agent, the Company will publish a notice
containing the same information as the Fundamental Change Notice in a newspaper
of general circulation in The City of New York and on its website or through
such other public medium as the Company may use at such time.

 

- 28 -

 

The Fundamental Change Notice for each Fundamental Change will specify, as
applicable:

 

(A)         briefly, the events causing such Fundamental Change;

 

(B)         the effective date of such Fundamental Change;

 

(C)         the last date on which a Holder may exercise its right to require
the Company to repurchase its Notes as a result of such Fundamental Change under
this Article 3;

 

(D)         the procedures that a Holder must follow to require the Company to
repurchase a Note;

 

(E)         the Fundamental Change Repurchase Price for each $1,000 principal
amount of Notes for such Fundamental Change;

 

(F)         the Fundamental Change Repurchase Date for such Fundamental Change;

 

(G)         that the Fundamental Change Repurchase Price for any Note for which
a Fundamental Change Repurchase Notice has been duly tendered and not validly
withdrawn will be paid promptly following the later of the Fundamental Change
Repurchase Date and the time such Note is surrendered for repurchase;

 

(H)         the name and address of the Paying Agent and of the Conversion
Agent;

 

(I)         the Conversion Rate in effect on the Fundamental Change Notice Date
for such Fundamental Change and the Last Reported Sale Price of the Common Stock
on the Trading Day immediately preceding the Fundamental Change Notice Date;

 

(J)         if applicable, any adjustments that will be made to the Conversion
Rate as a result of such Fundamental Change, including any Additional Shares by
which the Conversion Rate will be increased pursuant to Section 10.07 hereof for
a Holder that converts a Note “in connection with” such Fundamental Change;

 

(K)         that any Notes with respect to which a Fundamental Change Repurchase
Notice has been delivered by a Holder may be converted only if such Holder
withdraws such Fundamental Change Repurchase Notice in accordance with the terms
of this Indenture or to the extent any portion of such Notes are not subject to
such Fundamental Change Repurchase Notice;

 

(L)         the procedures for withdrawing a Fundamental Change Repurchase
Notice;

 

(M)         that if a Note or portion of a Note is subject to a validly
delivered Fundamental Change Repurchase Notice, unless the Company defaults in
paying the Fundamental Change Repurchase Price for such Note or portion of a
Note, interest, if any, on such Note or portion of a Note will cease to accrue
on and after the Fundamental Change Repurchase Date; and

 

- 29 -

 

(N)         the CUSIP and ISIN number(s) of the Notes.

 

(b)          Failure or Defect. Notwithstanding anything provided elsewhere in
this Indenture, neither the failure of the Company to deliver a Fundamental
Change Notice nor a defect in a Fundamental Change Notice delivered by the
Company will limit the repurchase rights of any Holder under this Article 3 or
impair or otherwise affect the validity of any proceedings relating to the
repurchase of any Note pursuant to this Article 3.

 

Section 3.03         Fundamental Change Repurchase Notice.

 

(a)          General. To exercise its repurchase rights under Section 3.01(a)
hereof with respect to any Notes pursuant to a Fundamental Change, the Holder
thereof must:

 

(i)          in the case of Physical Notes, deliver to the Paying Agent, by the
Close of Business on the second (2nd) Business Day immediately preceding the
Fundamental Change Repurchase Date, subject to extension to comply with
applicable law, a duly completed “Fundamental Change Repurchase Notice,”
substantially in the form set forth in Exhibit A hereto (a “Fundamental Change
Repurchase Notice”) setting forth that such Holder is tendering such Notes for
repurchase;

 

(ii)         in the case of Global Notes, exercise such rights in accordance
with the Applicable Procedures by the Close of Business on the second (2nd)
Business Day immediately preceding the Fundamental Change Repurchase Date,
subject to extension to comply with applicable law; and

 

(iii)        deliver such Notes to the Paying Agent (A) by book-entry transfer,
if such Notes are Global Notes; or (B) by physical delivery, if such Notes are
Physical Notes, in each case, together with any endorsements or other documents
reasonably requested by the Paying Agent, the Trustee or the Company.

 

(b)          Contents of Fundamental Change Repurchase Notice. The Fundamental
Change Repurchase Notice for any Note must state:

 

(i)          if such Note is to be repurchased in part, the portion of the
principal amount of such Note to be repurchased, which principal amount must
equal an Authorized Denomination;

 

(ii)         that such Note will be repurchased by the Company pursuant to the
provisions of this Article 3; and

 

(iii)        if such Note is a Physical Note, the certificate number of such
Note.

 

- 30 -

 

 

If the Notes to be repurchased are Global Notes, the Fundamental Change
Repurchase Notice for such Notes must comply with the Applicable Procedures.

 

(c)          Notice to Company. If any Holder validly delivers to the Paying
Agent a Fundamental Change Repurchase Notice with respect to a Note or any
portion of a Note, the Paying Agent will promptly deliver to the Company a copy
of such Fundamental Change Repurchase Notice.

 

(d)          Effect of Improper Notice. Unless and until the Paying Agent
receives a validly endorsed and delivered Fundamental Change Repurchase Notice
with respect to a Note, together with such Note, in a form that conforms in all
material aspects with the description contained in such Fundamental Change
Repurchase Notice, the Holder submitting the Notes will not be entitled to
receive the Fundamental Change Repurchase Price for such Note.

 

Section 3.04         Withdrawal of Fundamental Change Repurchase
Notice(a)          .

 

(a)          General. After a Holder delivers a Fundamental Change Repurchase
Notice with respect to a Note, such Holder may withdraw such Fundamental Change
Repurchase Notice (in whole or in part) with respect to such Note or any portion
of such Note in principal amount equal to an Authorized Denomination by
delivering to the Paying Agent a written notice of withdrawal prior to the Close
of Business on the second (2nd) Business Day immediately preceding the
Fundamental Change Repurchase Date to the Paying Agent. Any such withdrawal
notice must state:

 

(A)         the principal amount of the Notes with respect to which such notice
of withdrawal pertains, which must equal an Authorized Denomination;

 

(B)         the principal amount of the Notes, if any, that remains subject to
the Fundamental Change Repurchase Notice, which principal amount must equal an
Authorized Denomination; and

 

(C)         if the Notes subject to such Fundamental Change Repurchase Notice
are Physical Notes, the certificate numbers of the Notes to be withdrawn.

 

If the Notes to be withdrawn are Global Notes, a Holder must deliver its notice
of withdrawal in compliance with the Applicable Procedures.

 

(b)          Return of Note. Upon receipt of a validly delivered withdrawal
notice, the Paying Agent will promptly (i) if such notice pertains to a Physical
Note or a portion of a Physical Note, return such Note or portion of a Note to
such Holder, in the amount specified in such withdrawal notice; and, (ii) if
such notice pertains to a beneficial interest in a Global Note, in compliance
with the Applicable Procedures, deem to be cancelled any instructions for
book-entry transfer of such beneficial interest, in the amount specified in such
withdrawal notice.

 

(c)          Notice to Company. If any Holder validly delivers to the Paying
Agent a notice of withdrawal with respect to a Note or any portion of a Note,
the Paying Agent will promptly deliver to the Company a copy of such notice of
withdrawal.

 

- 31 -

 

Section 3.05         Effect of Fundamental Change Repurchase
Notice(d)          .

 

(a)          General. If a Holder validly delivers to the Paying Agent a
Fundamental Change Repurchase Notice (together with all necessary endorsements)
with respect to a Note, such Holder may no longer convert such Note unless and
until such Holder validly withdraws such Fundamental Change Repurchase Notice in
accordance with Section 3.04 hereof.

 

(b)          Timing of Payment. Upon the Paying Agent’s receipt of (i) a valid
Fundamental Change Repurchase Notice (together with all necessary endorsements);
and (ii) the Notes to which such Fundamental Change Repurchase Notice pertains,
the Holder of the Notes to which such Fundamental Change Repurchase Notice
pertains will be entitled, except to the extent such Holder has validly
withdrawn such Fundamental Change Repurchase Notice in accordance with Section
3.04 hereof, to receive the Fundamental Change Repurchase Price with respect to
such Notes on the later of the following (subject to extension to comply with
applicable law): (x) the Fundamental Change Repurchase Date; and (y)(A) if such
Notes are Physical Notes, the date of delivery of such Notes to the Paying
Agent, duly endorsed; or (B) if such Notes are Global Notes, the date of
book-entry transfer of such Notes to the Paying Agent, or, if such later date is
not a Business Day, the Business Day immediately following such later date.

 

(c)          Effect of Deposit. If, as of 11:00 a.m., New York City time, on the
Fundamental Change Repurchase Date for any Fundamental Change, the Company, in
accordance with Section 3.08 hereof, has deposited with the Paying Agent money
sufficient to pay the Fundamental Change Repurchase Price for every Note subject
to a Fundamental Change Repurchase Notice validly delivered in accordance with
Section 3.03 hereof and not validly withdrawn in accordance with Section 3.04
hereof, at the Close of Business on the Fundamental Change Repurchase Date:

 

(A)         the Notes to be repurchased will cease to be outstanding and
interest (except Default Interest) will cease to accrue on such Notes (whether
or not book-entry transfer of such Notes is made or whether or not such Notes
are delivered to the Paying Agent), except to the extent provided in the proviso
to Section 3.01(b); and

 

(B)         all other rights of the Holders of such Notes with respect to such
Notes (other than the right to receive payment of the Fundamental Change
Repurchase Price upon delivery or transfer of such Notes and any Defaulted
Amounts or Default Interest with respect to the Notes, and other than as
provided in the proviso to Section 3.01(b)) will terminate.

 

Section 3.06         Notes Repurchased in Part. If any Physical Note is to be
repurchased only in part, the Holder must surrender such Note at the office of
the Paying Agent, whereupon the Company, in accordance with Section 2.05 hereof,
will promptly execute, and the Trustee, in accordance with Section 2.05 hereof,
will promptly authenticate and deliver, to the surrendering Holder, a new Note
or Notes of any authorized denomination or denominations equal to the portion of
the principal amount of the Note so surrendered which is not repurchased. If any
Global Note is repurchased in part, the Company will instruct the Trustee to
decrease the principal amount of such Global Note by the principal amount
repurchased. Any Notes that are repurchased or owned by the Company, whether or
not in connection with a Fundamental Change, will be submitted to the Trustee
for cancellation and will be duly retired by the Company.

 

- 32 -

 

Section 3.07         Covenant to Comply With Securities Laws Upon Repurchase of
Notes. In connection with any repurchase offer pursuant to a Fundamental Change
Repurchase Notice under this Article 3, the Company will, to the extent
applicable, (i) comply with Rule 13e-4 and any other tender offer rules under
the Exchange Act that may be applicable at the time of the offer to repurchase
the Notes; (ii) file the related Schedule TO (or any successor schedule, form or
report) or any other required schedule under the Exchange Act; and (iii)
otherwise comply with any applicable United States federal and state securities
laws so as to permit Holders to exercise their rights and obligations under
Section 3.01 hereof in the time and in the manner specified in Sections 3.01 and
3.03 hereof.

 

Section 3.08         Deposit of Fundamental Change Repurchase Price. Prior to
11:00 a.m., New York City time, on the Fundamental Change Repurchase Date, the
Company will deposit with the Trustee or with the Paying Agent (or, if the
Company or a Subsidiary or an Affiliate of either of them is acting as the
Paying Agent, will segregate and hold in trust as provided in Section 2.07
hereof) an amount of immediately available funds sufficient to pay the
Fundamental Change Repurchase Price of all the Notes or portions thereof that
the Company is required to repurchase on such Fundamental Change Repurchase
Date.

 

Section 3.09         Covenant Not to Repurchase Notes Upon Certain Events of
Default.

 

(a)          General. Notwithstanding anything to the contrary in this Article
3, the Company will not purchase any Notes under this Article 3 if, as of the
Fundamental Change Repurchase Date, the principal amount of the Notes has been
accelerated, such acceleration has not been rescinded and such acceleration did
not result from a Default that would be cured by the Company’s payment of the
Fundamental Change Repurchase Price.

 

(b)          Deemed Withdrawals. If, on any Fundamental Change Repurchase Date,
(i) a Fundamental Change Repurchase Notice for a Note has been validly tendered
in accordance with Section 3.03 hereof and has not been validly withdrawn in
accordance with Section 3.04 hereof; and (ii) pursuant to this Section 3.09, the
Company is not permitted to purchase Notes, the Paying Agent, upon receipt of
written notice from the Company stating that the Company, pursuant to this
Section 3.09, is not permitted to purchase Notes, will deem such Fundamental
Change Repurchase Notice withdrawn.

 

(c)          Return of Notes. If a Holder tenders a Note for purchase pursuant
to this Article 3 and, on the Fundamental Change Repurchase Date, pursuant to
this Section 3.09, the Company is not permitted to purchase such Note, the
Paying Agent will (i) if such Note is a Physical Note, return such Note to such
Holder; and (ii) if such Note is held in book-entry form, in compliance with the
Applicable Procedures, deem to be cancelled any instructions for book-entry
transfer of such Note.

 

- 33 -

 

Article 4


COVENANTS

 

Section 4.01         Payment of Notes. The Company will pay or cause to be paid
the principal of, Fundamental Change Repurchase Price for, and any accrued and
unpaid interest (including, for the avoidance of doubt, any Additional Interest
or Special Interest) on, the Notes on the dates and in the manner required under
this Indenture. Any principal of, Fundamental Change Repurchase Price for, or
interest on, a Note will be considered paid on the date due if the Paying Agent,
if other than the Company or a Subsidiary thereof, holds, as of 11:00 a.m. New
York City time on the due date, money deposited by the Company in immediately
available funds and designated for, and sufficient to pay, such principal,
Fundamental Change Repurchase Price or interest then due. To the extent lawful,
the Company will also pay Default Interest on any Defaulted Amounts in
accordance with Section 2.04 hereof.

 

Section 4.02         144A Information Whenever the Company is not subject to
Section 13 or Section 15(d) of the Exchange Act, if any Notes or shares of
Common Stock, if any, issuable upon the conversion of the Notes constitute
“restricted securities” within the meaning of Rule 144, the Company will, upon
the request of a Holder or beneficial owner of the Notes, or a holder or
beneficial owner of the Common Stock, if any, issuable upon the conversion of
the Notes, promptly furnish or cause to be furnished to the applicable Holder,
beneficial owner, or any prospective purchaser designated by the applicable
Holder or beneficial owner, of the Notes, or any holder, beneficial owner, or
any prospective purchaser designated by the applicable holder or beneficial
owner, of the Common Stock, as applicable, all of the information that a
prospective purchaser of the Notes or the Common Stock, as applicable, is
required to receive under Rule 144A(d)(4) of the Securities Act for the Notes or
shares of Common Stock, as applicable, to be resold to such prospective
purchaser pursuant the exemption from registration provided by Rule 144A.

 

Section 4.03         Reports. The Company will deliver to Holders, with a copy
to the Trustee, copies of all quarterly and annual reports that the Company is
required to deliver to the SEC on Forms 10-Q and 10-K, respectively, and any
other documents, information or other reports that the Company is required to
file with the SEC under Sections 13 or 15(d) of the Exchange Act no later than
the date that the Company is required to file such quarterly and annual reports,
other documents, information or other reports with the SEC (after giving effect
to any grace period provided by Rule 12b-25 under the Exchange Act). Any
document filed by the Company with the SEC via the EDGAR system (or any
successor thereto) will be deemed to be delivered to Holders and the Trustee at
the time such document is filed via the EDGAR system (or such successor);
provided, however, that the Trustee will have no responsibility whatsoever to
determine whether the Company has made any filing via the EDGAR system (or any
successor thereto). Notwithstanding anything to the contrary in the foregoing,
nothing in this paragraph shall require the Company to deliver to any Holder or
the Trustee any material for which the Company has sought and received, or is
seeking and has not been denied, confidential treatment by the SEC. The Company
will also comply with TIA § 314(a).

 

Delivery under this Section 4.03 of reports, information and documents to the
Trustee is for informational purposes only, and the Trustee’s receipt thereof
will not constitute constructive notice of any information contained therein or
determinable from such information, including the Company’s compliance with any
of its covenants hereunder (as to which the Trustee is entitled to rely
exclusively on Officers’ Certificates).

 

- 34 -

 

Section 4.04         Additional Interest.

 

(a)          General. Additional Interest will accrue on the Notes to the extent
provided in the Registration Rights Agreement, and the Company’s obligation to
pay any such Additional Interest will be deemed to be obligations under this
Indenture and the Notes with the same force and effect as if the relevant
provisions of the Registration Rights Agreement were reproduced in this
Indenture and the Notes.

 

(b)          Notice to Trustee. If the Company is required to pay Additional
Interest on any Note, then, no later than five (5) Business Days before the date
on which such Additional Interest is scheduled to be paid, the Company will
provide to the Trustee (and if the Trustee is not the Paying Agent, to the
Paying Agent) an Officers’ Certificate stating (i) that the Company is obligated
to pay Additional Interest; (ii) the amount of such Additional Interest that the
Company is required to and will pay; (iii) the scheduled date on which such
Additional Interest will be paid to Holders; and (v) a direction that the
Trustee (or, if the Trustee is not the Paying Agent, the Paying Agent) pay such
Additional Interest, to the extent it receives funds from the Company to do so,
on the scheduled payment date for such Additional Interest. The Trustee will not
have any duty or responsibility to any Holder to determine whether any
Additional Interest is payable or, if any Additional Interest is payable, the
amount of such Additional Interest that is payable.

 

Section 4.05         Compliance Certificate.

 

(a)          Annual Compliance Certificate. Within 90 days after the end of each
fiscal year of the Company, beginning with the fiscal year ending on December
31, 2015, the Company will deliver to the Trustee an Officers’ Certificate,
which Officers’ Certificate will state (i) that the Officers signing such
Officers’ Certificate have supervised a review of the activities of the Company
and the Subsidiaries with a view to determining whether the Company has kept,
observed, performed and fulfilled its obligations under this Indenture during
the preceding fiscal year; and (ii) to the best knowledge of each of the
Officers signing such Officers’ Certificate, (A) whether the Company has kept,
observed, performed and fulfilled each and every covenant contained in this
Indenture and is not in default in the performance or observance of any of the
terms, provisions and conditions of this Indenture (without regard to any period
of grace or requirement of notice provided under this Indenture) or, if one or
more Defaults or Events of Default have occurred, what events triggered such
Defaults or Events of Default and what actions the Company is taking or proposes
to take with respect to such Defaults or Events of Default; and (B) whether any
event has occurred and remains in existence by reason of which any payment of
the principal of, the Fundamental Change Repurchase Price for, or interest on,
or any delivery of any of the consideration due upon conversion of, a Note is
prohibited, and, if any such event has occurred and remains in existence, a
description, in reasonable detail, of such event or events and what actions the
Company is taking or proposes to take with respect to such event or events.

 

- 35 -

 

(b)          Certificate of Default or Event of Default. Within five (5)
Business Days after a Default or Event of Default occurs, the Company will
deliver to the Trustee an Officers’ Certificate describing such Default or Event
of Default, its status and a description, in reasonable detail, of what action
the Company is taking or proposes to take with respect to such Default or Event
of Default.

 

Section 4.06         Restriction on Purchases by the Company and by Affiliates
of the Company. Neither the Company nor any Subsidiary will purchase or
otherwise acquire any Notes without immediately retiring and canceling such
Notes. In addition, the Company will use commercially reasonable efforts to
prevent any Affiliate of the Company from acquiring any Notes.

 

Section 4.07         Corporate Existence. Subject to Article 5 hereof, the
Company will do or cause to be done all things necessary to preserve and keep in
full force and effect:

 

(a)          its corporate existence, and the corporate, partnership or other
existence of each of the Subsidiaries, in accordance with the respective
organizational documents (as the same may be amended from time to time) of the
Company or any such Subsidiary; and

 

(b)          the rights (charter and statutory), licenses and franchises of the
Company and the Subsidiaries;

 

provided, however, that the Company will not be required to preserve or keep in
full force and effect any such right, license or franchise, or the corporate,
partnership or other existence of any of the Subsidiaries, if the Board of
Directors determines that the preservation thereof is no longer desirable in the
conduct of the business of the Company and the Subsidiaries, taken as a whole,
and that the loss thereof is not adverse in any material respect to the Holders.

 

Section 4.08         Par Value Limitation.

 

The Company will not take any action that, after giving effect to any adjustment
pursuant to Section 10.05 or 10.07, would result in the Conversion Price
becoming less than the par value of one share of Common Stock. In addition, the
Company will not engage in any transaction that would require an adjustment to
the Conversion Rate pursuant to Section 10.06 that would cause the Conversion
Price to be less than the par value of one share of Common Stock.

 

Section 4.09         Stay, Extension and Usury Laws. The Company covenants that,
to the extent that it may lawfully do so, it will not at any time insist upon,
plead, or in any manner whatsoever claim or take the benefit or advantage of,
any stay, extension or usury law wherever enacted, now or at any time hereafter
in force, that may affect the covenants or the performance of this Indenture;
and the Company, to the extent that it may lawfully do so, hereby expressly
waives all benefit or advantage of any such law, and covenants that it will not,
by resort to any such law, hinder, delay or impede the execution of any power
herein granted to the Trustee, but will instead suffer and permit the execution
of every such power as though no such law has been enacted.

 

- 36 -

 

Section 4.10         Further Instruments and Acts. Upon request of the Trustee,
the Company will execute and deliver such further instruments and do such
further acts as may be reasonably necessary or proper to carry out more
effectively the terms of this Indenture.

 

Article 5


CONSOLIDATION, MERGER AND SALE OF ASSETS

 

Section 5.01         Company May Consolidate, Merge or Sell Its Assets Only on
Certain Terms. The Company will not (1) consolidate with or merge with or into;
or (2) sell, lease or otherwise transfer all or substantially all of the
consolidated assets of the Company and its Subsidiaries to, another Person (any
such transaction, a “Reorganization Event”), unless:

 

(a)          either:

 

(i)          the Company is the surviving corporation; or

 

(ii)         the resulting, surviving or transferee Person (if other than the
Company) of such Reorganization Event (the “Reorganization Successor
Corporation”):

 

(I)         is a corporation organized and validly existing under the laws of
the United States of America, any State thereof or the District of Columbia; and

 

(II)        expressly assumes, by executing and delivering a supplemental
indenture to the Trustee in accordance with Section 9.01 and subject to Section
9.04 hereof, all of the obligations of the Company under the Notes and this
Indenture;

 

(b)          immediately after giving effect to such Reorganization Event, no
Default will have occurred and be continuing; and

 

(c)          prior to the effective date of such Reorganization Event, the
Company delivers to the Trustee an Officers’ Certificate and an Opinion of
Counsel, each stating that:

 

(i)          such Reorganization Event and such supplemental indenture comply
with Section 5.01(a) hereof;

 

(ii)         all conditions precedent to such Reorganization Event provided in
this Indenture have been satisfied; and

 

(iii)        such supplemental indenture, if any, constitutes the legal, valid
and binding obligation of the Reorganization Successor Corporation (subject to
customary limitations);

 

Section 5.02         Successor Substituted. If any Reorganization Event occurs
that complies with Sections 5.01(a)(ii) and 5.01(b) hereof, and the Company has
complied with Section 5.01(c) hereof:

 

- 37 -

 

(a)          from and after the date of such Reorganization Event, the
Reorganization Successor Corporation for such Reorganization Event will succeed
to, and be substituted for, and may exercise every right and power of, the
Company under this Indenture with the same effect as if such Reorganization
Successor Corporation had been named as the Company herein; and

 

(b)          except in the case of a Reorganization Event that is a conveyance,
transfer or lease of all or substantially all of the Company’s assets, the
Person named as the “Company” in the first paragraph of this Indenture or any
successor (other than such Reorganization Successor Corporation that will
thereafter have become such in the manner prescribed in this Article 5) will be
discharged from its obligations under the Notes and this Indenture and may be
dissolved, wound up and liquidated at any time.

 

Article 6


DEFAULTS AND REMEDIES

 

Section 6.01         Events of Default.

 

(a)          General. Each of the following events will be an “Event of
Default”:

 

(i)          the Company fails to pay the principal of the Notes (including any
Fundamental Change Repurchase Price) when due at maturity or upon repurchase
upon a Fundamental Change or declaration of acceleration or otherwise;

 

(ii)         the Company fails to pay any interest on the Notes when due and
such failure continues for a period of thirty (30) days after the applicable due
date;

 

(iii)        the Company fails to give any Fundamental Change Notice or notice
of a Make-Whole Fundamental Change, in each case, when due;

 

(iv)        the Company fails to comply with its obligation to convert a Note in
accordance with Article 10 hereof upon a Holder’s exercise of its conversion
rights with respect to such Note;

 

(v)         the Company fails to comply with its obligations under Article 5
hereof;

 

(vi)        the Company fails to perform or observe any of its covenants or
warranties in this Indenture or in the Notes (other than a covenant or agreement
specifically addressed in clauses (i) through (v) above) and such failure
continues for a period of sixty (60) days after days after written notice to the
Company by the Trustee or to the Company and the Trustee by the Holders of at
least 25% in aggregate principal amount of the outstanding Notes;

 

(vii)       the default by the Company or any Subsidiary with respect to any
mortgage, agreement or other instrument under which there may be outstanding, or
by which there may be secured or evidenced, any indebtedness for money borrowed
by the Company and/or any Subsidiary in excess of one million dollars
($1,000,000) in the aggregate, whether such indebtedness exists as of the Issue
Date or is later created, if that default:

 

- 38 -

 

(A)         results in such indebtedness becoming or being declared due and
payable (prior to its express maturity); or

 

(B)         constitutes a failure to pay the principal of, or interest on, such
indebtedness when due and payable at its stated maturity, upon required
repurchase, upon declaration of acceleration or otherwise, and after the
expiration of any applicable grace period,

 

and, such acceleration shall not have been rescinded or annulled or such failure
to pay shall not have been cured, as the case may be, within thirty (30) days
after written notice to the Company by the Trustee or to the Company and the
Trustee by the Holders of at least 25% in aggregate principal amount of the
outstanding Notes;

 

(viii)      a final judgment for the payment of in excess of one million dollars
($1,000,000) (excluding any amounts covered by insurance) is rendered against
the Company or any Subsidiary, and such judgment is not discharged or stayed
within sixty (60) days after (i) the date on which all rights to appeal such
judgment have expired if no appeal has commenced; or (ii) the date on which all
rights to appeal have been extinguished;

 

(ix)         the Company or any Significant Subsidiary, pursuant to or within
the meaning of any Bankruptcy Law:

 

(A)         commences a voluntary case;

 

(B)         consents to the entry of an order for relief against it in an
involuntary case;

 

(C)         consents to the appointment of a Custodian of it or for any
substantial part of its property;

 

(D)         makes a general assignment for the benefit of its creditors;

 

(E)         takes any comparable action under any foreign laws relating to
insolvency; or

 

(F)         generally is not paying its debts as they become due; or

 

(x)          a court of competent jurisdiction enters an order or decree under
any Bankruptcy Law that:

 

(A)         is for relief against Company or any Significant Subsidiary in an
involuntary case or proceeding;

 

- 39 -

 

(B)         appoints a Custodian of the Company or any Significant Subsidiary,
or for any substantial part of the property of the Company or any Significant
Subsidiary;

 

(C)         orders the winding up or liquidation of the Company or any
Significant Subsidiary; or

 

(D)         grants any similar relief under any foreign laws,

 

and, in each such case, the order or decree remains unstayed and in effect for
sixty (60) days.

 

(b)          Cause Irrelevant. Each of the events enumerated in Section 6.01(a)
hereof will constitute an Event of Default whatever the cause and regardless of
whether voluntary or involuntary or effected by operation of law or pursuant to
any judgment, decree or order of any court or any order, rule or regulation of
any administrative or governmental body.

 

Section 6.02         Acceleration.

 

(a)          Automatic Acceleration in Certain Circumstances. If an Event of
Default specified in Sections 6.01(a)(ix) or 6.01(a)(x) hereof occurs with
respect to the Company, the principal amount of, and all accrued and unpaid
interest, if any, on, all of the then outstanding Notes will immediately become
due and payable without any further action or notice by any party.

 

(b)          Optional Acceleration. If any Event of Default other than an Event
of Default specified in Section 6.01(a)(ix) or 6.01(a)(x) occurs and is
continuing, the Trustee, by delivering a written notice to the Company, or the
Holders of at least 25% in aggregate principal amount of the Notes then
outstanding, by delivering a written notice to the Company with a copy to the
Trustee, may declare the principal amount of, and all accrued and unpaid
interest, if any, on all then outstanding Notes immediately due and payable, and
upon such declaration, the principal amount of, and all accrued and unpaid
interest, if any, on all then outstanding Notes will immediately become due and
payable.

 

(c)          Rescission of Acceleration. Notwithstanding anything to the
contrary in this Indenture, the Holders of a majority of the aggregate principal
amount of the then outstanding Notes may, on behalf of the Holders of all of the
then outstanding Notes, rescind any acceleration of the Notes and its
consequences hereunder by delivering written notice to the Trustee if (i) such
rescission would not conflict with any judgment or decree of a court of
competent jurisdiction; and (ii) all existing Events of Default (other than the
nonpayment of the principal of, interest, if any, on, or the Fundamental Change
Repurchase Price for, the Notes that has become due solely as a result of
acceleration) have been cured or waived. No such rescission will affect any
subsequent Default or impair any right consequent thereto.

 

Section 6.03         Other Remedies. If an Event of Default occurs and is
continuing, the Trustee may pursue any available remedy to collect the payment
of principal, accrued and unpaid interest, if any, or payment of the Fundamental
Change Repurchase Price for, the Notes or to enforce the performance of any
provision of the Notes or this Indenture regarding any other matter.

 

- 40 -

 

The Trustee may maintain a proceeding even if it does not possess any of the
Notes or does not produce any of the Notes in the proceeding. A delay or
omission by the Trustee or any Holder in exercising any right or remedy accruing
upon an Event of Default will not impair the right or remedy or constitute a
waiver of or acquiescence in the Event of Default. No remedy is exclusive of any
other remedy. All available remedies are cumulative.

 

Section 6.04         Sole Remedy for Failure to Report.

 

(a)          General. Notwithstanding anything to the contrary in the Notes or
in this Indenture, the Company may elect that the sole remedy for any Event of
Default specified in Section 6.01(a)(vi) hereof relating to the Company’s
failure to comply with Section 4.03 hereof (a “Reporting Event of Default”)
will, for the period beginning on the date on which such Reporting Event of
Default first occurred and ending on the earlier of (A) the date on which such
Reporting Event of Default (i) is cured; or (ii) is validly waived in accordance
with Section 6.05 hereof; and (B) the sixtieth (60th) calendar day immediately
following the date on which such Reporting Event of Default first occurred,
consist exclusively of the right to receive additional interest (the “Special
Interest”) on the Notes at a rate equal to 0.50% per annum on the principal
amount of the outstanding Notes. Any Special Interest will be payable in the
same manner and on the same dates as the stated interest payable on the Notes
and will accrue in addition to any Additional Interest that the Company is
obligated to pay. The Trustee will not have any duty or responsibility to any
Holder to determine whether the Special Interest is payable, or, if the Special
Interest is payable, the amount of such Special Interest that is payable.

 

(b)          Limitation on Remedy. If (i) a Reporting Event of Default occurs
and the Company elects that the sole remedy with respect to such Reporting Event
of Default will be the Special Interest; and (ii) on the sixty first (61st) day
immediately following, and including, the date on which such Reporting Event of
Default first occurred, such Reporting Event of Default has not been cured or
validly waived in accordance with Section 6.05 hereof, then the Notes will
become subject to acceleration under Section 6.02(a) hereof on account of such
Reporting Event of Default. For the avoidance of doubt, Special Interest will
cease to accrue from such sixty first (61st) day, without limiting the
generality of this Section 6.04 as it may apply to any subsequent Reporting
Event of Default.

 

(c)          Company Election Notice. To elect to pay the Special Interest as
the sole remedy for a Reporting Event of Default, the Company must deliver
written notice of such election to the Holders, the Paying Agent and the Trustee
prior to the date on which such Reporting Event of Default first occurs. Any
such notice must include a brief description of the report that the Company
failed, or will fail, to file, a statement that the Company is electing to pay
the Special Interest and the date on which such Reporting Event of Default will
occur.

 

If a Reporting Event of Default occurs and the Company fails to timely deliver
such notice for such Reporting Event of Default or fails to pay the Special
Interest, the Notes will be subject to acceleration under Section 6.02(a) hereof
on account of such Reporting Event of Default.

 

- 41 -

 

(d)          Other Events of Default. Notwithstanding anything to the contrary
herein, if the Company elects to pay Special Interest with respect to any
Reporting Event of Default, the Company’s election will not affect the rights of
any Holder with respect to any other Event of Default, including with respect to
any other Reporting Event of Default; provided, that, for the avoidance of
doubt, in no event will the Company be obligated to pay Special Interest at a
rate greater than 0.50% per annum on the principal amount of then outstanding
Notes.

 

Section 6.05         Waiver of Past Defaults. If an Event of Default described
in Sections 6.01(a)(i), 6.01(a)(ii), 6.01(a)(iv) or 6.01(a)(vi) (which, in the
case of Section 6.01(a)(vi) only, relates to a covenant that cannot be amended
without the consent of each affected Holder) or a Default that would lead to
such an Event of Default occurs and is continuing, such Event of Default or
Default may be waived only with the consent of each affected Holder. Every other
Event of Default or Default may be waived by the Holders of a majority of the
aggregate principal amount of then outstanding Notes (including consents
obtained in connection with a repurchase of, or tender offer or exchange offer
for, Notes). Whenever any Event of Default is so waived, it will cease to exist,
and whenever any Default is so waived, it will be deemed cured and any Event of
Default arising therefrom will be deemed not to occur. However, no such waiver
will extend to any subsequent or other Default or Event of Default or impair any
consequent right. This Section 6.05 will apply in lieu of TIA § 316(a)(1)(B),
which, as permitted by TIA § 316(a)(1), is hereby expressly excluded from this
Indenture.

 

Section 6.06         Control by Majority. At any time, the Holders of a majority
of the aggregate principal amount of then outstanding Notes may direct the time,
method and place of conducting any proceedings for any remedy available to the
Trustee or for exercising any trust or power conferred on the Trustee. However,
the Trustee may refuse to follow any direction that conflicts with law or this
Indenture or, subject to Section 7.01 hereof, that the Trustee determines to be
unduly prejudicial to the rights of a Holder or to the Trustee, or that would
potentially involve the Trustee in personal liability unless the Trustee is
offered indemnity or security satisfactory to it against any loss, liability or
expense to the Trustee that may result from the Trustee’s instituting such
proceeding as the Trustee. Prior to taking any action hereunder, the Trustee
will be entitled to indemnification satisfactory to it against all losses and
expenses caused by taking or not taking such action. This Section 6.06 will
apply in lieu of TIA § 316(a)(1)(A), which, as permitted by TIA § 316(a)(1), is
hereby expressly excluded from this Indenture.

 

Section 6.07         Limitation on Suits. Except to enforce (i) its rights to
receive the principal of, the Fundamental Change Repurchase Price for, or
interest, if any, on, a Note; or (ii) the failure of the Company to comply with
its obligations under Article 10 to convert any Note, no Holder may pursue a
remedy with respect to this Indenture or the Notes unless:

 

(a)          such Holder has previously delivered to the Trustee written notice
that an Event of Default has occurred and is continuing;

 

(b)          the Holders of at least 25% of the aggregate principal amount of
then-outstanding Notes deliver to the Trustee a written request that the Trustee
pursue a remedy with respect to such Event of Default;

 

- 42 -

 

(c)          such Holder or Holders have offered and provided to the Trustee
security or indemnity satisfactory to the Trustee against any loss, liability or
other expense of compliance with such written request;

 

(d)          the Trustee has not complied with such written request within sixty
(60) days after receipt of such written request and offer of security or
indemnity; and

 

(e)          during such sixty (60) day period, the Holders of a majority of the
aggregate principal amount of then outstanding Notes did not deliver to the
Trustee a direction inconsistent with such written request.

 

A Holder may not use this Indenture to prejudice the rights of any other Holder
or to obtain a preference or priority over any other Holder, it being understood
that the Trustee does not have any affirmative duty to ascertain whether any
usage of this Indenture by a Holder is unduly prejudicial to such other Holders.

 

Section 6.08         Rights of Holders To Receive Payment. Notwithstanding any
other provision of this Indenture, the right of any Holder to receive payment of
the principal of, the Fundamental Change Repurchase Price for, accrued and
unpaid interest, if any, on, and any consideration due under Article 10 upon
conversion of, its Note, on or after the respective due dates therefor as
provided herein, or to bring suit for the enforcement of any such payment and/or
delivery on or after such respective due dates, will not be impaired or affected
without the consent of such Holder and will not be subject to the requirements
of Section 6.07 hereof.

 

Section 6.09         Collection Suit by Trustee. If an Event of Default
specified in Sections 6.01(a)(i), 6.01(a)(ii) or 6.01(a)(iv) hereof occurs and
is continuing, the Trustee is authorized to recover judgment in its own name and
as trustee of an express trust against the Company for the whole amount of
principal of, the Fundamental Change Repurchase Price for, interest, if any, on,
and the Conversion Consideration, if any, due upon conversion of, the Notes,
and, to the extent lawful, any Default Interest on any Defaulted Amounts, and
such further amount as is sufficient to cover the costs and expenses of
collection provided for under Section 7.07 hereof.

 

Section 6.10         Trustee May File Proofs of Claim. The Trustee is authorized
to file such proofs of claim and other papers or documents as may be necessary
or advisable to have the claims of the Trustee and the Holders allowed in any
judicial proceedings relative to the Company, its creditors or its property and,
unless prohibited by law or applicable regulations, will be entitled to collect,
receive and distribute any money or other property payable or deliverable on any
such claims, and any Custodian in any such judicial proceeding is hereby
authorized by each Holder to make such payments to the Trustee, and in the event
that the Trustee consents to the making of such payments directly to the
Holders, to pay to the Trustee any amount due to it for the reasonable
compensation, expenses, disbursements and advances of the Trustee, its agents
and counsel, and any other amounts due the Trustee under Section 7.07 hereof. To
the extent that the payment of any such compensation, expenses, disbursements
and advances of the Trustee, its agents and counsel, and any other amounts due
the Trustee under Section 7.07 hereof out of the estate in any such proceeding,
will be denied for any reason, payment of the same will be secured by a lien on,
and will be paid out of, any and all distributions, dividends, money, securities
and other properties that the Holders may be entitled to receive in such
proceeding whether in liquidation or under any plan of reorganization or
arrangement or otherwise. Nothing herein contained will be deemed to authorize
the Trustee to authorize or consent to, or to accept or to adopt on behalf of
any Holder, any plan of reorganization, arrangement, adjustment or composition
affecting the Notes or the rights of any Holder, or to authorize the Trustee to
vote in respect of the claim of any Holder in any such proceeding.

 

- 43 -

 

Section 6.11         Priorities. If the Trustee collects any money or property
pursuant to this Article 6, it will pay out the money or property in the
following order:

 

FIRST: to the Trustee, its agents and attorneys for amounts due under Section
7.07 hereof, including payment of all fees, compensation, expenses and
liabilities incurred, and all advances made, by the Trustee and the costs and
expenses of collection;

 

SECOND: to the Holders, for any amounts due and unpaid on the principal of, the
Fundamental Change Repurchase Price for, accrued and unpaid interest on, and any
Conversion Consideration due upon the conversion of, any Note, without
preference or priority of any kind, according to such amounts due and payable on
all of the Notes; and

 

THIRD: the balance, if any, to the Company or to such other party as a court of
competent jurisdiction directs.

 

The Trustee may fix a record date and payment date for any payment to the
Holders pursuant to this Section 6.11. If the Trustee so fixes a record date and
a payment date, at least 15 days prior to such record date, the Company will
deliver to each Holder and the Trustee a written notice, which notice will state
such record date, such payment date and the amount of such payment.

 

Section 6.12         Undertaking for Costs. In any suit for the enforcement of
any right or remedy under this Indenture or in any suit against the Trustee for
any action taken or omitted by it as Trustee, a court in its discretion may
require the filing by any party litigant in the suit of an undertaking to pay
the costs of the suit, and the court in its discretion may assess reasonable
costs, including reasonable attorneys’ fees and expenses, against any party
litigant in the suit, having due regard to the merits and good faith of the
claims or defenses made by the party litigant. This Section 6.12 does not apply
to a suit by the Trustee, a suit by a Holder pursuant to Section 6.08 hereof or
a suit by Holders of more than 10% in aggregate principal amount of the then
outstanding Notes.

 

Article 7


TRUSTEE

 

Section 7.01         Duties of Trustee.

 

(a)          If an Event of Default has occurred and is continuing, the Trustee
will exercise the rights and powers vested in it by this Indenture, and use the
same degree of care and skill in its exercise as a prudent Person would exercise
or use under the circumstances in the conduct of such Person’s own affairs.

 

- 44 -

 

 

  

(b)          Except during the continuance of an Event of Default:

 

(i)          the Trustee undertakes to perform such duties, and only such
duties, as are specifically set forth in this Indenture, and no implied
covenants or obligations will be read into this Indenture against the Trustee;
and

 

(ii)         in the absence of bad faith on its part, the Trustee may
conclusively rely upon certificates or opinions furnished to the Trustee and
conforming to the requirements of this Indenture.

 

(c)          The Trustee may not be relieved from liabilities for its own
negligent action, its own negligent failure to act, or its own willful
misconduct, except that:

 

(i)          this paragraph does not limit the effect of Section 7.01(b) hereof;

 

(ii)         the Trustee will not be liable for any error of judgment made in
good faith by a Trust Officer unless it is proved that the Trustee was negligent
in ascertaining the pertinent facts; and

 

(iii)        the Trustee will not be liable with respect to any action it takes
or omits to take in good faith in accordance with a direction received by it
pursuant to Sections 6.06, 12.04 or 12.05 hereof.

 

(d)          Whether herein expressly so provided, every provision of this
Indenture that in any way relates to the Trustee is subject to this Section
7.01.

 

(e)          The Trustee will not be liable for interest on any money received
by it or risk or expend any of its own funds.

 

(f)          Money held in trust by the Trustee need not be segregated from
other funds except to the extent required by law.

 

(g)          No provision of this Indenture will require the Trustee to expend
or risk its own funds or otherwise incur financial liability in the performance
of any of its duties hereunder or in the exercise of any of its rights or
powers.

 

(h)          Every provision of this Indenture relating to the conduct or
affecting the liability of or affording protection to the Trustee will be
subject to the provisions of this Article 7, and the provisions of this Article
7 will apply to the Trustee, Registrar, Paying Agent and Conversion Agent.

 

(i)          The Trustee will not be deemed to have notice of a Default or an
Event of Default unless (i) a Trust Officer of the Trustee has received written
notice at its Corporate Trust Office thereof from the Company or any Holder; or
(ii) a Trust Officer has actual knowledge thereof.

 

Section 7.02         Rights of Trustee.

 

- 45 -

 

 

(a)          The Trustee may conclusively rely upon any document believed by it
to be genuine and to have been signed or presented by the proper person. The
Trustee need not investigate any fact or matter stated in the document. The
Trustee may, however, in its discretion make such further inquiry or
investigation into such facts or matters as it may see fit and, if the Trustee
determines to make such further inquiry or investigation, it will be entitled to
examine the books, records and premises of the Company, personally or by agent
or attorney and at the expense of the Company, and will incur no liability of
any kind by reason of such inquiry or investigation.

 

(b)          Before the Trustee acts or refrains from acting, it may require an
Officers’ Certificate or an Opinion of Counsel or both. The Trustee will not be
liable for any action it takes or omits to take in good faith in reliance on the
Officers’ Certificate or Opinion of Counsel.

 

(c)          The Trustee may act through agents, attorneys or custodians and
will not be responsible for the misconduct or negligence of any agent, attorney
or custodian appointed with due care.

 

(d)          So long as the Trustee’s conduct does not constitute willful
misconduct or negligence, the Trustee will not be liable for any action it takes
or omits to take in good faith that it believes to be authorized or within the
rights or powers conferred upon it by this Indenture.

 

(e)          The Trustee may consult with counsel of its own selection, and the
advice or Opinion of Counsel with respect to legal matters relating to this
Indenture and the Notes will be full and complete authorization and protection
from liability in respect to any action taken, omitted or suffered by it
hereunder in good faith and in reliance upon the advice or opinion of such
counsel.

 

(f)          The permissive rights of the Trustee to do things enumerated in
this Indenture will not be construed as a duty unless so specified herein.

 

(g)          The Trustee will be under no obligation to exercise any of the
rights or powers vested in it by this Indenture at the request or direction of
any of the Holders pursuant to this Indenture, unless such Holders have offered
to the Trustee security or indemnity satisfactory to the Trustee against the
costs, expenses and liabilities that might be incurred by it in compliance with
such request or direction.

 

(h)          The Trustee shall not be required to give any bond or surety in
respect of the performance of its powers or duties hereunder.

 

(i)          The rights, privileges, protections, immunities and benefits given
to the Trustee, including its right to be indemnified, are extended to, and will
be enforceable by, the Trustee in each of its capacities hereunder, and each
agent, custodian and other Person employed to act hereunder, including the
Registrar, Paying Agent and Conversion Agent.

 

(j)          The Trustee may request that the Company deliver an Officers’
Certificate setting forth the names of individuals and/or titles of officers
authorized at such time to take specified actions pursuant to this Indenture,
which Officers’ Certificate may be signed by any Person authorized to sign an
Officers’ Certificate, including any Person specified as so authorized in any
such certificate previously delivered and not superseded.

 

- 46 -

 

 

(k)          In no event will the Trustee be responsible or liable for any
special, indirect, punitive or consequential loss or damage of any kind
whatsoever (including, but not limited to, loss of profit) irrespective of
whether the Trustee has been advised of the likelihood of such loss or damage
and regardless of the form of action.

 

Section 7.03         Individual Rights of Trustee. The Trustee in its individual
or any other capacity may become the owner or pledgee of Notes and may otherwise
deal with the Company or its Affiliates with the same rights it would have if it
were not Trustee. However, if the Trustee acquires any conflicting interest
(within the meaning of TIA § 310) it must eliminate the conflict within 90 days
or resign. Any Paying Agent, Registrar, Conversion Agent or co-registrar may do
the same with like rights. However, the Trustee must comply with Section 7.10
hereof.

 

Section 7.04         Trustee’s Disclaimer. The Trustee will not be responsible
for and makes no representation as to the validity, priority or adequacy of this
Indenture or the Notes, it will not be accountable for the Company’s use of the
proceeds from the Notes, and it will not be responsible for any statement of the
Company in this Indenture or in any document issued in connection with the sale
of the Notes or in the Notes other than the Trustee’s certificate of
authentication.

 

Section 7.05         Notice of Defaults. If a Default occurs and is continuing
and is actually known to a Trust Officer, the Trustee will send to each Holder
notice of the Default within ninety (90) days after such Default first occurs,
or, if it is not known to the Trustee at such time, promptly (and in any event
within ten (10) Business Days) after it is known to a Trust Officer; provided,
however, that except in the case of a Default that is, or would lead to, an
Event of Default described in Section 6.01(a)(i), Section 6.01(a)(ii) or Section
6.01(a)(iv), the Trustee may withhold the notice if and so long as it determines
in good faith that withholding the notice is in the interests of Holders.

 

Section 7.06         Reports by Trustee to the Holders. If required by TIA §
313(a), the Trustee will, within sixty (60) days after each June 30 following
the Issue Date, mail to each Holder (and each other Person specified in TIA §
313(c)), and file as required by TIA §313(d), a brief report dated as of such
June 30 that complies with TIA § 313(a). The Trustee will also comply with TIA §
313(b). The Trustee will simultaneously send a copy of each such report to the
Company. The Company will promptly notify the Trustee of the listing or
delisting of the Notes on or from any stock exchange.

 

Section 7.07         Compensation and Indemnity.

 

- 47 -

 

 

(a)          The Company will pay to the Trustee, from time to time, such
compensation as will be agreed upon, from time to time, in writing for its
services. The Trustee’s compensation will not be limited by any law on
compensation of a trustee of an express trust. The Company will reimburse the
Trustee upon request for all reasonable fees and expenses incurred or made by
it, including costs of collection, in addition to the compensation for its
services. Such expenses will include the reasonable compensation, fees and
out-of-pocket expenses, disbursements and advances of the Trustee’s agents,
counsel, accountants and experts. The Company will fully indemnify the Trustee
and hold it harmless against any and all loss, liability, claims (including
those between the parties to this Indenture), damages or expenses (including
reasonable attorneys’ fees and expenses) incurred by it in connection with the
acceptance and administration of this trust and the performance of its duties
hereunder, including the costs and expenses of defending itself against any
claim (whether asserted by or against the Company, any Holder or any other
Person). The Trustee will notify the Company promptly of any claim for which it
may seek indemnity. Failure by the Trustee to so notify the Company of any claim
for which it may seek indemnity of which a Trust Officer has actually received
written notice will not relieve the Company of its obligations hereunder except
to the extent such failure is adjudicated by a court of competent jurisdiction
to have materially prejudiced the Company. Except for claims involving the
Company, the Company will defend the claim and the Trustee will cooperate in the
defense. The Trustee may have one separate counsel, and the Company will pay the
fees and expenses of such counsel. The Company will pay the reasonable fees and
expenses of counsel to the Trustee incurred in evaluating whether such defense
and/or conflict exists. The Company need not reimburse any expense or indemnify
against any loss, liability or expense incurred by the Trustee through the
Trustee’s own willful misconduct or gross negligence. The Company need not pay
for any settlement made by the Trustee without the Company’s consent, such
consent not to be unreasonably withheld. All indemnifications and releases from
liability granted hereunder to the Trustee will extend to its officers,
directors, employees, agents, attorneys, custodians, successors and assigns. In
no event shall the Company have the right, without the related Trustee’s written
consent, to settle any such claim if such settlement (i) arises from or is part
of any criminal action, suit or proceeding; (ii) contains a stipulation to,
confession of judgment with respect to, or admission or acknowledgement of, any
liability or wrongdoing on the part of such the Trustee; (iii) provides for
injunctive relief or specific performance on the part of the Trustee or any
other relief other than monetary damages payable in full by the Company; or (iv)
does not contain an unconditional release of the Trustee from all liability on
all claims that are the subject matter of the related dispute or proceeding.

 

(b)          To secure the Company’s payment obligations under this Section
7.07, the Trustee will have a lien prior to the Notes on all money or property
held or collected by the Trustee, other than money or property held in trust to
pay the principal, accrued and unpaid interest, if any, or payment of the
Fundamental Change Repurchase Price for any Notes.

 

(c)          The Company’s payment obligations pursuant to this Section 7.07
will survive the resignation or removal of the Trustee and the discharge of this
Indenture. If the Trustee incurs expenses after the occurrence of a Default
specified in Sections 6.01(a)(ix) or 6.01(a)(x) hereof with respect to the
Company, the expenses are intended to constitute expenses of administration
under the Bankruptcy Law.

 

Section 7.08         Replacement of Trustee.

 

(a)          Subject to this Section 7.08, the Trustee may resign at any time by
notifying the Company, in writing. The Holders of a majority in aggregate
principal amount of then outstanding Notes may remove the Trustee by notifying
the Trustee, in writing. The Company may remove the Trustee if:

 

- 48 -

 

 

(i)          the Trustee fails to comply with Section 7.10 hereof;

 

(ii)         the Trustee is adjudged bankrupt or insolvent;

 

(iii)        a receiver or other public officer takes charge of the Trustee or
its property; or

 

(iv)        the Trustee otherwise becomes incapable of acting.

 

(b)          If the Trustee resigns, is removed by the Company or by the Holders
of a majority in aggregate principal amount of the Notes then outstanding, or if
a vacancy exists in the office of Trustee for any reason (the Trustee in such
event being referred to herein as the retiring Trustee), the Company will
promptly appoint a successor Trustee.

 

(c)          A successor Trustee will deliver a written acceptance of its
appointment to the retiring Trustee and to the Company. Thereupon, the
resignation or removal of the retiring Trustee will become effective, and the
successor Trustee will have all the rights, powers and duties of the Trustee
under this Indenture. The successor Trustee will send a notice of its succession
to Holders. The retiring Trustee will, upon payment of all of its costs and the
costs of its agents and counsel, promptly transfer all property held by it as
Trustee to the successor Trustee, subject to the lien provided for in Section
7.07 hereof.

 

(d)          If a successor Trustee does not take office within sixty (60) days
after the retiring Trustee resigns or is removed, the retiring Trustee, the
Company or the Holders of at least 10% of the aggregate principal amount of the
Notes then outstanding may petition, at the expense of the Company, any court of
competent jurisdiction for the appointment of a successor Trustee.

 

(e)          If the Trustee, after written request by any Holder, fails to
comply with Section 7.10 hereof, such Holder may petition any court of competent
jurisdiction for the removal of the Trustee and the appointment of a successor
Trustee.

 

(f)          Notwithstanding the replacement of the Trustee pursuant to this
Section 7.08, the Company’s obligations under Section 7.07 hereof will continue
for the benefit of the retiring Trustee.

 

Section 7.09         Successor Trustee by Merger.

 

(a)          If the Trustee consolidates with, merges or converts into, or
transfers all or substantially all its corporate trust business or assets to,
another corporation or banking association, the resulting, surviving or
transferee corporation or banking association without any further act will be
the successor Trustee.

 

(b)          In case at the time such successor or successors by merger,
conversion or consolidation to the Trustee succeeds to the trusts created by
this Indenture, any of the Notes have been authenticated, but not delivered, any
such successor to the Trustee may adopt the certificate of authentication of any
predecessor Trustee, and deliver such Notes so authenticated; and, in case at
that time any of the Notes have not been authenticated, any such successor to
the Trustee may authenticate such Notes, either in the name of any predecessor
Trustee hereunder or in the name of the successor to the Trustee.

 

- 49 -

 

 

Section 7.10         Eligibility; Disqualification. The Trustee will have (or,
in the case of a corporation included in a bank holding company system, the
related bank holding company will have) a combined capital and surplus of at
least $100,000,000, as set forth in its (or its related bank holding company’s)
most recent published annual report of condition. The Trustee will also comply
with TIA § 310(b). Nothing in this Indenture will prevent the Trustee from
filing with the SEC any application referred to in the penultimate paragraph of
TIA § 310(b).

 

Section 7.11         Trustee’s Application for Instructions from the Company.
Any application by the Trustee for written instructions from the Company may, at
the option of the Trustee, set forth in writing any action proposed to be taken
or omitted by the Trustee under this Indenture and the date on and/or after
which such action will be taken or such omission will be effective. The Trustee
will not be liable to the Company for any action taken by, or omission of, the
Trustee in accordance with a proposal included in such application on or after
the date specified in such application (which date will not be less than three
Business Days after the date the Company is deemed to have received such
application pursuant to Section 12.02 hereof, unless any such Officer has
consented in writing to any earlier date), unless prior to taking any such
action (or the effective date in the case of any omission), the Trustee has
received written instructions in response to such application specifying the
action to be taken or omitted.

 

Section 7.12         Preferential Collection of Claims Against the Company. The
Trustee will comply with TIA § 311(a), excluding any creditor relationship set
forth in TIA § 311(b). A Trustee who has resigned or been removed will be
subject to TIA § 311(a) to the extent set forth therein.

 

Article 8
SATISFACTION AND DISCHARGE

 

Section 8.01         Discharge of Liability on Notes. When (a)(i) the Company
delivers to the Trustee all outstanding Notes (other than Notes replaced
pursuant to Section 2.11 hereof) for cancellation; or (ii) all outstanding Notes
have become due and payable, and the Company irrevocably deposits with the
Trustee or delivers to the Holders, as applicable, cash (or, solely to satisfy
amounts due and owing as a result of conversions of the Notes, Conversion
Consideration), sufficient to pay all amounts due and owing on all outstanding
Notes (other than Notes replaced pursuant to Section 2.11 hereof); (b) the
Company pays all other sums payable by it under this Indenture; and (c) the
Company delivers to the Trustee an Officers’ Certificate and an Opinion of
Counsel, each stating that all of the applicable conditions precedent to the
discharge of this Indenture described in this section have been satisfied, then,
subject to Section 7.07 hereof, this Indenture will cease to be of further
effect with respect to the Notes and the Holders and the Trustee will
acknowledge the satisfaction and discharge of this Indenture with respect to the
Notes.

 

Notwithstanding the satisfaction and discharge of this Indenture, (i) any
obligation of the Company to any Holder under Article 10 hereof with respect to
the conversion of any Note or to the Trustee under Article 7 hereof with respect
to compensation or indemnity; and (ii) any obligation of the Trustee with
respect to money deposited with the Trustee under this Article 8 and Section
12.02 hereof will survive.

 

- 50 -

 

 

Section 8.02         Repayment to the Company. Subject to any applicable
unclaimed property law, the Trustee and the Paying Agent, upon receiving a
written request from the Company, will promptly turn over to the Company any
cash, Conversion Consideration or other property held for payment on the Notes
that remains unclaimed two years after the date on which such payment was due.
After the Trustee and the Paying Agent return such cash, Conversion
Consideration or other property to the Company, the Trustee and the Paying Agent
will have no further liability to any Holder with respect to such cash,
Conversion Consideration or other property, and any Holder entitled to the
payment of such cash, Conversion Consideration or other property under the Notes
or this Indenture must look to the Company for payment as a general creditor of
the Company.

 

Article 9
AMENDMENTS, SUPPLEMENTS AND WAIVERS

 

Section 9.01         Without Consent of Holders. The Company and the Trustee may
amend or supplement this Indenture or the Notes without the consent of any
Holder to:

 

(a)          add guarantees with respect to the Company’s obligations under this
Indenture or the Notes;

 

(b)          secure the Notes;

 

(c)          provide for the assumption of the Company’s obligations under this
Indenture and under the Notes by a Reorganization Successor Corporation as set
forth in Article 5 hereof;

 

(d)          provide for the assumption of the Company’s obligations under this
Indenture and under the Notes by a Successor Person as set forth in Section
10.08 hereof or to modify the conversion rights of the Holders in accordance
with Section 10.08 hereof upon the occurrence of a Common Stock Change Event;

 

(e)          surrender any right or power conferred upon the Company under this
Indenture;

 

(f)          add to the Company’s covenants or Events of Default for the benefit
of the Holders;

 

(g)          cure any ambiguity or correct any inconsistency or defect in this
Indenture or in the Notes;

 

(h)          make or change any provisions with respect to questions arising
under this Indenture, provided that such action, individually or in the
aggregate with all other such actions, shall not adversely affect the rights and
interests of the Holders in any material respect, as determined in good faith by
the Board of Directors and evidenced by resolutions of the Board of Directors;

 

- 51 -

 

 

(i)          make any amendment to the provisions of this Indenture relating to
the transfer and legending of the Notes as permitted by this Indenture,
including to facilitate the issuance and administration of Notes; provided,
however, that (i) compliance with this Indenture as so amended would not result
in Notes being transferred in violation of the Securities Act or any applicable
securities law; and (ii) such amendment, individually or in the aggregate with
all other such amendments, does not adversely affect the rights and interests of
the Holders to transfer Notes in any material respect;

 

(j)          provide for or confirm the issuance of additional Notes in
accordance with this Indenture;

 

(k)          enter into supplemental indentures hereto in connection with a
Common Stock Change Event pursuant to Section 10.08(a);

 

(l)          comply with any requirement of the SEC in connection with any
qualification of this Indenture or any supplemental indenture under the TIA as
then in effect;

 

(m)          evidence the acceptance of appointment by a successor Trustee with
respect to this Indenture;

 

(n)          comply with the rules of any applicable Depositary;

 

(o)          conform the provisions of this Indenture and the form or terms of
the Notes to the “Description of Notes” section of the Preliminary Offering
Memorandum, as supplemented by the Pricing Term Sheet; or

 

(p)          to make any other change to this Indenture and the form or terms of
the Notes; provided that no such change individually, or in the aggregate with
all other such changes, shall adversely affect the rights and interests of the
Holders in any material respect.

 

Section 9.02         With Consent of Holders. With the written consent of the
Holders of at least a majority of the aggregate principal amount of the Notes
then outstanding (including consents obtained in connection with a repurchase
of, or tender offer or exchange offer for, Notes), by Act of such Holders
delivered to the Company and the Trustee, the Company, when authorized by a
Board Resolution, may amend or supplement this Indenture or the Notes or waive
compliance with any provision of this Indenture or the Notes; provided, however,
that, without the consent of each affected Holder, no amendment or supplement to
this Indenture or the Notes, or waiver of any provision of this Indenture or the
Notes, may:

 

(a)          reduce the principal amount of, or change the Maturity Date of, any
Note;

 

(b)          reduce the rate of, or extend the stated time for payment of,
interest on any Note;

 

(c)          reduce the Fundamental Change Repurchase Price of any Note or
change the time at which, or the circumstances under which, the Notes may, or
will be, repurchased;

 

(d)          impair the right of any Holder to institute suit for any payment on
any Note, including with respect to any consideration due upon conversion of a
Note;

 

- 52 -

 

 

(e)          make any Note payable in a currency other than that stated in the
Note;

 

(f)          make any change that impairs or adversely affects the conversion
rights of any Holder under Article 10 hereof or otherwise reduces the number of
shares of Common Stock, the amount of cash or any other property receivable by a
Holder upon conversion;

 

(g)          change the ranking of the Notes;

 

(h)          make any change to any amendment, modification or waiver provision
of this Indenture that requires the consent of each affected Holder; or

 

(i)          reduce the percentage of the aggregate principal amount of then
outstanding Notes whose Holders must consent to an amendment or modification of
this Indenture or a waiver of a past Default.

 

It will not be necessary for the consent of the Holders under this Section 9.02
to approve the particular form of any proposed amendment or modification, but it
will be sufficient if such consent approves the substance of such proposed
amendment or modification.

 

Section 9.03         Compliance with TIA. Each amendment, waiver or supplement
to this Indenture or the Note will comply with the TIA as then in effect.

 

Section 9.04         Execution of Supplemental Indentures. Upon the written
request of the Company and subject to Section 9.09 hereof, the Trustee will sign
any supplemental indenture authorized pursuant to this Article 9 if the
amendment contained therein does not affect the rights, duties, liabilities or
immunities of the Trustee under this Indenture. If the supplemental indenture
adversely affects the Trustee’s rights, duties, liabilities or immunities under
this Indenture, then the Trustee may, but need not, sign such supplemental
indenture.

 

Section 9.05         Notices of Supplemental Indentures. After an amendment or
supplement to this Indenture or the Notes pursuant to Sections 9.01 or 9.02
hereof becomes effective, the Company will promptly deliver notice (or the
Trustee, at the direction and expense of the Company, will promptly deliver
notice prepared by the Company) to each Holder of such amendment or supplement,
which notice will briefly describe the substance of such amendment or supplement
to this Indenture in reasonable detail and state the effective date of such
amendment or supplement. The failure to deliver such notice to each Holder or
the Trustee, or any defect in such notice, will not impair or otherwise affect
the validity of such amendment or supplement to this Indenture.

 

Section 9.06         Effect of Supplemental Indentures. Upon the execution of
any supplemental indenture under this Article 9:

 

(a)          this Indenture will be modified in accordance therewith;

 

(b)          such supplemental indenture will form a part of this Indenture for
all purposes; and

 

- 53 -

 

 

(c)          every Holder of Notes theretofore, or thereafter, authenticated and
delivered hereunder will be bound thereby.

 

Section 9.07         Revocation and Effect of Consents, Waivers and Actions.

 

(a)          Revocation. Until an amendment, supplement or waiver becomes
effective, a consent to it by a Holder is a continuing consent by the Holder,
and every subsequent Holder of a Note or portion of a Note that evidences the
same debt as the consenting Holder’s Note, even if notation of the consent is
not made on any Note. However, any such Holder, or subsequent Holder, may revoke
the consent as to its Note or portion of a Note if a Trust Officer receives the
notice of revocation before the date the amendment, supplement or waiver becomes
effective.

 

(b)          Special Record Dates. The Company may, but is not obligated to, fix
a record date for the purpose of determining the Holders entitled to give their
consent or take any other action described above or required, or permitted, to
be taken pursuant to this Indenture. If a record date is fixed, then those
Persons who were Holders at such record date (or their duly designated proxies),
and only those Persons, will be entitled to give such consent, to revoke any
consent previously given or to take any such action, regardless of whether such
Persons continue to be Holders after such record date. No such consent will be
valid or effective for more than 120 days after such record date.

 

(c)          Binding Effect. After an amendment, supplement or waiver becomes
effective, it will bind every applicable Holder. Any amendment or supplement
will become effective in accordance with the terms of the supplemental indenture
relating thereto, which will become effective upon the execution thereof by the
Trustee.

 

Section 9.08         Notation on, or Exchange of, Notes. If any amendment,
supplement or waiver changes the terms of a Note, the Trustee or the Company may
require the Holder of such Note to deliver such Note to the Trustee. The Trustee
may place an appropriate notation prepared by the Company on such Note about the
changed terms and return it to the Holder. Alternatively, if the Company so
determines, the Company, in exchange for the Note, will issue and the Trustee
will authenticate, in accordance with Section 2.05, a new Note that reflects the
changed terms.

 

Section 9.09         Trustee to Sign Amendments. The Trustee shall sign any
amendment or supplemental indenture authorized pursuant to this Article 9 if the
amendment or supplement does not adversely affect the rights, duties,
liabilities or immunities of the Trustee. In executing any amended or
supplemental indenture, the Trustee will be entitled to receive, and (subject to
Section 7.01 and Section 7.02) will be fully protected in conclusively relying
upon, in addition to the documents required by Section 12.04 hereof, an
Officers’ Certificate and an Opinion of Counsel stating that the execution of
such amended or supplemental indenture is authorized or permitted by this
Indenture and is valid, binding and enforceable against the Company in
accordance with its terms.

 

- 54 -

 

 

Article 10
CONVERSIONS

 

Section 10.01         Right To Convert.

 

(a)          In General. Subject to, and upon compliance with, the provisions of
this Article 10, at any time prior to the Close of Business on the second (2nd)
Business Day immediately preceding the Maturity Date, a Holder may, at its
option, convert any Note (or any portion thereof in an Authorized Denomination)
into Conversion Consideration, as provided in this Article 10. Notes may not be
converted after the Close of Business on the second (2nd) Business Day
immediately preceding the Maturity Date.

 

(b)          Closed Periods. Notwithstanding anything to the contrary in this
Indenture, if a Holder tenders a Repurchase Notice with respect to any Note in
accordance with Article 3 hereof, such Note may not be converted except to the
extent (i) such Note is not subject to such Repurchase Notice; (ii) such
Repurchase Notice is withdrawn in accordance with Article 3 hereof; or (iii) the
Company fails to pay the Fundamental Change Repurchase Price for such Note in
accordance with Section 3.08 hereof.

 

Section 10.02         Conversion Procedures.

 

(a)          General. To exercise its conversion right with respect to a
beneficial interest in a Global Note, the owner of such beneficial interest must
(i) comply with the Applicable Procedures for converting such beneficial
interest; and (ii) pay any amounts due pursuant to Section 10.02(d) or Section
10.02(e).

 

To exercise its conversion right with respect to a Physical Note, the Holder of
such Note must (i) complete and manually sign the conversion notice on the back
of the Note, or a facsimile of such conversion notice (such notice, or such
facsimile, the “Conversion Notice”); (ii) deliver such signed and completed
Conversion Notice, which shall be irrevocable, and such Note to the Conversion
Agent at its office; (iii) furnish any endorsements and transfer documents that
the Company, Conversion Agent, Trustee or Transfer Agent may require; and (iv)
pay any amounts due pursuant to Section 10.02(d) or Section 10.02(e).

 

The first Business Day on which a Holder satisfies the foregoing requirements
with respect to a Note and on which conversion of such Note is not otherwise
prohibited under this Indenture will be the “Conversion Date” for such Note. If
a Holder has delivered a Fundamental Change Repurchase Notice with respect to a
Note, the Holder may not surrender that Note for conversion until the Holder has
withdrawn such Fundamental Change Repurchase Notice in accordance with Section
3.04.

 

The conversion of any Note will be deemed to occur at the Close of Business on
the Conversion Date for such Note, and any converted Note or portion thereof
will cease to be outstanding upon conversion.

 

- 55 -

 

 

(b)          Holder of Record. If a Holder surrenders the entire principal
amount of a Note for conversion, such Person will no longer be the Holder of
such Note as of the Close of Business on the Conversion Date for such Note.

 

The person in whose name any shares of Common Stock are issuable upon conversion
of any Note will become the holder of record of such shares as of the Close of
Business on the Conversion Date for such conversion.

 

(c)          Conversions in Part. If a Holder surrenders only a portion of the
principal amount of a Physical Note for conversion, promptly after the
Conversion Date for such portion, the Company will, in accordance with Section
2.05 hereof, execute and deliver to the Trustee, and the Trustee will, upon
receipt of a Company Order, in accordance with Section 2.05 hereof, authenticate
and deliver to such Holder a new Physical Note in an Authorized Denomination,
having a principal amount equal to the aggregate principal amount of the
unconverted portion of the Physical Note surrendered for conversion and bearing
each legend, if any, required by Section 2.09 hereof.

 

Upon the conversion of any beneficial interest in a Global Note, the Conversion
Agent will promptly request that the Trustee make a notation on the “Schedule of
Increases and Decreases of Global Note” of such Global Note to reduce the
principal amount represented by such Global Note by the principal amount of the
converted beneficial interest. If all of the beneficial interests in a Global
Note are so converted, such Global Note will be deemed surrendered to the
Trustee for cancellation, and the Trustee will cause such Global Note to be
cancelled in accordance with the Applicable Procedures.

 

(d)          Reimbursement of Interest upon Conversion. If a Holder converts a
Note after the Close of Business on a Regular Record Date, but prior to the Open
of Business on the Interest Payment Date corresponding to such Regular Record
Date, then (x) the Holder of such Note at the Close of Business on such Regular
Record Date shall be entitled, notwithstanding such conversion, to receive, on
the date the Company delivers (or is required to deliver) the Conversion
Consideration due in respect of such conversion, the unpaid interest that would
have accrued on such Note to, but excluding, such Interest Payment Date
(assuming, solely for these purposes, that such Note remained outstanding
through such Interest Payment Date); and (y) the Holder of such Note must, upon
surrender of such Note for conversion, accompany such Note with an amount of
cash equal to the amount of such interest referred to in clause (x) above;
provided, however, that a Holder need not make such payment (A) for conversions
following the Regular Record Date immediately preceding the Maturity Date; (B)
if the Company has specified a Fundamental Change Repurchase Date that is after
such Regular Record Date and on or prior to the Business Day immediately
following such Interest Payment Date; or (C) to the extent of any overdue
interest, if any overdue interest exists at the time of conversion with respect
to such Note. For the avoidance of doubt, a Holder of a Note at the Close of
Business on the Regular Record Date immediately preceding the Maturity Date will
be entitled to receive interest that accrues (or would have accrued) on such
Note to, but excluding, the Maturity Date notwithstanding any conversion of such
Note.

 

- 56 -

 

 

(e)          Taxes and Duties. If a Holder converts a Note, the Company will pay
any documentary, stamp or similar issue or transfer tax due on the issue of any
shares of the Common Stock upon the conversion; provided, however, that if any
tax is due because the converting Holder requested that shares of Common Stock
be issued in a name other than its own, such Holder will pay such tax and the
Company, until having received a sum sufficient to pay such tax, may refuse to
deliver any certificates representing the shares of Common Stock being issued in
a name other than that of such Holder.

 

(f)          Notices. Whenever a Conversion Date occurs with respect to a Note,
the Conversion Agent will, as promptly as possible, and in no event later than
the Business Day immediately following such Conversion Date, deliver to the
Company and the Trustee notice that a Conversion Date has occurred, which notice
will state such Conversion Date, the principal amount of Notes converted on such
Conversion Date and the names of the Holders that converted Notes on such
Conversion Date.

 

(g)          Restrictions on Conversion. Notwithstanding anything to the
contrary in this Indenture or the Notes, no Note will be convertible by the
Holder thereof, and the Company will not effect any conversion of any Note, in
each case to the extent (and only to the extent) that such convertibility or
conversion would result in such Holder or any of its Affiliates beneficially
owning in excess of 9.99% of the then-outstanding shares of Common Stock. For
these purposes, beneficial ownership and all determinations and calculations
(including with respect to calculations of percentage ownership) will be
determined in accordance with Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder. For the avoidance of doubt, Notes whose
convertibility is restricted pursuant to this Section 10.02(g) will continue to
be outstanding, and their convertibility will be reinstated if and when the
convertibility and conversion will not violate the limitations set forth in this
Section 10.02(g).

 

Section 10.03         Settlement Upon Conversion.

 

(a)          Conversion Obligation.

 

(i)          Conversion Consideration. Subject to the terms hereof, upon
conversion of any Note, the consideration (the “Conversion Consideration”) due
in respect of each $1,000 principal amount of a Note to be converted will
consist of (I) a whole number of shares of Common Stock equal to the Conversion
Rate in effect on the Conversion Date for such conversion (which, if not a whole
number, will be rounded down to the nearest whole number); and (II) if such
Conversion Rate is not a whole number, cash in lieu of the related fractional
share in an amount equal to the product of (x) the Last Reported Sale Price per
share of Common Stock on such Conversion Date (or, if such Conversion Date is
not a Trading Day, the immediately preceding Trading Day) and (y) the fractional
portion of such Conversion Rate.

 

(ii)         Delivery of Conversion Consideration. Except as set forth in
Section 10.05, the Company will pay or deliver, as the case may be, the
Conversion Consideration due upon the conversion of any Note to the Holder
thereof on the third (3rd) Business Day immediately following the Conversion
Date for such conversion.

 

- 57 -

 

 

(iii)        Conversion of Multiple Notes by a Single Holder. If a Holder
converts more than one Note on a single Conversion Date, the Conversion
Consideration due in respect of such conversion will be computed based on the
total principal amount of Notes converted on such Conversion Date by such
Holder.

 

(b)          Settlement of Accrued Interest and Deemed Payment of Principal. If
a Holder converts a Note, the Company will not adjust the Conversion Rate to
account for any accrued and unpaid interest on the Note, and, except as provided
in Section 10.02(d), the Company’s delivery of the Conversion Consideration due
upon such conversion will be deemed to satisfy and discharge in full the
Company’s obligation to pay the principal of such Note and accrued and unpaid
interest, if any, on, such Note to, but excluding the Conversion Date. As a
result, except as provided in Section 10.02(d), any accrued and unpaid interest
with respect to a converted Note will be deemed to be paid in full rather than
cancelled, extinguished or forfeited.

 

Section 10.04         Common Stock Issued Upon Conversion.

 

(a)          The Company will reserve out of its authorized but unissued shares
of Common Stock, and keep available to satisfy conversions of the Notes, a
number of shares of Common Stock sufficient to permit the conversion of all
then-outstanding Notes, after giving effect to the largest number of Additional
Shares that may from time to time be added to the Conversion Rate as provided in
Section 10.07.

 

(b)          Any shares of Common Stock delivered upon the conversion of the
Notes will be newly issued shares or treasury shares, duly and validly issued,
fully paid, nonassessable, free from preemptive rights and free of any lien or
adverse claim (except to the extent of any lien or adverse claim created by the
action or inaction of the Holder or other Person to whom such shares of Common
Stock will be delivered). In addition, the Company will endeavor to comply
promptly with all federal and state securities laws regulating the offer and
delivery of any shares of Common Stock issuable upon conversion of the Notes.
The Company will also use its best efforts to cause any shares of Common Stock
issuable upon conversion of a Note to be listed on whatever stock exchange(s)
the Common Stock is listed on the date the converting Holder becomes a record
holder of such Common Stock.

 

Section 10.05         Adjustment of Conversion Rate. The Company will adjust the
Conversion Rate from time to time as described in this Section 10.05, except
that the Company will not make an adjustment to the Conversion Rate if each
Holder participates (other than in a share split or share combination), at the
same time and upon the same terms as holders of the Common Stock, and solely as
a result of holding the Notes, in the relevant transaction described in this
Section 10.05 without having to convert its Notes and as if it held a number of
shares of the Common Stock equal to the product of (i) the Conversion Rate in
effect on the applicable record date, Effective Date or expiration date; and
(ii) the aggregate principal amount of Notes held by such Holder (expressed in
thousands) on such date.

 

(a)          Stock Dividends and Share Splits. If the Company exclusively issues
to all or substantially all holders of the Common Stock shares of Common Stock
as a dividend or distribution on shares of the outstanding Common Stock, or if
the Company effects a share split of the Common Stock or a share combination of
the Common Stock (excluding an issuance solely pursuant to a Common Stock Change
Event, as to which the provisions set forth in Section 10.08(a) hereof will
apply), the Conversion Rate will be adjusted based on the following formula:

 

- 58 -

 

 

 [logo1.jpg]

 

where:

 

CR0 = the Conversion Rate in effect immediately prior to the Open of Business on
the Ex-Dividend Date of such dividend or distribution, or immediately prior to
the Open of Business on the Effective Date of such share split or share
combination, as applicable;       CR1 = the Conversion Rate in effect
immediately after the Open of Business on such Ex-Dividend Date or Effective
Date, as applicable;       OS0 = the number of shares of Common Stock
outstanding immediately prior to the Open of Business on such Ex-Dividend Date
or Effective Date, as applicable; and       OS1 = the number of shares of Common
Stock outstanding immediately after giving effect to such dividend,
distribution, share split or share combination, as applicable.

 

Such adjustment shall become effective immediately after the Open of Business on
such Ex-Dividend Date or Effective Date, as applicable. If any dividend,
distribution, share split or share combination of the type described in this
Section 10.05(a) is declared, but not so paid or made, the Conversion Rate will
be immediately readjusted, effective as of the date the Board of Directors
determines not to pay such dividend or distribution or to effect such share
split or share combination, to the Conversion Rate that would then be in effect
if such dividend, distribution, share split or share combination had not been
declared or announced.

 

(b)          Rights, Options and Warrants. If the Company issues, to all or
substantially all holders of its outstanding Common Stock, rights, options or
warrants entitling such holders, for a period of not more than sixty (60)
calendar days after the record date of such issuance, to subscribe for, or
purchase, shares of Common Stock, at a price per share less than the average of
the Last Reported Sale Prices per share of the Common Stock for the 10
consecutive Trading Day period ending on, and including, the Trading Day
immediately preceding the date of announcement of such issuance, then, subject
to the provisions described below with respect to rights issued pursuant to a
stockholder rights plan, the Conversion Rate will be increased based on the
following formula:

 

- 59 -

 

 

 [logo2.jpg]

 

where:

 

CR0 = the Conversion Rate in effect immediately prior to the Open of Business on
the Ex-Dividend Date for such issuance;       CR1 = the Conversion Rate in
effect immediately after the Open of Business on such Ex-Dividend Date;      
OS0 = the number of shares of Common Stock outstanding immediately prior to the
Open of Business on such Ex-Dividend Date;       X = the total number of shares
of Common Stock issuable pursuant to such rights, options or warrants; and      
Y = the number of shares of Common Stock equal to the quotient of (i) the
aggregate price payable to exercise such rights, options or warrants, over (ii)
the average of the Last Reported Sale Prices per share of the Common Stock over
the 10 consecutive Trading Day period ending on, and including, the Trading Day
immediately preceding the date of announcement of the issuance of such rights,
options or warrants.

 

Such adjustment shall become effective immediately after the Open of Business on
such Ex-Dividend Date. To the extent that shares of Common Stock are not
delivered after the expiration of such rights, options or warrants, including
because the issued rights, options or warrants were not exercised, the
Conversion Rate will be readjusted to the Conversion Rate that would then be in
effect had the increase with respect to the issuance of such rights, options or
warrants been made on the basis of delivery of only the number of shares of
Common Stock actually delivered. If such rights, options or warrants are not so
issued, the Conversion Rate will be readjusted to the Conversion Rate that would
then be in effect if the Ex-Dividend Date for such issuance had not occurred.

 

For purposes of this Section 10.05(b), in determining whether any rights,
options or warrants entitle holders of the Common Stock to subscribe for, or
purchase, shares of Common Stock at a price per share less than the average of
the Last Reported Sale Prices per share of Common Stock for the 10 consecutive
Trading Day period ending on, and including, the Trading Day immediately
preceding the date of announcement for an issuance, and in determining the
aggregate price payable to exercise such rights, options or warrants, there will
be taken into account any consideration received by the Company for such rights,
options or warrants and any amount payable on exercise thereof, the value of
such consideration, if other than cash, to be determined by the Board of
Directors.

 

(c)          Spin-Offs and Other Distributed Property.

 

(i)          If the Company distributes shares of its Capital Stock, evidences
of its indebtedness or other assets or property of the Company, or rights,
options or warrants to acquire Capital Stock of the Company or other securities,
to all or substantially all holders of the Common Stock, excluding:

 

- 60 -

 

 

(A)         dividends, distributions, rights, options or warrants for which an
adjustment was effected pursuant to Section 10.05(a) hereof or Section 10.05(b)
hereof, as applicable;

 

(B)         dividends or distributions paid exclusively in cash for which an
adjustment was effected pursuant to Section 10.05(d) hereof;

 

(C)         Spin-Offs for which the provisions described in Section 10.05(c)(ii)
hereof will apply; and

 

(D)         an issuance solely pursuant to a Common Stock Change Event, as to
which the provisions set forth in Section 10.08(a) hereof will apply,

 

then the Conversion Rate will be increased based on the following formula:

 

 [logo3.jpg]

 

where:

 

CR0 = the Conversion Rate in effect immediately prior to the Open of Business on
the Ex-Dividend Date for such distribution;       CR1 = the Conversion Rate in
effect immediately after the Open of Business on such Ex-Dividend Date;      
SP0 = the average of the Last Reported Sale Prices per share of the Common Stock
over the 10 consecutive Trading Day period ending on, and including, the Trading
Day immediately preceding the Ex-Dividend Date for such distribution; and      
FMV = the fair market value (as determined by the Company’s Board of Directors)
of the shares of Capital Stock, evidences of indebtedness, assets, property,
rights, options or warrants distributed with respect to each outstanding share
of Common Stock on the Ex-Dividend Date for such distribution.

 

Such adjustment shall become effective immediately after the Open of Business on
such Ex-Dividend Date. Notwithstanding the foregoing, if “FMV” (as defined
above) is equal to or greater than the “SP0” (as defined above), in lieu of the
foregoing increase, each Holder will receive, for each $1,000 principal amount
of Notes held on the record date for the distribution, at the same time and upon
the same terms as holders of the Common Stock, the amount and kind of shares of
Capital Stock, evidences of indebtedness, assets or property, rights, options or
warrants or other securities that such Holder would have received if such Holder
had owned a number of shares of Common Stock equal to the Conversion Rate in
effect on the record date for such distribution.

 

- 61 -

 

 

If any distribution of the type described in this Section 10.05(c)(i) is not so
paid or made, or if any rights, options or warrants are not exercised before
their expiration date, the Conversion Rate will be readjusted to be the
Conversion Rate that would then be in effect if such distribution had not been
declared.

  

(ii)         With respect to an adjustment pursuant to this Section 10.05(c)
where there has been a payment of a dividend or other distribution on the Common
Stock of shares of Capital Stock of any class or series, or similar equity
interest, of or relating to an Affiliate, a Subsidiary or other business unit of
the Company, and such Capital Stock or similar equity interest is listed or
quoted (or will be listed or quoted upon the consummation of the transaction) on
a national securities exchange or a reasonably comparable non-U.S. equivalent (a
“Spin-Off”), but excluding an issuance solely pursuant to a Common Stock Change
Event as to which the provisions described in Section 10.08(a) hereof apply, the
Conversion Rate will be increased based on the following formula:

  

 [logo4.jpg]

 

where:

 

CR0 = the Conversion Rate in effect immediately prior to the Open of Business on
the Ex-Dividend Date for such Spin-Off;       CR1 = the Conversion Rate in
effect immediately after the Open of Business on such Ex-Dividend Date;      
FMV0 = the average of the Last Reported Sale Prices of the Capital Stock or
similar equity interest distributed to holders of the Common Stock applicable to
one share of Common Stock (determined for purposes of the definition of Last
Reported Sale Price as if such Capital Stock or similar equity interest were the
Common Stock) over the first 10 consecutive Trading Day period after, and
including, the Ex-Dividend Date of the Spin-Off (the “Valuation Period”); and  
    MP0 = the average of the Last Reported Sale Prices per share of the Common
Stock over the Valuation Period.

 

Such adjustment shall become effective immediately after the Open of Business on
such Ex-Dividend Date. The adjustment to the Conversion Rate under this Section
10.05(c)(ii) will be calculated as of the Close of Business on the last Trading
Day of the Valuation Period but will be given effect as of immediately after the
Open of Business on the Ex-Dividend Date of the Spin-Off. Notwithstanding
anything to the contrary herein or in the Notes, if necessary, the Company shall
delay the settlement of any conversion of Notes where the Conversion Date occurs
during the Valuation Period until the third (3rd) Business Day after the last
day of the Valuation Period. If any distribution of the type described in this
Section 10.05(c)(ii) is declared but not so made, the Conversion Rate shall be
immediately readjusted, effective as of the date the Board of Directors
determines not to make such distribution, to the Conversion Rate that would then
be in effect if such distribution had not been declared.

  

- 62 -

 

 

(d)          Cash Dividends or Distributions. If any cash dividend or
distribution (other than a distribution as to which an adjustment to the
Conversion Rate was effected pursuant to Section 10.05(e) hereof) is made to all
or substantially all holders of the Common Stock, the Conversion Rate will be
increased based on the following formula:

 

 [logo5.jpg]

 

where:

 

CR0 = the Conversion Rate in effect immediately prior to the Open of Business on
the Ex-Dividend Date for such dividend or distribution;       CR1 = the
Conversion Rate in effect immediately after the Open of Business on the
Ex-Dividend Date for such dividend or distribution;       SP0 = the Last
Reported Sale Price per share of the Common Stock on the Trading Day immediately
preceding the Ex-Dividend Date for such dividend or distribution; and       C =
the amount in cash per share the Company distributes to holders of Common Stock.

 

Such adjustment shall become effective immediately after the Open of Business on
such Ex-Dividend Date. Notwithstanding the foregoing, if “C” (as defined above)
is equal to or greater than “SP0” (as defined above), in lieu of the foregoing
increase, each Holder will receive, for each $1,000 principal amount of Notes
held on the record date for such cash dividend or distribution, at the same time
and upon the same terms as holders of the Common Stock, the amount of cash that
such Holder would have received if such Holder had owned a number of shares of
Common Stock equal to the Conversion Rate in effect on such record date. If any
dividend or distribution of the type described in this Section 10.05(d) is
declared but not so paid or made, the Conversion Rate will be readjusted to the
Conversion Rate that would then be in effect if such dividend or distribution
had not been declared.

 

(e)          Tender Offers or Exchange Offers. If the Company or any Subsidiary
makes a payment in respect of a tender offer or exchange offer for the Common
Stock, to the extent that the cash and value of any other consideration included
in the payment per share of Common Stock exceeds the Last Reported Sale Price
per share of the Common Stock on the Trading Day next succeeding the last date
(the “Expiration Date”) on which tenders or exchanges may be made pursuant to
such tender offer or exchange offer (as it may be amended), the Conversion Rate
will be increased based on the following formula:

 

- 63 -

 

 

 [logo6.jpg]

 

where:

 

CR0 = the Conversion Rate in effect immediately prior to the Expiration Time (as
defined below);       CR1 = the Conversion Rate in effect immediately after the
Expiration Time;       AC = the aggregate value of all cash and any other
consideration (as determined by the Board of Directors) paid or payable for
shares purchased in such tender or exchange offer;       OS0 = the number of
shares of Common Stock outstanding immediately prior to the time (the
“Expiration Time”) on the date such tender or exchange offer expires (prior to
giving effect to the purchase of all shares accepted for purchase or exchange in
such tender or exchange offer);       OS1 = the number of shares of Common Stock
outstanding immediately after the Expiration Time (after giving effect to the
purchase of all shares accepted for purchase or exchange in such tender or
exchange offer); and       SP1 = the average of the Last Reported Sale Prices
per share of the Common Stock over the 10 consecutive Trading Day period (the
“Averaging Period”) commencing on the Trading Day next succeeding the Expiration
Date.

 

The adjustment to the Conversion Rate pursuant to this Section 10.05(e) will be
calculated as of the Close of Business on the last Trading Day of the Averaging
Period but will be given effect as of immediately after the Expiration Time.
Notwithstanding anything to the contrary herein or in the Notes, if necessary,
the Company shall delay the settlement of any conversion of Notes where the
Conversion Date occurs during the Averaging Period until the third (3rd)
Business Day after the last day of the Averaging Period.

 

(f)          Successive Adjustments. After an adjustment to the Conversion Rate
under this Article 10, any subsequent event requiring an adjustment under this
Article 10 will cause an adjustment to the Conversion Rate as so adjusted,
without duplication.

 

(g)          Limitations Imposed by Stock Market Listing Standards. The Company
will not enter into any transaction, or take any other voluntary action, that
would result in an adjustment to the Conversion Rate that would violate the
listing standards of any securities exchange on which any securities of the
Company may be then listed, without complying, if applicable, with the
requirements of such listing standards.

 

(h)          Special Settlement Provisions. Notwithstanding anything to the
contrary herein, if:

 

- 64 -

 

 

(i)          a Note is to be converted and, as of the Conversion Date for such
conversion, any transaction or other event that requires an adjustment to the
Conversion Rate pursuant to Sections 10.05(a) through (e) has occurred but has
not yet resulted in an adjustment to the Conversion Rate;

 

(ii)         the consideration due upon such conversion consists of any shares
of Common Stock; and

 

(iii)        such shares of Common Stock are not entitled to participate in such
transaction or event because they were not held on the related record date or
otherwise,

 

then, solely for purpose of such conversion, the Company shall, without
duplication, give effect to such adjustment on such Conversion Date.

 

In addition, notwithstanding anything to the contrary herein, if:

 

(i)          a Conversion Rate adjustment for any transaction or other event
becomes effective on any Ex-Dividend Date pursuant to Sections 10.05(a) through
(e);

 

(ii)         a Note is to be converted;

 

(iii)        the Conversion Date for such conversion occurs on or after such
Ex-Dividend Date and on or before the related record date;

 

(iv)        the consideration due upon such conversion includes any whole shares
of Common Stock; and

 

(v)         the Holder of such Note would be treated, on such record date, as
the record holder of such shares of Common Stock based on a Conversion Rate that
is adjusted for such event,

 

then such Conversion Rate adjustment shall not be given effect for such
conversion. Instead, such Holder will be treated as if such Holder were, as of
such record date, the record holder of such shares of Common Stock on an
unadjusted basis and will participate in such transaction or event.

 

(i)          Shareholder Rights Plans. If the Company has a rights plan in
effect when a Holder converts a Note, the Company will deliver to such Holder,
to the extent such Holder receives any shares of Common Stock upon such
conversion of such Note, any rights that, under the rights plan, would be
applicable to a share of Common Stock, unless prior to the Conversion Date for
such Note, the rights have separated from the Common Stock, in which case, and
only in such case, the Conversion Rate will be adjusted pursuant to Section
10.05(c)(i) as if, at the time of such separation, the Company had distributed
to all holders of the Common Stock shares of its Capital Stock, evidences of its
indebtedness, other assets or property of the Company or rights, options or
warrants to acquire its Capital Stock or other securities, subject to
readjustment in the event of the expiration, termination or redemption of such
rights.

 

- 65 -

 

 

(j)          Other Adjustments. Whenever any provision of this Indenture
requires the calculation of the Last Reported Sale Price or a function thereof
over a period of multiple days (including the Stock Price for purposes of a
Make-Whole Fundamental Change), the Company will make appropriate adjustments to
account for any adjustment to the Conversion Rate that becomes effective, or any
event requiring an adjustment to the Conversion Rate where the Ex-Dividend Date,
Effective Date or expiration date of the event occurs, at any time during such
period.

 

(k)          Restrictions on Adjustments. Except as a result of a reverse share
split or a share combination subject to Section 10.05(a), and except for
readjustments pursuant to the last paragraph of Section 10.05(a), readjustments
pursuant to the penultimate paragraph of Section 10.05(b), readjustments
pursuant to the last paragraph of Section 10.05(c)(i), readjustments pursuant to
the penultimate paragraph of Section 10.05(c)(ii) and readjustments pursuant to
Section 10.05(d), in no event will the Conversion Rate be adjusted downward
pursuant to Sections 10.05(a), (b), (c), (d) or (e) hereof.

 

In addition, notwithstanding anything to the contrary elsewhere in this
Indenture, the Conversion Rate will not be adjusted:

 

(i)          upon the issuance of any shares of Common Stock pursuant to any
present or future plan providing for the reinvestment of dividends or interest
payable on the Company’s securities and the investment of additional optional
amounts in shares of Common Stock under any plan;

 

(ii)         upon the issuance of any shares of Common Stock or options or
rights to purchase those shares pursuant to any present or future employee,
director or consultant benefit plan or program of, or assumed by, the Company or
any of its Subsidiaries;

 

(iii)        upon the issuance of any shares of Common Stock pursuant to any
option, warrant, right or exercisable, exchangeable or convertible security not
described in the preceding clause and outstanding as of the date of the Issue
Date;

 

(iv)        upon the repurchase of any shares of Common Stock pursuant to an
open-market share repurchase program or other buy-back transaction that is not a
tender offer or exchange offer subject to Section 10.05(e);

 

(v)         for a change in the par value of the Common Stock; or

 

(vi)        for accrued and unpaid interest.

 

(l)          Miscellaneous.

 

(i)          Certain Definitions.

 

(II)        For purposes of this Section 10.05, (1) the number of shares
outstanding at any time will include shares issuable in respect of scrip
certificates issued in lieu of fractions of shares of Common Stock; but, (2) so
long as the Company does not pay any dividend or make any distribution on shares
of Common Stock held in the treasury of the Company, will not include shares of
Common Stock held in the treasury of the Company.

 

- 66 -

 

 

(III)       For purposes of this Section 10.05, the term “Effective Date” will
mean the first date on which the Common Stock trades on the applicable exchange
or in the applicable market, regular way, reflecting the relevant share split or
share combination, as applicable.

 

(IV)        For purposes of this Article 10, the term “Ex-Dividend Date” will
mean the first date on which the shares of the Common Stock trade on the
applicable exchange or in the applicable market, regular way, without the right
to receive the issuance, dividend or distribution in question.

 

(ii)         Notices. Whenever the Company adjusts (or is required to adjust)
the Conversion Rate pursuant to this Section 10.05, the Company will promptly
deliver to each Holder a written notice, which notice will include (i) a brief
description of the event requiring adjustment to the Conversion Rate pursuant to
this Section 10.05; (ii) the effective time of such adjustment; (iii) the
Conversion Rate in effect immediately after such adjustment is made; and (iv) a
schedule explaining, in reasonable detail, how the Company calculated such
adjustment. On the same day the Company delivers such notice to each Holder, the
Company will deliver to the Trustee, the Paying Agent and the Conversion Agent
an Officers’ Certificate that includes all of the information contained in such
notice, which Officers’ Certificate each of the Trustee, the Paying Agent and
the Conversion Agent may treat as conclusive evidence that the adjustment
specified in such Officers’ Certificate is correct and will be in effect as of
the effective time specified in such Officers’ Certificate. The failure to
deliver such notice will not affect the legality or validity of any such
adjustment.

 

(iii)        All calculations and other determinations in respect of the
Conversion Rate will be made by the Company to the nearest 1/10,000th of a
share, with 5/100,000ths rounded upward.

 

Section 10.06         Voluntary Adjustments.

 

(a)          Best Interest Increases. The Company may, from time to time, to the
extent permitted by law and the applicable rules of any exchange on which the
Common Stock is listed, increase the Conversion Rate by any amount if (i) the
Board of Directors determines that such increase is in the best interest of the
Company; (ii) such increase is in effect for a period of at least 20 Business
Days; and (iii) during such period, such increase is irrevocable.

 

(b)          Tax-Related Increases. To the extent permitted by law and the
applicable rules of any exchange on which the Common Stock is listed, the
Company may (but is not required to) increase the Conversion Rate if the Board
of Directors determines that such increase is advisable to avoid, or diminish,
any income tax imposed on holders of the Common Stock or rights to purchase the
Common Stock as a result of any dividend or distribution of shares (or rights to
acquire shares) or similar event treated as such for U.S. federal income tax
purposes.

 

- 67 -

 

 

(c)          Notices. Whenever the Board of Directors determines that the
Company will increase the Conversion Rate pursuant to this Section 10.06, the
Company will deliver to the Trustee, the Conversion Agent and each Holder (in
compliance with the Applicable Procedures, if applicable) notice of such
increase at least fifteen (15) Business Days before such increase will take
effect, which notice will state the increase to be made and the period during
which such increase will be in effect.

 

Section 10.07         Adjustments Upon Certain Fundamental Changes.

 

(a)          General. If a Fundamental Change (determined after giving effect to
the penultimate paragraph of the definition thereof, but without regard to the
exclusion in clause (b)(ii) of the definition thereof) occurs (a “Make-Whole
Fundamental Change”), and a Holder converts its Notes “in connection with” such
Make-Whole Fundamental Change, the Company will, in the circumstances described
in this Section 10.07, increase the Conversion Rate for such Notes by the number
of additional shares of Common Stock (the “Additional Shares”) set forth in this
Section 10.07. For purposes of this Section 10.07, a conversion of Notes will be
deemed to be “in connection with” a Make-Whole Fundamental Change if the
applicable Conversion Date occurs during the period from, and including, the
effective date of the Make-Whole Fundamental Change up to, and including, the
Business Day immediately prior to the related Fundamental Change Repurchase Date
(or, in the case of a Make-Whole Fundamental Change that would have been a
Fundamental Change but for the exclusion in clause (b)(ii) of the definition
thereof, the thirty fifth (35th) Trading Day immediately following the effective
date of such Make-Whole Fundamental Change).:

 

As promptly as practicable, but in no event later than the Business Day after
the effective date of a Make-Whole Fundamental Change, the Company will notify
the Holders, the Trustee and the Conversion Agent of such effective date and
issue a press release announcing such effective date.

 

(b)          Determination of Additional Shares. The number of Additional
Shares, if any, by which the Conversion Rate will be increased if a Holder
converts a Note in connection with a Make-Whole Fundamental Change will be
determined by reference to the table below, and will be based on the Make-Whole
Fundamental Change Effective Date and the Stock Price for such Make-Whole
Fundamental Change. For any Make-Whole Fundamental Change, the “Make-Whole
Fundamental Change Effective Date” will mean the date on which such Make-Whole
Fundamental Change occurs or becomes effective.

 

(c)          Adjustment of Stock Prices and Additional Shares. The Stock Prices
set forth in the first row (i.e., the column headers) of the table below will be
adjusted on each date on which the Conversion Rate must be adjusted pursuant to
Section 10.05. The adjusted Stock Prices will equal the Stock Prices in effect
immediately prior to such adjustment, multiplied by a fraction, (i) the
numerator of which is the Conversion Rate in effect immediately prior to the
adjustment giving rise to the share price adjustment; and (ii) the denominator
of which is the Conversion Rate in effect immediately after the adjustment. The
numbers of Additional Shares set forth in the table below will be adjusted in
the same manner, at the same time and for the same events for which the
Conversion Rate is adjusted pursuant to Section 10.05 hereof.

 

- 68 -

 

 

(d)          Additional Shares Table. The following table sets forth
hypothetical Make-Whole Fundamental Change Effective Dates, Stock Prices and the
number of Additional Shares by which the Conversion Rate will be increased per
$1,000 principal amount of Notes for a Holder that converts a Note in connection
with a Make-Whole Fundamental Change having such Make-Whole Fundamental Change
Effective Date and Stock Price.

 

  

Stock Price

 

Effective Date

  $3.17   $3.50   $3.88   $5.00   $6.00   $8.00   $12.00   $16.00   $24.00  
$30.00  July 30, 2015   57.9401    50.7543    44.2036    31.3500    24.3350  
 15.9788    8.1033    4.4119    1.0613    0.0000  July 15, 2016   57.9401  
 48.5743    42.0258    29.4560    22.7667    14.9413    7.6433    4.1981  
 1.0217    0.0000  July 15, 2017   57.9401    46.1857    39.4871    27.0720  
 20.7383    13.5750    7.0533    3.9606    1.0129    0.0000  July 15, 2018 
 57.9401    43.5600    36.4381    23.9400    18.0050    11.6775    6.1950  
 3.6238    1.0975    0.0000  July 15, 2019   57.9401    40.4714    32.4124  
 19.4720    14.0833    8.9475    4.8458    2.9538    1.0896    0.0000  July 15,
2020   57.9401    36.3086    26.1057    12.4080    8.2217    5.0950    2.8525  
 1.8056    0.7650    0.0000  July 15, 2021   57.9401    28.1971    0.2165  
 0.0000    0.0000    0.0000    0.0000    0.0000    0.0000    0.0000 

 

(e)          Use of Additional Shares Table. If the Stock Price and/or
Make-Whole Fundamental Change Effective Date for a Make-Whole Fundamental Change
are not set forth in the table above, then:

 

(A)         if the Stock Price is between two Stock Prices in the table or the
Make-Whole Fundamental Change Effective Date is between two Make-Whole
Fundamental Change Effective Dates in the table, the number of Additional Shares
by which the Conversion Rate will be increased for a Holder that converts a Note
in connection with such Make-Whole Fundamental Change will be determined by a
straight-line interpolation between the numbers of Additional Shares set forth
for the higher and lower Stock Prices listed in the table and the earlier and
later Make-Whole Fundamental Change Effective Dates listed in the table, as
applicable, based on a 365- or 366-day year, as applicable;

 

(B)         if the Stock Price is greater than $30.00, subject to adjustment in
the same manner as the Stock Prices set forth in the column headings of the
table, no Additional Shares will be added to the Conversion Rate; and

 

(C)         if the Stock Price is less than $3.17 per share, subject to
adjustment in the same manner as the Stock Prices set forth in the column
headings of the table, no Additional Shares will be added to the Conversion
Rate.

 

Notwithstanding the foregoing, in no event will the Conversion Rate be increased
as a result of this Section 10.07 to exceed 315.4564 shares of Common Stock per
$1,000 principal amount of Notes, subject to adjustment in the same manner, at
the same time and for the same events for which the Conversion Rate must be
adjusted as set forth in Section 10.05 hereof.

 

(f)          Settlement or Conversion. If a Holder converts a Note in connection
with a Make-Whole Fundamental Change, the Company will settle such conversion by
delivering Conversion Consideration in accordance with Section 10.03 hereof;
provided, however, that notwithstanding anything to the contrary in Section
10.03 hereof, if a Holder converts a Note in connection with a Make-Whole
Fundamental Change described in clause (b)(ii) of the definition of Fundamental
Change in which the holders of the Common Stock receive only cash in
consideration for their shares of Common Stock, the Company will settle such
conversion by delivering to such Holder, on the third (3rd) Business Day
immediately following the Conversion Date for such Note, an amount of cash, for
each $1,000 principal amount of such Note converted, equal to the product of (i)
the Conversion Rate on the Conversion Date applicable to such Note (including
any Additional Shares added to such Conversion Rate pursuant to this Section
10.07) and (ii) the Stock Price for such Make-Whole Fundamental Change.

 

- 69 -

 

 

Section 10.08         Effect of Recapitalization, Reclassification,
Consolidation, Merger or Sale.

 

(a)          General. If any of the following events occur:

 

(1)         any recapitalization, reclassification or change of Common Stock
(other than (x) a change only in par value, from par value to no par value or no
par value to par value; or (y) changes resulting from a stock split or
combination not involving the issuance of any other class or series of
securities);

 

(2)         any consolidation, merger, combination or similar transaction
involving the Company;

 

(3)         any sale, lease or other transfer to a third party of all or
substantially all of the consolidated assets of the Company and its Subsidiaries
substantially as an entirety; or

 

(4)         any statutory share exchange,

 

and, in each case, as a result of which the Common Stock would be converted
into, or exchanged for, or represent solely the right to receive, stock
(including one or more series of the Common Stock), other securities, other
property or assets (including cash or any combination thereof) (any such event,
a “Common Stock Change Event” and such stock, other securities, other property
or assets, the “Reference Property,” and the amount and kind of Reference
Property that a holder of one share of Common Stock would be entitled to receive
on account of such Common Stock Change Event, a “Reference Property Unit”),
then, notwithstanding anything to the contrary, at the effective time of such
transaction, the consideration due upon conversions of any Notes will be
determined in the same manner as if each reference to any number of shares of
Common Stock in this Article 10 were instead a reference to the same number of
Reference Property Units. For these purposes, the Last Reported Sale Price of
any Reference Property Unit or portion thereof that does not consist of a class
of securities will be the fair value of such Reference Property Unit or portion
thereof, as applicable, determined in good faith by the Company (or, in the case
of cash denominated in U.S. dollars, the face amount thereof).

 

If the Reference Property consists of more than a single type of consideration
(determined based in part upon any form of stockholder election), then the
composition of the Reference Property Unit shall be deemed to be (a) the
weighted average, per share of Common Stock, of the types and amounts of
consideration received by the holders of Common Stock that affirmatively make
such an election; or (b) if no holders of the Common Stock affirmatively make
such an election, the types and amounts of consideration actually received, per
share of Common Stock, by the holders of the Common Stock. The Company shall
notify Holders, the Trustee and the Conversion Agent (if other than the Trustee)
of such weighted average (if applicable) as soon as practicable after such
determination is made.

 

- 70 -

 

 

At or before the effective date of such Common Stock Change Event, the Company
and the resulting, surviving or transferee person (if not the Company) of such
Common Stock Change Event (the “Successor Person”) will execute and deliver to
the Trustee a supplemental indenture giving effect to the above. Such
supplemental indenture shall provide (i) to the extent the Reference Property is
comprised, in whole or in part, of common equity securities, for anti-dilution
and other adjustments that are as nearly equivalent as possible to the
adjustments provided for in this Article 10 and (ii) with respect to any
Reference Property other than common equity securities and cash, such
anti-dilution adjustments (if any) that the Company reasonably considers
appropriate in its good faith determination. If the Reference Property in
respect of any Common Stock Change Event includes shares of stock, securities or
other property or assets of a Person other than the Company or the Successor
Person, as the case may be, in such Common Stock Change Event, then such
supplemental indenture shall also be executed by such other Person and shall
contain such additional provisions to protect the interests of the Holders of
the Notes, including the right of Holders to require the Company to repurchase
their Notes upon a Fundamental Change pursuant to Article 3, as the Company
shall reasonably consider necessary by reason of the foregoing.

 

None of the foregoing provisions will affect the right of a Holder to convert
its Notes as set forth in Section 10.01 and Section 10.02 prior to the effective
date of such Common Stock Change Event.

 

(b)          Notices.

 

(i)          As soon as practicable upon learning of the anticipated or actual
effective date of any Common Stock Change Event, the Company will deliver
written notice of such Common Stock Change Event to each Holder, the Trustee and
the Conversion Agent. Such Notice will include:

 

(A)         a brief description of such Common Stock Change Event;

 

(B)         the Conversion Rate in effect on the date the Company delivers such
notice;

 

(C)         the anticipated effective date for the Common Stock Change Event;

 

(D)         that, on and after the effective date for the Common Stock Change
Event, the Notes will be convertible into Reference Property Units and cash in
lieu of fractional Reference Property Units; and

 

(E)         the composition of the Reference Property Unit for such Common Stock
Change Event.

 

(ii)         In connection with executing a supplemental indenture in accordance
with Section 10.08(a) hereof, the Company will:

 

- 71 -

 

 

(A)         file with the Trustee an Officers’ Certificate briefly describing
the Common Stock Change Event, the composition of the Reference Property Unit
for such Common Stock Change Event, any adjustment to be made with respect
thereto and that all conditions precedent under this Indenture to such Common
Stock Change Event have been complied with; provided, that the failure to
deliver such Officers’ Certificate shall not affect the validity or legality of
such supplemental indenture; and

 

(B)         cause to be sent to each Holder a notice of the execution of such
supplemental indenture and the composition of the Reference Property Unit for
such Common Stock Change Event; provided, that the failure to deliver such
notice to any Holder will not affect the validity or legality of such
supplemental indenture.

 

(c)          Successive Common Stock Change Events. If more than one Common
Stock Change Event occurs, this Section 10.08 will apply successively to each
Common Stock Change Event.

 

(d)          Compliance Covenant. The Company will not become a party to any
Common Stock Change Event unless its terms are consistent with this Section
10.08.

 

Section 10.09         No Responsibility of Trustee or Conversion Agent. The
Trustee and the Conversion Agent will not have any duty or responsibility to any
Holder to determine whether any facts exist that require an adjustment of the
Conversion Rate, or with respect to the nature or extent or calculation of any
such adjustment when made, or with respect to the method employed in making the
same. Neither the Trustee nor the Conversion Agent will be responsible for any
failure of the Company to deliver the Conversion Consideration due upon the
surrender of any Notes for the purpose of conversion or to comply with any of
the duties, responsibilities or covenants of the Company contained in this
Article 10. Without limiting the generality of the foregoing, neither the
Trustee nor the Conversion Agent will be under any responsibility to determine
the correctness of any provisions contained in any supplemental indenture
entered into pursuant to Section 10.08 hereof, including with respect to the
calculation of the amount of Conversion Consideration receivable by Holders upon
the conversion of their Notes after any Common Stock Change Event, and each,
subject to the provisions of Article 7, may accept as conclusive evidence of the
correctness of any such provisions, and will be protected in relying upon, the
Officers’ Certificate (which the Company will be obligated to file with the
Trustee promptly following the execution of any such supplemental indenture)
with respect thereto. The Conversion Agent (if other than the Company or an
Affiliate of the Company) shall have the same protection under this Section
10.09 as the Trustee.

 

Article 11
NO RIGHT OF REDEMPTION AT THE OPTION OF THE COMPANY

 

The Notes will not be redeemable prior to the Maturity Date at the Company’s
election, and no sinking fund will be provided for the Notes.

 

- 72 -

 

 

Article 12
MISCELLANEOUS

 

Section 12.01         TIA Controls. If any provision of this Indenture limits,
qualifies or conflicts with another provision that is required to be included in
this Indenture by the TIA, then the required provision of the TIA will control.

 

Section 12.02         Notices. Any request, demand, authorization, notice,
waiver, consent or communication will be in writing and delivered in Person or
mailed by first-class mail, postage prepaid, addressed as follows or transmitted
by electronic transmission or other similar means of unsecured electronic
methods to the following:

 

if to the Company:

 

Bacterin International Holdings, Inc.

600 Cruiser Lane

Belgrade, MT 59714

Facsimile: (406) 388-9724

Attn: General Counsel

 

If to the Trustee (including in its capacity as Registrar, Paying Agent or
Conversion Agent):

 

Wilmington Trust, National Association

Global Corporate Capital Markets

50 South Sixth Street, Suite 1290

Minneapolis, MN 55402

Facsimile: (612) 217-5651

Attention: Bacterin International Holdings, Inc. Administrator

 

The Company or the Trustee, by notice given to the other in the manner provided
above, may designate additional or different addresses for subsequent notices or
communications. Any notice, direction, request or demand hereunder to or upon
the Trustee shall be deemed to have been sufficiently given or made, for all
purposes, if it is in writing and actually received by the Trustee, addressed as
provided above or sent electronically in PDF format.

 

Any notice or communication given to a Holder will be mailed to the Holder, by
first class mail, postage prepaid, at the Holder’s address as it appears on the
registration books of the Registrar and will be deemed given on the date of such
mailing or electronic delivery, as applicable; provided, however, that with
respect to any Global Note, such notice or communication will be sent to the
Holder thereof pursuant to the Applicable Procedures.

 

Failure to mail or send a notice or communication to a Holder or any defect in
it will not affect its sufficiency with respect to other Holders. If a notice or
communication is mailed or sent in the manner provided above, it is duly given,
whether or not received by the addressee.

 

- 73 -

 

 

If the Company mails or sends a notice or communication to the Holders, it will,
at the same time, send a copy to the Trustee and each of the Registrar, Paying
Agent and Conversion Agent.

 

If the Company is required under this Indenture to give a notice to the Holders,
in lieu of delivering such notice to the Holders, the Company may deliver such
notice to the Trustee and direct the Trustee, at the Company’s expense, to have
delivered such notice to the Holders on or prior to the date on which the
Company would otherwise have been required to deliver such notice to the
Holders. In such a case, the Company will also direct the Trustee, at the
Company’s expense, to send a copy of the notice to each of the Registrar, Paying
Agent and Conversion Agent at the same time it sends the notice to the Holders.

 

Section 12.03         Communications by Holders with Other Holders. Holders may
communicate pursuant to TIA § 312(b) with other Holders with respect to their
rights under this Indenture, the Notes or the Registration Rights Agreement. The
Company, the Trustee, the Registrar and all other Persons thereby permitted will
have the protection of TIA § 312(c).

 

Section 12.04         Certificate and Opinion as to Conditions Precedent. Upon
any request or application by the Company to the Trustee to take any action
under this Indenture other than the authentication of the initial Global Note
and any Physical Note on the Issue Date, the Company will furnish to the
Trustee:

 

(a)          an Officers’ Certificate stating that, in the judgment or opinion
of the signers, all conditions precedent, if any, provided for in this Indenture
relating to the proposed action have been complied with; and

 

(b)          an Opinion of Counsel stating that, in the judgment or opinion of
such counsel, all such conditions precedent relating to the proposed action (to
the extent of legal conclusions and subject to reasonable assumptions and
exclusions) have been complied with.

 

Section 12.05          Statements Required in Certificate or Opinion. Each
Officers’ Certificate or Opinion of Counsel with respect to compliance with a
covenant or condition (except for such Officers’ Certificate required to be
delivered pursuant to Section 4.05 hereof) provided for in this Indenture will
include:

 

(a)          a statement that each Person making such Officers’ Certificate or
Opinion of Counsel has read such covenant or condition;

 

(b)          a brief statement as to the nature and scope of the examination or
investigation upon which the statements, judgments or opinions contained in such
Officers’ Certificate or Opinion of Counsel are based;

 

(c)          a statement that, in the judgment or opinion of each such Person,
such Person has made such examination or investigation as is necessary to enable
such Person to express an informed judgment or opinion to whether or not such
covenant or condition has been complied with; and

 

- 74 -

 

 

(d)          a statement that, in the judgment or opinion of such Person, such
covenant or condition has been complied with.

 

Section 12.06         Separability Clause. In case any provision in this
Indenture or in the Notes will be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remaining provisions will not in
any way be affected or impaired thereby.

 

Section 12.07         Rules by Trustee. The Trustee may make reasonable rules
for action by, or a meeting of, Holders.

 

Section 12.08         Governing Law and Waiver of Jury Trial. THE INDENTURE AND
EACH NOTE WILL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK. EACH OF THE COMPANY AND THE TRUSTEE HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
INDENTURE, THE NOTES OR THE TRANSACTION CONTEMPLATED HEREBY.

 

Section 12.09         No Recourse Against Others. A director, officer, employee
or stockholder, as such, of the Company will not have any liability for any
obligations of the Company under the Notes or this Indenture or for any claim
based on, in respect of or by reason of such obligations or their creation. By
accepting a Note, each Holder will waive and release all such liability. The
waiver and release will be part of the consideration for the issuance of the
Notes.

 

Section 12.10         Calculations. Except as otherwise provided in this
Indenture, the Company will be responsible for making all calculations called
for under the Notes and this Indenture. These calculations include, but are not
limited to, determinations of the Last Reported Sale Price of the Common Stock
or any other security, accrued interest (including, for the avoidance of doubt,
any Additional Interest, Default Interest or Special Interest) payable on the
Notes and the Conversion Rate in effect on any Conversion Date. In no event will
the Trustee be under any obligation to make any calculations called for under
the Notes or this Indenture.

 

The Company will make all calculations in good faith and, absent manifest error,
its calculations will be final and binding on all Holders. The Company will
provide a schedule of its calculations to each of the Trustee and the Conversion
Agent, and each of the Trustee and Conversion Agent is entitled to rely
conclusively upon the accuracy of the Company’s calculations without independent
verification. If any Holder requests in writing from the Trustee a copy of such
schedule, the Trustee will promptly forward a copy of such schedule to such
Holder.

 

All calculations will be made to the nearest cent or to the nearest 1/10,000th
of a share, as the case may be, with 5/100,000ths rounded upward.

 

Section 12.11         Successors. All agreements of the Company, the Trustee,
the Registrar, the Paying Agent and the Conversion Agent in this Indenture and
the Notes will bind their respective successors.

 

- 75 -

 

 

Section 12.12         Multiple Originals. The parties may sign any number of
copies of this Indenture. Each signed copy will be an original, but all of them
together represent the same agreement. One signed copy is enough to prove this
Indenture. The exchange of copies of this Indenture and of signature pages by
facsimile or PDF transmission will constitute effective execution and delivery
of this Indenture as to the parties hereto and may be used in lieu of the
original Indenture for all purposes. Signatures of the parties hereto
transmitted by facsimile or PDF will be deemed to be their original signatures
for all purposes.

 

Section 12.13         Table of Contents; Headings. The table of contents and
headings of the articles and sections of this Indenture have been inserted for
convenience of reference only, are not intended to be considered a part hereof,
and will not modify or restrict any of the terms or provisions hereof.

 

Section 12.14         Force Majeure. The Trustee, Registrar, Paying Agent and
Conversion Agent will not incur any liability for not performing any act or
fulfilling any duty, obligation or responsibility hereunder by reason of any
occurrence beyond the control of such Person (including, but not limited to, any
act or provision of any present or future law or regulation or governmental
authority, any act of God or war, civil unrest, local or national disturbance or
disaster, any act of terrorism, or the unavailability of the Federal Reserve
Bank wire or facsimile or other wire or communication facility).

 

Section 12.15         Submission to Jurisdiction. The Company: (a) agrees that
any suit, action or proceeding against it arising out of or relating to this
Indenture or the Notes, as the case may be, may be instituted in any U.S.
federal court with applicable subject matter jurisdiction sitting in The City of
New York; (b) waives, to the fullest extent permitted by applicable law, any
objection which it may now or hereafter have to the laying of venue of any such
suit, action or proceeding, and any claim that any suit, action or proceeding in
such a court has been brought in an inconvenient forum; and (c) submits to the
nonexclusive jurisdiction of such courts in any suit, action or proceeding.

 

Section 12.16         Legal Holidays. If the Maturity Date or any Interest
Payment Date or Fundamental Change Repurchase Date is not a Business Day (which,
solely for the purposes of any payment required to be made on the Notes on any
such date will be deemed not to include any day on which the office where the
place of payment is authorized or required by law to close), then any action to
be taken on such date need not be taken on such date, but may be taken on the
immediately following Business Day, and no interest on such payment will accrue
as a result of such delay.

 

Section 12.17         No Security Interest Created. Except as provided in
Section 7.07 or 9.01(b) hereof, nothing in this Indenture or in the Notes,
expressed or implied, will be construed to constitute a security interest under
the Uniform Commercial Code or similar legislation, as now or hereafter enacted
and in effect, in any jurisdiction.

 

Section 12.18         Benefits of Indenture. Nothing in this Indenture or in the
Notes, expressed or implied, will give to any Person, other than the parties
hereto, any Paying Agent, Conversion Agent, Registrar, and their successors
hereunder, and the Holders any benefit or any legal or equitable right, remedy
or claim under this Indenture.

 

- 76 -

 

 

Section 12.19         Withholding Taxes. Each Holder of any Note agrees, and
each beneficial owner of an interest in any Note, by its acquisition of such
interest, is deemed to agree, that if the Company or other applicable
withholding agent pays withholding taxes or backup withholding on behalf of such
Holder or beneficial owner, as applicable, as a result of an adjustment to the
Conversion Rate, then the Company or other applicable withholding agent, as
applicable, may, at its option, set off such payments against payments of cash
and shares of Common Stock on such Note.

 

Section 12.20         U.S.A. Patriot Act. The parties hereto acknowledge that in
accordance with Section 326 of the U.S.A. Patriot Act, the Trustee, like all
financial institutions, in order to help fight the funding of terrorism and
money laundering, is required to obtain, verify and record information that
identifies each person or legal entity that establishes a relationship or opens
an account with the Trustee. The parties to this Indenture agree that they will
provide the Trustee with such information as it may request in order for the
Trustee to satisfy the requirements of the U.S.A. Patriot Act.

 

Section 12.21         Change of Company’s Legal Name. The Company intends to
change its legal name from “Bacterin International Holdings, Inc.” to “Xtant
Medical Holdings, Inc.” following the execution and delivery of this Indenture.
For the avoidance of doubt, immediately following such change, each reference
herein to “Bacterin International Holdings, Inc.” will be deemed to be a
reference “Xtant Medical Holdings, Inc.” The Company will provide the Trustee
with prompt written notice of such change.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

- 77 -

 

 

IN WITNESS WHEREOF, the undersigned have executed this Indenture as of the day
and year first written above.

 

  Bacterin International Holdings, Inc.         By: /s/ John P. Gandolfo    
Name: John P. Gandolfo     Title: CFO         Wilmington Trust, National
Association, as Trustee         By: /s/ Lynn M. Steiner     Name: Lynn M.
Steiner     Title: Vice President

 

[Signature Page to Indenture]

 

 

 

 

EXHIBIT A

 

FORM OF NOTE

 

[FORM OF FACE OF NOTE]

 

[Include the following legend for Global Notes only (the “Global Note Legend”):]

 

THIS IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE HEREINAFTER REFERRED
TO AND IS REGISTERED IN THE NAME OF THE DEPOSITARY OR A NOMINEE OF THE
DEPOSITARY, WHICH MAY BE TREATED BY THE COMPANY, THE TRUSTEE AND ANY AGENT
THEREOF AS OWNER AND HOLDER OF THIS NOTE FOR ALL PURPOSES.

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY TO THE COMPANY OR ITS AGENT FOR REGISTRATION OF
TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE
NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY), ANY TRANSFER, PLEDGE OR OTHER
USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL SINCE THE
REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

 

TRANSFERS OF THIS GLOBAL NOTE WILL BE LIMITED TO TRANSFERS IN WHOLE, BUT NOT IN
PART, TO NOMINEES OF THE DEPOSITORY TRUST COMPANY, OR TO A SUCCESSOR THEREOF OR
SUCH SUCCESSOR’S NOMINEE, AND TRANSFERS OF PORTIONS OF THIS GLOBAL NOTE WILL BE
LIMITED TO TRANSFERS MADE IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN
ARTICLE 2 OF THE INDENTURE REFERRED TO ON THE REVERSE HEREOF.

 

[Include the following legend on all Notes that are Transfer-Restricted
Securities (the “Restricted Note Legend”):]

 

THE SALE OF THIS NOTE HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, THIS NOTE (AND ANY
BENEFICIAL INTEREST HEREIN) MAY NOT BE OFFERED, RESOLD OR OTHERWISE TRANSFERRED,
EXCEPT:

 

(A)         TO THE COMPANY OR ANY SUBSIDIARY THEREOF;

 

(B)         PURSUANT TO A REGISTRATION STATEMENT THAT HAS BECOME EFFECTIVE UNDER
THE SECURITIES ACT;

 

(C)         TO A PERSON THAT YOU REASONABLY BELIEVE TO BE A QUALIFIED
INSTITUTIONAL BUYER AND IN COMPLIANCE WITH RULE 144A UNDER THE SECURITIES ACT;
OR

 

A-1

 

 

(D)         UNDER ANY OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT (INCLUDING, IF AVAILABLE, THE EXEMPTION
PROVIDED BY RULE 144 UNDER THE SECURITIES ACT).

 

PRIOR TO ANY TRANSFER PURSUANT TO THE FOREGOING CLAUSE (D), THE COMPANY AND THE
TRUSTEE RESERVE THE RIGHT TO REQUIRE THE DELIVERY OF SUCH CERTIFICATIONS, LEGAL
OPINIONS OR OTHER INFORMATION AS THE COMPANY MAY REASONABLY REQUIRE AND MAY RELY
UPON TO CONFIRM THAT SUCH TRANSFER IS BEING MADE PURSUANT TO AN EXEMPTION FROM,
OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND APPLICABLE SECURITIES LAWS OF ANY OTHER JURISDICTION. NO
REPRESENTATION IS MADE AS TO THE AVAILABILITY OF ANY EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.

 

[Include the following legend for all Notes (the “Non-Affiliate Legend”):]

 

NO AFFILIATE (AS DEFINED IN RULE 144 UNDER THE SECURITIES ACT) OF BACTERIN
INTERNATIONAL HOLDINGS, INC. MAY PURCHASE OR OTHERWISE ACQUIRE THIS NOTE OR ANY
BENEFICIAL INTEREST HEREIN.

 

A-2

 

 

No.: [                ]   CUSIP: [                ]   ISIN: [                ]  

 

Principal Amount $[__________]
[as revised by the Schedule of Increases
and Decreases of Global Note attached hereto]1

 

Bacterin International Holdings, Inc.

6.00% Convertible Senior Notes due 2021

 

Bacterin International Holdings, Inc., a Delaware corporation, promises to pay
to [ ],2 or registered assigns, the principal amount of $[ ] [(as revised by the
Schedule of Increases and Decreases of Global Note attached hereto)]3 on July
15, 2021.

 

Interest Payment Dates: [[___] and, thereafter,] January 15 and July 15 of each
year[, beginning on [___]].

 

Regular Record Dates: January 1 or July 1 of each year [(or [___], in the case
of the interest payment due on [___])].

 

Additional provisions of this Note are set forth on the other side of this Note.

 



 



 

1 Include for Global Notes only.

2 Insert Cede & Co. (or any other applicable Depositary or nominee thereof) for
Global Notes.

3 Include for Global Notes only.

 

A-3

 

 

  Bacterin International Holdings, Inc.       By:       Name:     Title:    
Dated:

 

A-4

 

 

TRUSTEE’S CERTIFICATE OF AUTHENTICATION

 

Wilmington Trust, National Association, as Trustee, certifies that this is one
of the Notes referred to in the within-mentioned Indenture.

 

By:       Authorized Signatory     Dated:  

 

A-5

 

 

[FORM OF REVERSE OF NOTE]

 

Bacterin International Holdings, Inc.

6.00% Convertible Senior Notes due 2021

 

This Note is one of a duly authorized issue of notes of Bacterin International
Holdings, Inc. (the “Company”), designated as its 6.00% Convertible Senior Notes
due 2021 (the “Notes”), all issued or to be issued under and pursuant to an
indenture dated as of the Issue Date (the “Indenture”), between the Company and
Wilmington Trust, National Association, as trustee (the “Trustee”), to which
Indenture and all indentures supplemental thereto reference is hereby made for a
description of the rights, limitations of rights, obligations, duties and
immunities thereunder of the Trustee, the Company and the Holders. Capitalized
terms used herein and not defined herein have the meanings ascribed to them in
the Indenture, and the terms of the Notes include those stated in the Indenture
and those incorporated into the Indenture. Notwithstanding anything herein to
the contrary, to the extent that any provision of this Note conflicts with the
express provisions of the Indenture, the provisions of the Indenture will govern
and control.

 

1.          Interest.

 

This Note will bear interest at a rate equal to 6.00% per annum. Interest on
this Note will accrue from, and including, the most recent date to which
interest has been paid or provided for, or, if no interest has been paid or
provided for, [the Issue Date]. Interest will be payable [in arrears on [__]
and, thereafter,] semi-annually [in arrears] on January 15 and July 15 of each
year[, beginning on [__]]. Each payment of cash interest on this Note will
include interest accrued for the period commencing on and including the
immediately preceding Interest Payment Date (or, if none, [the Issue Date])
through, and including, the day before the applicable Interest Payment Date.

 

Pursuant to Section 4.04 of the Indenture and the Registration Rights Agreement,
in certain circumstances, the Company will pay Additional Interest on this Note.

 

Pursuant to Section 6.04 of the Indenture, in certain circumstances, the Company
will pay Special Interest on this Note.

 

Pursuant to Section 2.04 of the Indenture, in certain circumstances, the Company
will pay Default Interest on Defaulted Amounts with respect to this Note.

 

A-6

 

 

2.          Method of Payment.

 

The Company will promptly make all payments on this Note on the dates and in the
manner provided herein and in the Indenture. The Company will pay, or cause the
Paying Agent to pay, the principal of and the Fundamental Change Repurchase
Price for any Physical Note by check or wire transfer, in the manner set forth
below, to the applicable Holder of such Note at the office of the Paying Agent
on the relevant payment date upon surrender thereof to the Paying Agent and, if
applicable, satisfaction of any other requirements therefor set forth in Article
3 of the Indenture. The Company will pay, or cause the Paying Agent to pay,
interest due, on an Interest Payment Date, on (and, subject to the immediately
preceding sentence, the principal of or the Fundamental Change Repurchase Price
for) any Physical Note to the applicable Holder of such Note (i) by check mailed
to such Holder’s registered address; or (ii) if such Holder delivers, not later
than the Regular Record Date relating to such Interest Payment Date (or, with
respect to the payment of the principal of or the Fundamental Change Repurchase
Price for such Note, the date that is fifteen (15) days immediately preceding
the Maturity Date or related Fundamental Change Repurchase Date, as applicable),
a written request to the Registrar that the Company make such payments by wire
transfer to an account of such Holder within the United States, by wire transfer
of immediately available funds to such account, which request shall remain in
effect until such Holder notifies the Registrar, in writing, to the contrary.

 

3.          Paying Agent, Conversion Agent and Registrar.

 

Initially, Wilmington Trust, National Association will act as the Trustee,
Paying Agent, Conversion Agent and Registrar. The Company may appoint and change
any Paying Agent, Conversion Agent or Registrar; provided, that the Company will
maintain at least one Paying Agent, Conversion Agent and Registrar in the
continental United States. The Company or any of its Subsidiaries or any of
their Affiliates may act as Paying Agent, Conversion Agent or Registrar.

 

4.          Repurchase By the Company at the Option of the Holder upon a
Fundamental Change.

 

At the option of the Holder, and subject to the terms and conditions of the
Indenture, upon the occurrence of a Fundamental Change, each Holder will have
the right, at its option, to require the Company to repurchase for cash all of
its Notes, or any portion of its Notes having a principal amount equal to $1,000
or an integral multiple of $1,000 in excess thereof, at a Fundamental Change
Repurchase Price equal to 100% of the principal amount of Notes to be purchased
plus accrued and unpaid interest, if any, to but excluding, the Fundamental
Change Repurchase Date, unless the Fundamental Change Repurchase Date occurs
after a Regular Record Date and on or prior to the Interest Payment Date
corresponding to such Regular Record Date, in which case the Fundamental Change
Repurchase Price for such Notes will be 100% of the principal amount of such
Notes, and accrued and unpaid interest, if any, on such Notes to, but excluding,
such Interest Payment Date (assuming, solely for these purposes, that such Notes
remained outstanding through such Interest Payment Date) will be payable, on
such Fundamental Change Repurchase Date, to the Holder of such Notes as of the
Close of Business on such Regular Record Date.

 

5.          No Right of Redemption; No Sinking Fund.

 

The Notes will not be redeemable prior to the Maturity Date at the Company’s
election, and no sinking fund will be provided for the Notes.

 

6.          Conversion.

 

Subject to, and upon compliance with, the provisions of Article 10 of the
Indenture, a Holder may, at its option, convert all of its Notes (or any portion
thereof in an Authorized Denomination) into Conversion Consideration, as
provided in Article 10 of the Indenture. Notes may not be converted after the
Close of Business on the second (2nd) Business Day immediately preceding the
Maturity Date.

 

A-7

 

 

7.          Registration Rights.

 

The Holders are entitled to registration rights as set forth in the Registration
Rights Agreement and will be entitled to receive Additional Interest pursuant
thereto in certain circumstances.

 

8.          Denominations; Transfer; Exchange.

 

The Notes are in fully registered form, without coupons, in minimum
denominations of $1,000 of principal amount and in integral multiples of $1,000
in excess thereof. A Holder may transfer or exchange Notes in accordance with
the Indenture. The Registrar may require a Holder, among other things, to
furnish appropriate endorsements and transfer documents and to pay any taxes and
fees required by law or permitted by the Indenture. The Registrar need not
transfer or exchange any Notes in respect of which a Fundamental Change
Repurchase Notice has been given and not withdrawn (except, in the case of a
Note to be repurchased in part, the portion of the Note not to be repurchased)
or in respect of which a Conversion Notice has been given (except, in the case
of a Note to be converted in part, the portion of the Note not to be converted).

 

9.          Amendment, Supplement and Waiver.

 

Subject to certain exceptions, the Indenture permits the Indenture and the Notes
to be amended or supplemented with the written consent of the Holders of at
least a majority in aggregate principal amount of the then outstanding Notes. In
certain circumstances, the Company and the Trustee may also amend or supplement
the Indenture or the Notes without the consent of any Holder. Subject to certain
exceptions, the Indenture permits the waiver of certain Events of Default or the
noncompliance with certain provisions of the Indenture and of the Notes with the
written consent of the Holders of at least a majority in aggregate principal
amount of the then outstanding Notes.

 

10.         Defaults and Remedies.

 

Subject to the immediately following paragraph, if an Event of Default specified
in the Indenture occurs and is continuing, the Trustee, by delivering a written
notice to the Company, or the Holders of at least 25% in aggregate principal
amount of the Notes then outstanding, by delivering a written notice to the
Company and the Trustee, may declare all the Notes to be due and payable
immediately. In addition, certain specified Events of Default will cause the
Notes to become immediately due and payable without the Trustee or Holders
taking any action.

 

If the Company so elects, the sole remedy for an Event of Default relating to
the Company’s failure to comply with the reporting obligations under Section
4.03 of the Indenture will, for the first sixty (60) days after the occurrence
of such Event of Default, consist exclusively of the right to receive Special
Interest on the principal amount of the Notes then outstanding.

 

A-8

 

 

Holders may not enforce the Indenture or the Notes except as provided in the
Indenture. The Trustee may refuse to enforce the Indenture or the Notes unless
it receives indemnity or security satisfactory to it. Holders of a majority of
the principal amount of the then outstanding Notes may direct the Trustee in its
exercise of any trust or power, subject to certain limitations set forth in the
Indenture. Subject to certain exceptions, the Trustee may withhold from Holders
notice of any continuing Event of Default or Default if it determines that
withholding notice is in their interest.

 

11.         Persons Deemed Owners.

 

The Holder of this Note will be treated as the owner of this Note for all
purposes.

 

12.         Unclaimed Money or Notes.

 

The Trustee and the Paying Agent will return to the Company upon written request
any money or securities held by them for the payment of any amount with respect
to the Notes that remain unclaimed for two years, subject to applicable
unclaimed property law. After return to the Company, Holders entitled to the
money or securities must look to the Company for payment as general creditors,
unless an applicable abandoned property law designates another Person.

 

13.         Trustee Dealings with the Company.

 

The Trustee, in its individual or any other capacity, may become the owner or
pledgee of Notes and may otherwise deal with and collect obligations owed to it
by the Company or its Affiliates and may otherwise deal with the Company or its
Affiliates with the same rights it would have if it were not the Trustee.

 

14.         Calculations in Respect of Notes.

 

Except as otherwise provided in the Indenture, the Company will be responsible
for making all calculations called for under the Notes and the Indenture. These
calculations include, but are not limited to, determinations of the Last
Reported Sale Price of the Common Stock or any other security, accrued interest
(including, for the avoidance of doubt, Additional Interest, Default Interest
and Special Interest) payable on the Notes and the Conversion Rate in effect on
any Conversion Date.

 

The Company will make all these calculations in good faith and, absent manifest
error, its calculations will be final and binding on all Holders.

 

15.         No Recourse Against Others.

 

A director, officer, employee or stockholder, as such, of the Company will not
have any liability for any obligations of the Company under the Notes or the
Indenture or for any claim based on, in respect of or by reason of such
obligations or their creation. By accepting a Note, each Holder waives and
releases all such liability. The waiver and release are part of the
consideration for the issue of the Notes.

 

16.         Authentication.

 

This Note will not be valid until an authorized signatory of the Trustee
manually signs the Trustee’s certificate of authentication on the other side of
this Note.

 

A-9

 

 

17.         Abbreviations.

 

Customary abbreviations may be used in the name of a Holder or an assignee, such
as TEN COM (=tenants in common), TEN ENT (=tenants by the entireties), JT TEN
(=joint tenants with right of survivorship and not as tenants in common), CUST
(=custodian), and U/G/M/A (=Uniform Gift to Minors Act).

 

18.         GOVERNING LAW.

 

THE INDENTURE AND THE NOTES WILL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

19.         CUSIP Numbers.

 

Pursuant to a recommendation promulgated by the Committee on Uniform Note
Identification Procedures, the Company has caused CUSIP numbers to be printed on
the Notes and the Trustee may use CUSIP numbers in any notices as a convenience
to Holders. No representation is made as to the accuracy of such numbers either
as printed on the Notes or as contained in any notice, and reliance may be
placed only on the other identification numbers placed thereon.

 

The Company will furnish to any Holder, upon written request and without charge,
a copy of the Indenture which has in it the text of this Note. Requests may be
made to:

 

Bacterin International Holdings, Inc.

600 Cruiser Lane

Belgrade, MT 59714

Attn: General Counsel

 

A-10

 

 

CONVERSION NOTICE

 

BACTERIN INTERNATIONAL HOLDINGS, INC.

6.00% CONVERTIBLE SENIOR NOTES DUE 2021

 

To convert this Note, check the box ¨

 

To convert the entire principal amount of this Note, check the box ¨

 

To convert only a portion of the principal amount of this Note, check the box ¨
and here specify the principal amount to be converted, which principal amount
must equal $1,000 or an integral multiple of $1,000 in excess thereof:

 

$    

 

Signature Guaranteed           Participant in a Recognized Signature   Guarantee
Medallion Program       By:       Authorized Signatory  

 

A-11

 

 

FUNDAMENTAL CHANGE REPURCHASE NOTICE

 

Wilmington Trust, National Association

Global Corporate Capital Markets

50 South Sixth Street, Suite 1290

Minneapolis, MN 55402

Attention: Bacterin International Holdings, Inc. Account Manager

 

Bacterin International Holdings, Inc.

600 Cruiser Lane

Belgrade, MT 59714

Attention: General Counsel

 

The undersigned registered owner of this Note hereby acknowledges receipt of a
notice from Bacterin International Holdings, Inc. (the “Company”) as to the
occurrence of a Fundamental Change with respect to the Company and specifying
the Fundamental Change Repurchase Date and requests and instructs the Company to
pay to the Holder hereof in accordance with the applicable provisions of the
Indenture referred to in this Note (1) the entire principal amount of this Note,
or the portion thereof (that is equal to $1,000 principal amount or an integral
multiple of $1,000 in excess thereof) below designated; and (2) if such
Fundamental Change Repurchase Date does not occur during the period after a
Regular Record Date and on or prior to the corresponding Interest Payment Date,
accrued and unpaid interest, if any, thereon to, but excluding, such Fundamental
Change Repurchase Date.

 

Principal amount to be repaid (if less than all): $______ ,000

 

Signature Guaranteed           Participant in a Recognized Signature      
Guarantee Medallion Program       By:     Authorized Signatory  

 

A-12

 

 

[Include for Global Note]

 

SCHEDULE OF INCREASES AND DECREASES OF GLOBAL NOTE

 

Initial Principal Amount of Global Note: $[              ]

Date Amount of Increase
in Principal
Amount of Global
Note Amount of
Decrease in
Principal Amount
of Global Note Principal Amount
of Global Note
After Increase or
Decrease Notation by
Registrar or Note
Custodian                                                                      
                                                                               
                             

 

A-13

 

 

EXHIBIT B

 

[FORM OF RESTRICTED STOCK LEGEND]

 

THE SALE OF THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR ANY STATE SECURITIES LAWS, AND,
ACCORDINGLY, THIS SECURITY (AND ANY BENEFICIAL INTEREST HEREIN) MAY NOT BE
OFFERED, RESOLD OR OTHERWISE TRANSFERRED, EXCEPT:

 

(A)TO THE COMPANY OR ANY SUBSIDIARY THEREOF;

 

(B)PURSUANT TO A REGISTRATION STATEMENT THAT HAS BECOME EFFECTIVE UNDER THE
SECURITIES ACT;

 

(C)TO A PERSON THAT YOU REASONABLY BELIEVE TO BE A QUALIFIED INSTITUTIONAL BUYER
AND IN COMPLIANCE WITH RULE 144A UNDER THE SECURITIES ACT; OR

 

(D)UNDER ANY OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT (INCLUDING, IF AVAILABLE, THE EXEMPTION PROVIDED BY RULE 144
UNDER THE SECURITIES ACT).

 

PRIOR TO ANY TRANSFER PURSUANT TO THE FOREGOING CLAUSE (D), THE COMPANY AND THE
TRANSFER AGENT RESERVE THE RIGHT TO REQUIRE THE DELIVERY OF SUCH CERTIFICATIONS,
LEGAL OPINIONS OR OTHER INFORMATION AS THEY MAY REASONABLY REQUIRE AND MAY RELY
UPON TO CONFIRM THAT SUCH TRANSFER IS BEING MADE PURSUANT TO AN EXEMPTION FROM,
OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND APPLICABLE SECURITIES LAWS OF ANY OTHER JURISDICTION. NO
REPRESENTATION IS MADE AS TO THE AVAILABILITY OF ANY EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.

 

B-1

 

 

EXHIBIT C

 

FORM OF CERTIFICATE OF TRANSFER

 

Bacterin International Holdings, Inc.

600 Cruiser Lane

Belgrade, MT 59714

Attention: General Counsel

 

Wilmington Trust, National Association

50 South Sixth Street

Suite 1290

Minneapolis, MN 55402

Attention: Bacterin International Holdings, Inc. Account Manager

 

Re:       6.00% Convertible Senior Notes due 2021

 

Reference is hereby made to that certain Indenture (the “Indenture”), dated as
of July 31, 2015, between Bacterin International Holdings, Inc., a Delaware
corporation (“Company”), and Wilmington Trust, National Association, a national
banking association, as trustee. Capitalized terms used but not defined herein
have the respective meanings given to them in the Indenture.

 

The undersigned (the “Transferor”) owns and proposes to transfer (the
“Transfer”) the following principal amount of the Transferor’s [beneficial
interests in the Global Note][Physical Note] identified in Annex A hereto:

 

$    

 

to:

 

________________________________________(the “Transferee”), as further specified
in Annex A hereto. In connection with the Transfer, the Transferor hereby
certifies that:

 

1. ¨ Such Transfer is being made to the Company or a Subsidiary of the Company.
      2. ¨ Such Transfer is being made pursuant to, and in accordance with, a
registration statement that is effective under the Securities Act at the time of
the Transfer.       3. ¨ Such Transfer is being made pursuant to, and in
accordance with, Rule 144A under the Securities Act of 1933, as amended (the
“Securities Act”), and, accordingly, the Transferor hereby further certifies
that such beneficial interest is being transferred to a Person that the
Transferor reasonably believes is purchasing such beneficial interest for its
own account, or for one or more accounts with respect to which such Person
exercises sole investment discretion, and such Person and each such account is a
“qualified institutional buyer” within the meaning of Rule 144A in a transaction
meeting the requirements of Rule 144A.

 

C-1

 

 

4. ¨ Such Transfer is being made pursuant to, and in accordance with, any other
available exemption from the registration requirements of the Securities Act
(including, if available, the exemption provided by Rule 144 under the
Securities Act).

 

Dated:             Name of Transferor  

 

By:       Name:     Title:  

 

Signature Guaranteed

 

    Participant in a Recognized Signature  

 

Guarantee Medallion Program

 

By:       Authorized Signatory  

 

C-2

 

 

ANNEX A TO CERTIFICATE OF TRANSFER

 

1.The Transferor owns and proposes to transfer the following (check one):

 

a. ¨ a beneficial interest in a Rule 144A Global Note (CUSIP #
                     ); or       b. ¨ a Rule 144A Physical Note (CUSIP #
              ); or       c. ¨ a beneficial interest in an Institutional
Accredited Investor Global Note (CUSIP #               ); or       d. ¨ an
Institutional Accredited Investor Physical Note (CUSIP #                      ).

 

2.After the Transfer, the Transferee will hold: the following:

 

a. ¨ a beneficial interest in a Rule 144A Global Note (CUSIP #
                     ); or       b. ¨ a Rule 144A Physical Note (CUSIP #
                     ); or       c. ¨ a beneficial interest in an Institutional
Accredited Investor Global Note (CUSIP #                      ); or       d. ¨
an Institutional Accredited Investor Physical Note (CUSIP #
                     ); or       e. ¨ a beneficial interest in an “unrestricted”
Global Note (CUSIP #                      ).       f. ¨ an “unrestricted”
Physical Note (CUSIP #                      ).

 

C-3

 

 

EXHIBIT D

 

FORM OF CERTIFICATE FROM TRANSFEREE

 

Bacterin International Holdings, Inc.

600 Cruiser Lane

Belgrade, MT 59714

Attention: General Counsel

 

Wilmington Trust, National Association

50 South Sixth Street

Suite 1290

Minneapolis, MN 55402

Attention: Bacterin International Holdings, Inc. Account Manager

 

Re:       6.00% Convertible Senior Notes due 2021

 

Reference is hereby made to that certain Indenture (the “Indenture”), dated as
of July 31, 2015, between Bacterin International Holdings, Inc., a Delaware
corporation (“Company”), and Wilmington Trust, National Association, a national
banking association, as trustee. Capitalized terms used but not defined herein
have the respective meanings given to them in the Indenture.

 

The undersigned (the “Transferee”) hereby certifies, in connection with its
proposed acquisition of:

 

$______________________________________________ aggregate principal amount of
Notes hereby certifies as follows:

 

1.The Transferee is acquiring the notes for the Transferee’s own account or for
an account with respect to which the Transferee exercises sole investment
discretion, and the Transferee and such account are: (check one)

 

a. ¨ a “qualified institutional buyer” (as defined under Rule 144A under the
Securities Act); or       b. ¨ an institutional “accredited investor” (as
defined under Rule 501(a)(1), (2), (3) or (7) of Regulation D under the
Securities Act).

 

2.The Transferee acknowledges that the offer and sale of such Notes (and any
shares of Common Stock issuable upon conversion thereof) have not been
registered under the Securities Act or the securities laws of any other
jurisdiction and that such Notes (and any such shares) may not be offered, sold,
pledged or otherwise transferred except as set forth below.

 

D-1

 

 

3.The Transferee will not resell or otherwise transfer any of such Notes (or any
shares of Common Stock issuable upon conversion of such Notes), except:

 

a.to the Company or one of its Subsidiaries;

 

b.under, and in accordance with, a registration statement that is effective
under the Securities Act at the time of such transfer;

 

c.to a Person that the Transferee reasonably believes to be a “qualified
institutional buyer” in compliance with Rule 144A under the Securities Act (if
available); or

 

d.under any other available exemption from the registration requirements of the
Securities Act (including, if available, the exemption provided by Rule 144
under the Securities Act).

 

4.With respect to any transfer made pursuant to paragraph 3(d) above, the
Transferee will deliver to the Company and the Trustee (with respect to a
transfer of such Notes) or the transfer agent (with respect to a transfer of any
shares of Common Stock issued upon the conversion of such Notes) such
certificates, legal opinions and other information as the Company or they may
reasonably require and may rely upon to confirm that the transfer by the
Transferee complies with the foregoing restrictions. The Transferee will, and
each subsequent holder is required to, notify anyone who purchases such Notes or
any such shares from it of the above resale restrictions.

 

5.The Transferee is not an “affiliate” (within the meaning of Rule 144 under the
Securities Act) of Bacterin International Holdings, Inc. and the Transferee
understands that such Notes will bear a legend substantially to the following
effect:

 

NO AFFILIATE (AS DEFINED IN RULE 144 UNDER THE SECURITIES ACT) OF THE COMPANY
MAY PURCHASE OR OTHERWISE ACQUIRE THIS NOTE OR ANY BENEFICIAL INTEREST HEREIN.

 

Dated:             Name of Transferee       By:       Name:     Title:  

 

D-2

 